3:19-cv-02783-BHH   Date Filed 09/30/19   Entry Number 1-2   Page 1 of 162




               EXHIBIT 2
         State Court Pleadings - Part One
       3:19-cv-02783-BHH
Case Summary                                Date Filed 09/30/19                      Entry Number 1-2                 Page 2 of 162
                                                                                                                                 Page 1 of 1




                     2019CP4004521 : State Of South Carolina , plaintiff, et al vs Mckesson Corporation , defendant, et al
                                                                            Common Pleas



Case Number 2019CP4004521                                                             Plaintiff      State Of South Carolina et al
Case Subtype Unfair Trade Pra 640                                                    Defendant       Mckesson Corporation et al
 Filed Date    08-15-2019                                                       Assigned Judge       Clerk Of Court C P, G S, And Family Court
   Status      Pending/ADR                                                           File Type       Jury
 Show/Hide Participants

                   Name                                                Description                                 Type              File Date
State Of South Carolina               ADR/Alternative Dispute Resolution (Workflow)                              Action    03-12-2020 12:55:22 PM
Amerisourcebergen Drug Corporation    NEF(09-17-2019 02:54:38 PM) Order/Consent Order                            Filing    09-17-2019 02:54:45 PM
Amerisourcebergen Drug Corporation    Order/Consent Order                                                        Order     09-17-2019 02:54:38 PM
Amerisourcebergen Drug Corporation    NEF(09-17-2019 12:10:45 PM) Proposed Order/Consent Order                   Filing    09-17-2019 02:24:46 PM
Amerisourcebergen Drug Corporation    NEF(09-17-2019 12:28:40 PM) Notice/Notice of Appearance                    Filing    09-17-2019 12:28:53 PM
Amerisourcebergen Drug Corporation    Notice/Notice of Appearance                                                Filing    09-17-2019 12:28:40 PM
Amerisourcebergen Drug Corporation    Order/Order Cover Sheet $25.00                                             Filing    09-17-2019 12:10:45 PM
Amerisourcebergen Drug Corporation    NEF(09-17-2019 11:51:08 AM) Notice/Notice of Appearance                    Filing    09-17-2019 11:51:24 AM
Amerisourcebergen Drug Corporation    Notice/Notice of Appearance                                                Filing    09-17-2019 11:51:08 AM
State Of South Carolina               NEF(09-09-2019 12:24:35 PM) Letter/Letter                                  Filing    09-09-2019 12:24:44 PM
State Of South Carolina               Letter for Addmission Pro Hac Vice for Linda Singer                        Filing    09-09-2019 12:24:35 PM
State Of South Carolina               NEF(08-16-2019 03:55:12 PM) Motion/Other                                   Filing    08-16-2019 04:10:48 PM
State Of South Carolina               Motion To Provisionally File Unredacted Appendix To The Comp               Motion    08-16-2019 03:55:12 PM
State Of South Carolina               Motion To Provisionally File Unredacted Appendix To The Comp               Motion    08-16-2019 03:55:12 PM
State Of South Carolina               Motion To Provisionally File Unredacted Appendix To The Comp               Motion    08-16-2019 03:55:12 PM
State Of South Carolina               Summons & Complaint                                                        Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_1                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_2                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_3                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_4                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_5                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_6                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_7                                                   Filing    08-15-2019 12:55:22 PM
State Of South Carolina               Summons & Complaint-EX_8                                                   Filing    08-15-2019 12:55:22 PM




https://efile.sccourts.org/notify/cmsFullHistory.html?pageAction=QueryCmsFullHist&cas...                                                   9/26/2019
    3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2        Page 3 of 162




                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
 STATE OF SOUTH CAROLINA                         )   IN THE COURT OF COMMON PLEAS
                                                 )
 COUNTY OF RICHLAND                              )   FIFTH JUDICIAL CIRCUIT

 THE STATE OF SOUTH CAROLINA,                    )   Civil Action No.:
 ex rel. Alan Wilson, in his official            )
 capacity as Attorney General of the State of    )
 South Carolina,                                 )
                                    Plaintiff,   )
                vs.                              )
                                                 )
 McKesson Corporation; Cardinal Health,          )
 Inc.; AmerisourceBergen Drug                    )                   SUMMONS
 Corporation.                                    )
                                                 )
                                                 )
                                                 )
                                 Defendants.     )
                                                 )
                                                 )

To: Counsel for the Defendants:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is herewith served upon you, and to serve a copy of your Answer to the

Complaint on the subscriber at his office, South Carolina Attorney General’s Office, P.O. Box

11549, Columbia, South Carolina 29211, within thirty (30) days after the service hereof,

exclusive of the day of such service, and if you fail to answer the Complaint with in the time

aforesaid, the Plaintiff in this action will apply to the Court for the relief demanded in the

Complaint.

DATED: August 15, 2019.

                                                 /s/ Alan Wilson
                                                 Alan Wilson
                                                 Attorney General
                                                 Attorney for Plaintiff
   3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2     Page 4 of 162




                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
STATE OF SOUTH CAROLINA                         )   IN THE COURT OF COMMON PLEAS
                                                )
COUNTY OF RICHLAND                              )   FIFTH JUDICIAL CIRCUIT

THE STATE OF SOUTH CAROLINA,                    )   Civil Action No.:
ex rel. Alan Wilson, in his official            )
capacity as Attorney General of the State of    )
South Carolina,                                 )
                                   Plaintiff,   )
               vs.                              )
                                                )
McKesson Corporation; Cardinal Health,          )                   Complaint
Inc.; AmerisourceBergen Drug                    )
Corporation.                                    )             Jury Trial Requested
                                                )
                               Defendants.      )
                                                )
                                                )
                                                )
       3:19-cv-02783-BHH                   Date Filed 09/30/19                    Entry Number 1-2                    Page 5 of 162




                                                                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
              COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF UNDER SOUTH
              CAROLINA’S CONSUMER PROTECTION AND COMMON LAWS.

                                                   TABLE OF CONTENTS


I.       INTRODUCTION .............................................................................................................. 3
II.      PARTIES ............................................................................................................................ 9
         A.         PLAINTIFF............................................................................................................. 9
         B.         DEFENDANTS .................................................................................................... 10
                    1.         Cardinal Health, Inc. ..................................................................................10
                    2.         McKesson Corporation ..............................................................................10
                    3.         AmerisourceBergen ...................................................................................10
III.     JURISDICTION AND VENUE ....................................................................................... 11
IV.      FACTUAL ALLEGATIONS ........................................................................................... 11
         A.         Defendants Deliberately Flooded South Carolina With Addictive Narcotic
                    Painkillers, Well Beyond What a Legitimate Market of Our Size Could Bear. ... 11
                    1.         Opioid Volumes Soar in South Carolina. ..................................................11
                    2.         Defendants Are Not Entitled to Pursue Profits at the Expense of Public
                               Health and Safety. ......................................................................................14
                    3.         Defendants are Uniquely Positioned to Detect Suspicious Orders. ...........19
                    4.         Defendants Were Aware of and Have Acknowledged Their Obligations to
                               Maintain Effective Controls Against Diversion, and Could Foresee the
                               Consequences of Failing to Meet Them. ...................................................24
                    5.         Defendants Failed to Maintain Effective Controls Against Diversion and
                               Oversupplied Opioids into South Carolina. ...............................................30
                               McKesson ..................................................................................................32
                               Cardinal .....................................................................................................45
                               AmerisourceBergen ...................................................................................57

         C.         Defendants Had Financial Incentives to Distribute and Sell Ever Higher Volumes
                    of Opioids, and to Refrain from Reporting and Declining to Fill Suspicious Orders
                    ............................................................................................................................... 63
         D.         To Protect their Profits, Defendants Lobbied Against Restrictions on Opioid Use
                    and DEA Enforcement .......................................................................................... 63
         E.         Defendants Delayed a Response to the Opioid Crisis by Pretending to Cooperate
                    with Law Enforcement .......................................................................................... 64



                                                                       -i-
       3:19-cv-02783-BHH                    Date Filed 09/30/19                  Entry Number 1-2                  Page 6 of 162




                                                                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
           F.         Statutes of Limitations are Tolled and Defendants are Estopped from Asserting
                      Statutes of Limitations as Defenses. ..................................................................... 68
                      1.         Continuing Conduct ...................................................................................68
                      2.         Equitable Estoppel and Fraudulent Concealment ......................................68
           G.         The Devastating Effects of the Opioid Crisis in South Carolina .......................... 69
V.         CLAIMS FOR RELIEF .................................................................................................... 75
COUNT I ...................................................................................................................................... 75
           FOR A FIRST CAUSE OF ACTION ............................................................................... 75
           South Carolina Unfair Trade Practices Act ..................................................................... 75
COUNT II ..................................................................................................................................... 78
           FOR A SECOND CAUSE OF ACTION ......................................................................... 78
           Public Nuisance ................................................................................................................ 78
VI.        PRAYER FOR RELIEF ................................................................................................... 81
VII.       JURY DEMAND .............................................................................................................. 82




                                                                      -ii-
    3:19-cv-02783-BHH          Date Filed 09/30/19    Entry Number 1-2        Page 7 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                       INTRODUCTION

        1.       The Attorney General brings this action pursuant to his parens patriae,

constitutional, statutory, and common law authority, including the authority granted to him by the

South Carolina Unfair Trade Practices Act, S.C. Code §§ 39-5-20, 50 and 110 (“SCUTPA”) to

redress the unfettered and unlawful distribution of opioids by Defendants McKesson Corporation

(“McKesson”), Cardinal Health, Inc. (“Cardinal”), and AmerisourceBergen Drug Corporation

(“AmerisourceBergen”) (collectively, “Defendants’), and to abate the public nuisance Defendants

helped create.

        2.       This case is part of the State’s ongoing effort to combat the worst human-made

epidemic in modern medical history—the overuse, misuse, and abuse of opioids. In the words of

Robert Anderson, who oversees death statistics at the Centers for Disease Control (“CDC”), “I

don’t think we’ve ever seen anything like this. Certainly not in modern times.”1 South Carolina

is now swept up in what the CDC called a “public health epidemic” and what the U.S. Surgeon

General deemed an “urgent health crisis.”2

        3.       Not only has the opioid epidemic been described as the deadliest drug crisis in

American history, drug overdoses rose to become the leading cause of death for Americans under

50 years old. Overdoses have been killing people at a pace faster than the H.I.V. epidemic did at

its peak.




1
  Associated Press, Drug Overdoses Killed 50,000 in U.S., More than Car Crashes, (Dec. 9, 2016),
https://www.nbcnews.com/health/health-news/drug-overdoses-killed-50-000-u-s-more-car-
crashes-n694001
2
  CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr. 29, 2014),
http://www.cdc.gov/washington/testimony/2014/t20140429.htm; Vivek H. Murthy, Letter from
the Surgeon General, August 2016, available at http://turnthetiderx.org.



                                                3
    3:19-cv-02783-BHH         Date Filed 09/30/19     Entry Number 1-2       Page 8 of 162




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       4.     The outcomes in South Carolina are catastrophic—and getting worse. As of

January 2018, combined heroin and prescription opioid overdose deaths in South Carolina had

exceeded the number of homicides in the state for three straight years. In 2017, Governor Henry

McMaster declared South Carolina’s opioid epidemic a public health emergency, describing the

epidemic as a “silent hurricane.”3 The same year, South Carolina saw 748 fatal overdoses, a 21%

increase from the number of lives lost in 2016. This was the third straight year that deaths from

opioid-related overdoses increased in the state, and there has been a 47% percent increase in

overdose deaths since 2014.

       5.     South Carolina stands out even amidst a national epidemic. Heroin overdoses in

the state increased by 57% from 2014 to 2015 — the largest percentage increase in any state

during that time period — the result of patients who could not get access to prescription opioids

and turned to heroin. In 2017 alone, 144 people in South Carolina lost their lives to heroin

overdoses, and in 2018, the number of lives lost grew to 168.

       6.     From 2013 to 2016, as the epidemic grew, the number of attempts to reverse opioid

overdoses by EMS personnel throughout South Carolina increased by 67%. In 2017 alone, South

Carolina emergency and inpatient departments treated and discharged more than 10,700 people

suffering from issues related to opioid use or dependence. Although the most recent data was not

yet available, the Director of the South Carolina Department of Alcohol and Other Drug Abuse

Services commented in March 2018: “I’m afraid of what it’s going to say and how heavy it’s going




3
 Gavin Jackson, McMaster Declares Public Health Emergency Over Opioid Epidemic, etv (Dec.
18, 2017), https://www.scetv.org/stories/week-south-carolina/2017/mcmaster-declares-public-
health-emergency-over-opioid-epidemic?page=&ref=stories/tags/opioids.



                                                4
    3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2        Page 9 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
to feel when this is perhaps the biggest killer in our state.”4 And, in just the first six months of

2019, opioids have been blamed for 46 deaths in Charleston County alone. Fears about the number

of lives lost in 2018 proved justified when, in August 2019, the South Carolina Department of

Environmental Control (“DHEC”) released a report showing that 816 people in South Carolina

died of opioid overdoses last year.

       7.      Meanwhile, recently disclosed information about the distribution of opioids into

South Carolina also has sounded alarms. The federal Drug Enforcement Administration (“DEA”)

maintains a system of records, known as the “Automated Records and Consolidated Orders

System/Diversion Analysis and Detection System (ARCOS/DADS),” to which all manufacturers

and distributors of controlled substances are required to report each transaction in these drugs. The

manufacturers and distributors have typically opposed disclosure of the information contained in

the system, often referred to as “ARCOS data,” arguing that it belongs to them as trade secrets.

Recently, journalists challenged their claims of secrecy, and a federal appellate court ordered the

release of nationwide ARCOS data for the years 2006 to 2014, which the DEA had produced in

federal multi-district litigation arising out of the opioid epidemic, In re Nat’l Prescription Opiate

Litig., No. 1:17-md-2804 (N.D. Ohio) (the “MDL”). Although that dispute remains ongoing, the

MDL Court has determined that there was “clearly no basis to shield from public view ARCOS

data dated on or before December 31, 2012,” paving the way for its release. See Order Regarding

ARCOS Data Protective Order, In re Nat’l Prescription Opiate Litig., No. 1:17-md-2804 (N.D.

Ohio July 15, 2019) (data from 2013-2014 was not publically released). Based on this information,




4
 Daniel J. Gross, Opioid Crisis Not Letting Up in Greenville County, (Mar. 11, 2018, updated
Mar.    12,    2018),    https://www.greenvilleonline.com/story/news/crime/2018/03/11/opioid-
overdoses-south-carolina/391706002/.



                                                 5
    3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2      Page 10 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
the Washington Post reported that during 2006-2012 South Carolina received the third highest

concentration of pills per person per year of any state in the nation.5

       8.      The same data also revealed that “Charleston County had the highest average

distribution rate of pain pills per person per year of any county in the United States from 2006

through 2012.”6 Between those years, an average of 248.3 pills per person per year were

distributed in Charleston County.7

       9.      Defendants McKesson, Cardinal, and AmerisourceBergen played an outsized role

in flooding South Carolina with these drugs. Known colloquially as the “Big Three,” Defendants

dominate the wholesale drug distribution market nationally, and these three companies were

responsible for more than half the opioids shipped into South Carolina from 2006 to 2014, the

period for which the State has obtained ARCOS data.

       10.     Distributors McKesson, Cardinal, and AmerisourceBergen buy prescription drugs,

including narcotics, from manufacturers at enormous volumes and sell them to pharmacies. This

allows pharmacies to quickly obtain a full range of prescription drugs from a single source, without

having to manage relationships with multiple manufacturers. With distribution centers across the

country, Defendants offer “just-in-time delivery,” ensuring that pharmacies can provide the drugs

their customers need, without the expense and risk of excess inventory. Like other brokers,




5
  Scott Higham, Sari Horwitz, and Steven Rich, 76 Billion Opioid Pills: Newly Released Federal
Data      Unmasks      the    Epidemic,  The     Washington      Post    (July    16,   2019),
https://www.washingtonpost.com/investigations/76-billion-opioid-pills-newly-released-federal-
data-unmasks-the-epidemic/2019/07/16/5f29fd62-a73e-11e9-86dd-
d7f0e60391e9_story.html?utm_term=.fb8463a9e736.
6
  Live 5 News – Newly Released DEA Data Shows High Opioid Distribution Rate in Charleston
Co.,        https://www.live5news.com/2019/07/17/newly-released-dea-data-shows-high-opioid-
distribution-rate-charleston-co/.
7
  Id.



                                                  6
    3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2      Page 11 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
distributors earn their profits based on the spread between their buy and sell prices, as well as

manufacturer chargebacks and a fee that is a percentage of sales.8 As discussed further below,

they have financial incentives to keep their volumes high. With their central location in the

healthcare marketplace, they also have a treasure trove of information, which they use to further

leverage their profits, selling data and services upstream to manufacturers and downstream to

pharmacies. They could have used this information to ensure they were providing opioids only to

a legitimate market, but did not.

       11.     Distributors have an obligation under SCUTPA, the South Carolina Controlled

Substances Act, S.C. Code § 44-53-10 et seq. (“SCCSA”), the federal Controlled Substances Act,

U.S. Code 21 U.S.C. § 801 et seq. (“CSA”), and South Carolina common law to ensure that they

safely hold and distribute all of the prescription drugs for which they are responsible. That duty

is nowhere more important than with controlled substances, like opioids. Because of the addictive

nature of these drugs and the existence of a black market for their use, distributors have a long-

standing duty under South Carolina and federal law, as described further below, to ensure that the

controlled substances they supply, including opioids, are managed and monitored to ensure they

reach only a legitimate market and are not diverted for illicit use.

       12.     Over a critical decade, as orders for opioids skyrocketed, Defendants failed to

comply with SCUTPA, the SCCSA, the CSA, and their common law duty of reasonable care.

Defendants oversupplied opioids into and within South Carolina, and ignored obvious red flags of



8
  Because manufacturers typically negotiate sales prices directly with large buyers, a distributor
might initially lose money when it sells prescription drugs to a buyer at a lower, discounted price
than its purchase price. The distributor then bills the manufacturer for the difference between the
price it paid and the negotiated price, a payment known as a “chargeback.” See Coleman, John,
The Supply Chain of Medicinal Controlled Substances: Addressing the Achilles Heel of Drug
Diversion, Journal of Pain & Palliative Care Pharmacotherapy, Sept. 13, 2012, at p. 240.



                                                  7
      3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2       Page 12 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
diversion. The ARCOS data described above shows that together, Defendants distributed the

equivalent, at 10 mg per pill,9 of nearly 2.2 billion opioid pills into South Carolina between 2006

and 2014—nearly 500 times the state’s population of roughly 4.6 million residents at the

time. Cardinal shipped 24.99% of this volume of estimated 10 mg pills into the State, McKesson

20.38%, and AmerisourceBergen 8.42%, over that time.

          13.    In response to enforcement actions and public attention, Defendants finally began

to improve their compliance efforts in an attempt to meet their legal obligations, but the opioid

epidemic was already well underway. Defendants have shipped opioids at alarming volumes and

doses into South Carolina for years. Defendants have failed to comply with their obligations to

maintain effective systems to guard against diversion, and failed to report suspicious orders to law

enforcement as required. Defendants conduct in violation of their statutory obligations and

common law duties has fueled and enabled the rising tide of opioid overuse, abuse, addiction,

overdose, and death.

          14.    Further, although ARCOS data is not currently publicly available from 2015

forward, more recent information, including that unveiled through a DEA enforcement action that

resulted in a record-breaking fine against McKesson, as well as Congressional inquiries and

Defendants’ own internal documents, show that Defendants did not truly reform their ways and

comply with their statutory and common law duties. Instead, Defendants widespread systemic

failures still continue to devastate South Carolina.

          15.    The State recognizes that the opioid manufacturers played a significant role in the

crisis it now confronts. However, distributors assisted the manufacturers in promoting these

powerful, addictive narcotics. And, had Defendants complied with their legal duties to monitor,



9
    For ease of comparing different opioid strengths, other dosages are converted into 10 mg pills.


                                                  8
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2        Page 13 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
report, and reject orders of opioids that were excessive and clearly suspicious, these pills would

have been far less accessible to the patients who became addicted to them and in some cases died

from them.

       16.     The overwhelming increase of opioids ordered by South Carolina pharmacies,

collectively and individually, put Defendants on notice that they were meeting more than a

predictable and legitimate market demand. Rather than continuing to sell, ship, and profit from

these highly dangerous drugs, they had a duty to report and stop their diversion. Had they done

so, the opioid epidemic in South Carolina—and its enormous human and financial toll—would not

have been as grave.

       17.     The State brings this action through the Attorney General to hold Defendants

responsible for their violations of law and to abate the ongoing opioid epidemic. Defendants’

actions violate SCUTPA’s prohibitions on unfair or deceptive acts and practices, S.C. Code §§ 39-

5-20, 50, and 110. Additionally, their conduct constitutes a common law public nuisance. The

State seeks injunctive relief, civil penalties, abatement, and any other relief within this Court’s

powers to redress and halt these unlawful practices.

                                           II. PARTIES

   A. PLAINTIFF

       18.     The Plaintiff State of South Carolina brings this action, by and through its Attorney

General, Alan Wilson, in its sovereign capacity in order to protect the interests of the State and its

citizens. The Attorney General brings this action pursuant to his parens patriae, constitutional,

statutory, and common law authority, including the authority granted to him by the South Carolina

Unfair Trade Practices Act, S.C. Code §§ 39-5-20, 50 and 110 and S.C. Code § 1-7-40.




                                                  9
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2        Page 14 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
   B. DEFENDANTS

               1. Cardinal Health, Inc.

       19.     Cardinal Health, Inc. (“Cardinal”) describes itself as a “global, integrated health

care services and products company.” Through its various DEA registrant subsidiaries and

affiliated entities, Cardinal distributes pharmaceutical drugs, including opioids, in South Carolina.

Cardinal is an Ohio corporation and is headquartered in Dublin, Ohio.

       20.     Cardinal, including its subsidiaries and affiliated entities, has been licensed as a

wholesale distributor of pharmaceutical drugs in South Carolina since at least 2000.

               2. McKesson Corporation

       21.     McKesson Corporation (“McKesson”), through its various DEA registrant

subsidiaries and affiliated entities, is a wholesaler of pharmaceutical drugs that distributes opioids

in South Carolina. McKesson is incorporated in Delaware, with its principal place of business in

San Francisco, California.

       22.     McKesson, including its subsidiaries and affiliated entities, has been licensed as a

wholesale distributor of pharmaceutical drugs in South Carolina since at least 2001.

               3. AmerisourceBergen

       23.     AmerisourceBergen Drug Corporation (“AmerisourceBergen”), through its various

DEA registrant subsidiaries and affiliated entities, is a wholesaler of pharmaceutical drugs that

distributes opioids in South Carolina. AmerisourceBergen’s principal place of business is located

in Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

       24.     AmerisourceBergen has been licensed as a wholesale distributor of pharmaceutical

drugs in South Carolina since 2002.

       25.     Together, Cardinal Health, McKesson, and AmerisourceBergen, known

collectively as the “Big Three,” shipped more than half of the estimated 10 mg equivalent pills


                                                 10
   3:19-cv-02783-BHH           Date Filed 09/30/19      Entry Number 1-2      Page 15 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
distributed in South Carolina from 2006 to 2014. More recent information shows that nationally,

they dominate more than 85% of the market share for the distribution of prescription opioids.

                                  JURISDICTION AND VENUE

       26.        This Court has jurisdiction over the subject matter of this case pursuant to S.C.

Const. Art. V. § 11, which gives the Circuit Court general jurisdiction over civil actions. This

Court has personal jurisdiction over the Defendants because the Defendants do business in South

Carolina and/or have the requisite minimum contacts with South Carolina necessary to

constitutionally permit the Court to exercise jurisdiction, with such jurisdiction also being within

the contemplation of South Carolina’s “long arm” statute, S.C. Code § 36-2-803.

       27.        Venue is appropriate in Richland County pursuant to S.C. Code § 15-7-10, et seq.,

§ 39-5-50, and § 35-1-603.

       28.        On May 8, 2017, the Attorney General issued notice to Defendants as required by

S.C. Code § 39-5-50.

       29.        The claims underlying this action are brought within the requisite filing period.

Based on the statutes of limitations for the claims asserted, to include claims based on SCUTPA

and common law, and based on when the Attorney General knew or should have known that

Defendants’ conduct gave rise to these claims, the statute of limitations has not run for any claim

alleged herein.

                                IV.    FACTUAL ALLEGATIONS

   A. DEFENDANTS DELIBERATELY FLOODED SOUTH CAROLINA WITH
      ADDICTIVE NARCOTIC PAINKILLERS, WELL BEYOND WHAT A
      LEGITIMATE MARKET OF SOUTH CAROLINA’S SIZE COULD BEAR.

                  1. Opioid Volumes Soar in South Carolina.

       30.        Although the pharmaceutical companies created a vastly and dangerously larger

market for opioids, Defendants compounded this harm by facilitating the supply of far more


                                                 11
     3:19-cv-02783-BHH       Date Filed 09/30/19      Entry Number 1-2       Page 16 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
opioids than could have been justified. Their failure to maintain effective controls, and to

investigate, report, and take steps to halt orders that they knew or should have known were

suspicious, breached both their statutory and common law duties and worsened and failed to

prevent the opioid epidemic in South Carolina.

       31.     Together, Defendants delivered over 40% of the more than two billion dosage

units and 50% of the 15 million grams (equating to more than 1.7 billion estimated 10 mg

equivalent pills) of opioids shipped to South Carolina retail and chain pharmacies, including over

45 million dosage units and over 520,000 grams (equating to 102 million estimated 10 mg

equivalent pills) shipped to the top 15 dispensing pharmacies in the State, from 2006 to 2014.10

The number of estimated pills per person shipped by Defendants increased over 130% from 2006-

2013, from approximately 26 estimated 10 mg equivalent pills per person in 2006 to approximately

55 estimated 10 mg equivalent pills per person in 2013, the year that, based on records produced

by the DEA, McKesson first reported a suspicious transaction in South Carolina.11 The number of

estimated 10 mg equivalent pills per person that they distributed increased every year from 2006

to 2014, peaking in 2014, when Defendants shipped the equivalent of over 303,000 pills to South

Carolina, or approximately 62 pills per South Carolinian.

       32.     Throughout that time, per capita opioid prescriptions in South Carolina

significantly exceeded the national average.




10
   The data on the grams of opioids distributed in South Carolina is based on an analysis of data
produced by the United States Drug Enforcement Agency (“DEA”) for the years 2006 to 2014 for
the State of South Carolina on opioids, opiates, opium derivatives, opiate intermediates, and
narcotics (herein referred to as “opioids”).
11
   The summary of suspicious order reporting is based on the suspicious order reports provided by
the DEA to the Attorney General’s Office.


                                                 12
   3:19-cv-02783-BHH         Date Filed 09/30/19     Entry Number 1-2       Page 17 of 162




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       33.     Defendants were responsible for much of this volume entering South Carolina, as

shown below:

                                                           %                             %
                                    %         Dosage                  Estimated
    Distributors        Grams                            Dosage                      Estimated
                                   Grams       Units                     Pills
                                                          Units                         Pills
  MCKESSON                                    941,789,
                      7,487,669      29.0                  31.9      832,918,855        20.4
 CORPORATION                                    747
   CARDINAL                                   451,484,
                      5,365,937      20.8                  15.3     1,021,223,429       25.0
    HEALTH                                      441
 AMERISOURCE
                                              203,355,
    BERGEN            1,939,736       7.5                   6.9      344,230,822        8.4
                                                022
 CORPORATION


       34.     Although ARCOS data is not available from 2015 to present, other sources show a

growing volume of opioids distributed in South Carolina. According to public information, the

overall number of opioid prescriptions in South Carolina increased in 2015. That year, there were




                                               13
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2        Page 18 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
nearly 4.5 million opioid prescriptions filled in the State — more than 1.5 times the national

average.

       35.     Even though the volume declined by a million pills in 2016, there were still more

than 70 million opioid pills dispensed in South Carolina in 2016 than 2010--already an artificially

high baseline given the surge in prescriptions and distribution at that time. According to media

reports, in 2016, 26 of 46 South Carolina Counties had more prescriptions dispensed than people.

In 2017, opioids were prescribed in South Carolina at a rate of 79.3 opioid prescriptions for every

100 persons, far higher than the national average of 58.7 prescriptions for every 100 person. Even

with a decrease in prescriptions from the previous year, there were still 297,920,468 opioid pills

dispensed in South Carolina in 2017, an extraordinary volume compared to the state’s population

of approximately 5 million. According to the Governor, there were approximately 5 million opioid

prescriptions issued in the state in 2018, enough for each man, woman, and child in the state to

receive a prescription.

       36.     Out of this extraordinary volume, Defendants, as discussed below, systematically

and repeatedly failed in their obligations to maintain effective controls against diversion. Their

failure to report and halt suspicious orders of opioids and continued shipments of such orders into

South Carolina resulted in obscene volumes of pills coming into the State for more than a decade.

               2. Defendants Pursued Profits at the Expense of Public Health and Safety.

       37.     As described further below, for over a decade, Defendants aggressively sought to

bolster their revenue, increase profit, and grow their share of the prescription painkiller market by

unlawfully increasing the volume of opioids they sold. Through the SCCSA and CSA, Defendants

are subject to statutory obligations enacted to prevent oversupply and diversion into the illicit




                                                 14
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2        Page 19 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
market — legal duties specifically designed to protect the public health and safety.12 These statutes

and regulations reflect a standard of conduct and care below which reasonably prudent distributors

would not fall. Together, these laws set standards of care that make clear that wholesalers of

controlled substances possess, and are expected to possess, specialized and sophisticated

knowledge, skill, information, and understanding of both the market for scheduled prescription

narcotics and of the risks and dangers of the diversion of prescription narcotics when the

distribution chain is not properly controlled.

       38.     Further, these laws set standards of care that make clear that Defendants have a

duty and responsibility to exercise their specialized and sophisticated knowledge, information,

skill, and understanding to prevent the oversupply of prescription opioids and minimize the risk of

their diversion into an illicit market, with the deeply tragic and entirely foreseeable — and

avoidable — consequences that South Carolina has experienced.

       39.     As explained below, Defendants are obligated to prevent diversion, to report

suspicious orders and not to fill those orders unless due diligence disproves those suspicions. Their

obligations to maintain effective controls against diversion stem from multiple sources.

       40.     First, Defendants are required under the SCCSA to monitor, detect, report,

investigate, and refuse to fill suspicious orders. Distributors must obtain a registration from DHEC

to distribute or dispense controlled substances in the State. The SCCSA requires that registration

be consistent with the public interest, which in turn, requires “[m]aintenance of effective controls




12
   See, e.g., S.C. Code § 44-53-300 (authorizing DHEC to register distributors only if registration
is consistent with the public interest, including any factors relevant to and consistent with public
health and safety); 21 U.S.C. § 801(2) (finding that “[t]he illegal importation, manufacture,
distribution, and possession and improper use of controlled substances have a substantial and
detrimental effect on the health and general welfare of the American people”).



                                                 15
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2        Page 20 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
against diversion of controlled substances into other than legitimate medical, scientific, or

industrial channels.” S.C. Code § 44-53-300(a). In this respect, the SCCSA parallels the federal

CSA. Under federal law, distributors’ operations must be “consistent with the public interest,” 21

U.S.C. § 824(a)(4), and “public health and safety.” 21 U.S.C. § 823(b).

          41.   Requirements under federal law, both independently paralleled and incorporated in

South Carolina law, are clear and exacting. Enacted in 1970, the CSA and its implementing

regulations created a “closed system” of distribution; every entity that handles controlled

substances is required to meet specific record-keeping and distribution standards.            As the

Congressional Record reflects, “Such a closed system should significantly reduce the widespread

diversion of these drugs out of legitimate channels into the illicit market, while at the same time

providing the legitimate drug industry with a unified approach to narcotic and dangerous drug

control.” 970 U.S.C.C.A.N. 4566. In enacting the CSA, “Congress was particularly concerned

with the diversion of drugs from legitimate channels. It was aware that registrants, who have the

greatest access to controlled substances and therefore the greatest opportunity for diversion, were

responsible for a large part of the illegal drug traffic.” United States v. Moore, 423 U.S. 122, 135

(1975).

          42.   Specifically, as federal registrants, Defendants are required to “maint[ain] . . .

effective controls against diversion” and to “design and operate a system to disclose . . . suspicious

orders of controlled substances.” 21 U.S.C. § 823(a)-(b); 21 C.F.R. § 1301.74. This includes a

duty to monitor, detect, report, investigate, and refuse to fill suspicious orders. See 21 U.S.C. §

823; 21 C.F.R. § 1301.74.13 To allow for action by law enforcement, the duty must be carried out



13
  See also Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Off. of Diversion Control,
Drug Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006), filed in Cardinal



                                                 16
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2       Page 21 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
without delay; distributors “shall inform the Field Division Office of the Administration in his area

of suspicious orders when discovered by the registrant.”14

       43.     Suspicious orders include orders of unusual size, orders deviating substantially

from a normal pattern, and orders of unusual frequency. 21 C.F.R. § 1301.74(b). These criteria

are not exclusive; any one of them can trigger the duty to report and stop shipment, and other

factors not listed in the regulations also may point to suspicious orders. A volume of orders of a

controlled substance disproportionate to the population or historic use in an area, for example, may

provide reason for suspicion. In addition, orders skewed toward high-dose pills or drugs valued

for abuse should alert distributors to potential diversion.

       44.     To comply with the law, distributors must know their customers and the

communities they serve. Each distributor must “perform due diligence on its customers” on an

“ongoing [basis] throughout the course of a distributor’s relationship with its customer.” Masters

Pharms., Inc., 80 Fed. Reg. 55,418, 55,477 (DEA Sept. 15, 2015), petition for review denied, 861

F.3d 206 (D.C. Cir. 2017). This includes a “reasonable investigation to determine the nature of a

potential customer’s business before it sells to the customer, and the distributor cannot ignore

information which raises serious doubt as to the legality of a potential or existing customer’s

business practices.” Id. (alterations and internal quotation marks omitted) (quoting Southwood

Pharms., Inc., 72 Fed. Reg. 36,487, 36,498 (DEA July 3, 2007)).




Health, Inc. Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51
(hereinafter, “2006 Rannazzisi Letter”); Letter from Joseph T. Rannazzisi, Deputy Assistant
Adm’r, Off. of Diversion Control, Drug Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health
(Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb.
10, 2012), ECF No. 14-8 (hereinafter, “2007 Rannazzisi Letter”).
14
       Id.     (emphasis      added);      see      also     https://www.deadiversion.usdoj.gov/
pubs/manuals/sec/other_sec.htm#good_faith (registrant must inform the DEA of suspicious orders
“immediately upon discovery”).


                                                 17
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2       Page 22 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       45.     A customer’s order data and the data of other similar customers provide detailed

insight into the volume, frequency, dose, and type of controlled and non-controlled substances a

pharmacy typically orders. This includes non-controlled substances and Schedule IV controlled

substances (such as benzodiazepines), which are not reported to the DEA, but whose use with

opioids can be a red flag of diversion.

       46.     Second, Defendants are prohibited under South Carolina law from engaging in

unfair acts and practices in trade and commerce. See S.C. Code Ann. § 39-5-20(a). Defendants

must not engage in conduct “which is offensive to public policy or which is immoral, unethical,

or oppressive.” State ex rel. Wilson v. Ortho-McNeil-Janssen Pharmaceuticals, Inc., 414 S.C. 33,

56-57, 777 S.E.2d 176, 188 (S.C. 2015). To that end, Defendants’ conduct in flooding the market

with opioids, failing to maintain effective controls against diversion, and fueling an illicit black

market injures consumers, offends South Carolina public policy, and is immoral, unethical, and

oppressive.

       47.     This is particularly true given that, at the same time, Defendants voluntarily

undertook duties, through their statements to the media, regulators, and the public at large,

claiming to take all reasonable precautions to prevent drug diversion. As described in Section

IV.E, Defendants publically touted their purportedly state of the art suspicious order monitoring

systems and processes and professed commitment to legal compliance as evidence of their of

corporate responsibility.

       48.     Third, under the common law, Defendants have a duty to exercise reasonable care

and to avoid creating a public nuisance. Because opioids are dangerous, addictive drugs, the

standard of care Defendants must meet in distributing them is appropriately high.




                                                18
     3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2       Page 23 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       49.     In sum, Defendants, due to the position of special trust and responsibility afforded

them by their status as registrants in the distribution chain of controlled substances, have several

responsibilities under South Carolina and federal laws with respect to preventing diversion. First,

they must set up a system designed to detect and reject suspicious orders. Defendants may not

ignore red flags of illegal conduct and must use the information available to them to identify,

report, and not fill prescriptions that seem indicative of diversion. That would include reviewing

their own data, relying on their observations of prescribers, pharmacies, and customers, and

following up on reports or concerns of potential diversion.

       50.     All suspicious conduct must be reported to relevant enforcement authorities.15

Further, Defendants must not fill or ship any suspicious prescription or order unless they have

conducted an adequate investigation and determined that the prescription or order is not likely to

be diverted into illegal channels.16 Reasonably prudent distributors would not fall below this

standard of care, and their failure to exercise appropriate controls foreseeably harms the public

health and welfare.

               3. Defendants are Uniquely Positioned to Detect Suspicious Orders.

       51.     Defendants’ role in the supply chain provides them with detailed data on the

shipment of opioids to pharmacies and other dispensaries (such as hospitals) both over time and in

real time. As described below, they are enmeshed at virtually every level of the opioid supply

chain, and mine detailed information that they leverage into increased profits. Possession of this

extensive information equips distributors to readily and efficiently identify potentially suspicious

orders of opioids. Given Defendants’ market share nationally, they have particularly extensive


15
   See infra ¶¶ 37-49.
16
   See Southwood Pharm., Inc., 72 Fed. Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007)
(applying federal requirements no less stringent than those of Ohio); Masters Pharmaceutical, Inc.
v. Drug Enforcement Administration, 861 F.3d 206 (D.C. Cir. 2017) (same).


                                                19
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2        Page 24 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
information. Indeed, based on Cardinal’s own estimates, one of every six pharmaceutical products

dispensed to United States patients travels through the Cardinal Health network.

       52.     With access to detailed data and their analytical capabilities, Defendants are able to

determine, down to the pharmacy and the type, number, and dose of each pill, the volume of opioid

sales across South Carolina and the country. Defendants have the ability to see total orders by

their customer pharmacies, including non-controlled substances and combinations of drugs that

signal diversion — information the DEA does not have. For example, while they may not know

the precise details of another distributor’s market share, distributors can obtain dispensing data

from their pharmacy customers that show the total volume of controlled substances the pharmacy

dispenses, the physician associated with each prescription, and the method of payment used to pay

for the prescription.

       53.     In addition to their own data from shipping prescription drugs to customers,

Defendants also obtain national, regional, state, and local prescriber-level data from various

companies, known as “data vendors,” that collect and sell data, such as IQVIA (formerly IMS

Health, Inc.), Wolters Kluwer, and Verispan. CVS Caremark’s Director of Managed Care

Operations, Scott Tierney, previously testified in other litigation that CVS, which is the largest

pharmacy chain in South Carolina, comprising some 20% of the purchasing market, would provide

the data vendors with “prescriber level data, drug level data, plane level data, [and] de-identified

patient data,”17 illustrating the level of detail available to Defendants through data vendors.

       54.     The breadth and depth of the data available to and collected by Cardinal, for

example, was made clear in a 2001 news article describing Cardinal’s joint venture with CVS and




17
  Joint Appendix in Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 687134 (U.S.) *245-246
(Feb. 22, 2011).


                                                 20
     3:19-cv-02783-BHH        Date Filed 09/30/19         Entry Number 1-2     Page 25 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
retailers Wal-Mart, K-Mart, and Albertsons, all of which have pharmacy operations, to “collect

and market real-time prescription-drug sales data.”18 The venture, called ArcLight Systems LLC,

had access to data from nearly 1 billion prescriptions.

       55.     This information would have allowed distributors to analyze and track their

competitors’ sales and to determine their relative market shares (and thus the total supply of

opioids in an area).19 This extensive information likewise would have allowed Defendants to track

and identify instances of overprescribing and orders that raised red flags. In fact, an expert for a

data vendor testified in an unrelated proceeding that this information could be used to track and

report suspicious orders of controlled substances.20

       56.     Sales representatives from Defendants are also in frequent, direct contact with their

pharmacy customers. Sales and compliance personnel are tasked with investigating new potential

pharmacy customers to determine whether they can be trusted to handle controlled substances.

Defendants’ sales personnel also are responsible for regularly visiting existing customers to

maintain and expand the products and services they sell. They know, for example, which

pharmacies are in less populated areas, have a high proportion of cash transactions, or do not offer

non-prescription products—all reds flag of diversion.

       57.     The Defendants also offer their pharmacy customers a broad range of added

services as stand-alone services or through their franchise programs (McKesson’s Health Mart,



18
    Cardinal Health, Others Form Prescription-Data Analysis Firm, BizJournals.com (July 30,
2001), available at: https://www.bizjournals.com/columbus/stories/2001/07/30/daily2.html.
19
   A Verispan representative testified that the Defendants use the prescribing information to “drive
market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb. 22, 2011).
20
   In Sorrell, expert Eugene “Mick” Kolassa testified that “a firm that sells narcotic analgesics was
able to use prescriber-identifiable information to identify physicians that seemed to be prescribing
an inordinately high number of prescriptions for their product.” Id; see also Joint Appendix in
Sorrell v. IMS Health Inc., 2011 WL 687134, at *204 (Feb. 22, 2011).



                                                 21
     3:19-cv-02783-BHH          Date Filed 09/30/19    Entry Number 1-2       Page 26 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Cardinal’s The Medicine Shoppe and Medicap Pharmacy, and AmerisourceBergen’s Good

Neighbor Pharmacy), giving them still more insight into their customers’ practices. For example,

Defendants provide pharmacies sophisticated ordering systems and other database management

support, as well as marketing programs and patient services.21 McKesson’s AccessHealth provides

integrated back-office services with assistance with pharmacy benefit manager (PBM) audits, and

its RelayHealth offers information technology solutions to “streamline communications between

patients, providers, payors, pharmacies, pharmaceutical manufacturers, and financial

institutions.”22     Cardinal’s subsidiary, Kinray, assists independent pharmacies in managing

business operations, increasing market share, and improving their reimbursements.23 Through its

Good Neighbor Pharmacy program, AmerisourceBergen offers “expert business coaches” to

provide “guidance on every aspect of independent pharmacy operations,” pharmacy analytics

through its InSite program, and contract and third-party reimbursement negotiation through

Elevate Provider Network, its pharmacy services administration organization (“PSAO”).24

        58.        Defendants also have significant information on a pharmacy’s total orders of

opioids, beyond what each of them supply in another respect as well. Distributors can request and

are expected to review, pursuant to their obligations to know their customers, a new pharmacy




21
    See Fed. Trade Comm’n v. Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998).
22
      RelayHealth, Corporate Overview, available through Internet Archive at
https://web.archive.org/web/20180106063929/http://www.relayhealth.com/about-us/corporate-
overview.
23
   See Cardinal Health, Press Release, Cardinal Health To Acquire Kinray for $1.3 Billion, Nov.
18, 2010 (noting that the addition of Kinray will “significantly expand” Cardinal’s ability to serve
retail independent pharmacies and will give Kinray customers the benefit of Cardinal’s “value-
added services”).
24
    AmerisourceBergen, Business Growth and Expert Guidance: Pharmacy Solutions,
https://www.amerisourcebergen.com/abcnew/solutions-pharmacies/business-growth-and-expert-
guidance.



                                                22
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2        Page 27 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
customer’s dispensing data, which allows them to determine the amount and proportion of opioids

provided by another distributor.

       59.     The information available to wholesalers is not limited to pharmacy orders.

Defendants also have detailed information on prescribing, which they sell to manufacturers.

Cardinal’s manufacturer business services include pharmacy marketing communications,

regulatory consulting and healthcare analytics, which offer provider insights through Cardinal’s

“unique relationships with specialty practices across the country.”25 Cardinal’s website states that

it will “recruit physicians to participate in studies related to [a manufacturer’s] drug” and “capture

and analyze prescribing, dosing and other patient management patterns … from a particular

practice.”

       60.     Upon information and belief, Defendants also contract with various manufacturers

to advertise their opioids to pharmacies and to conduct their copayment assistance and “adherence”

programs (reminders to patients to refill their opioid prescriptions), which gives them access to

information on manufacturers’ marketing strategies and messages and patients’ use of opioids.

Distributors assisted the manufacturers in these efforts, playing an integral part in these successes.

       61.     Each of the Defendants offered manufacturers services that promised to enhance

the launch and distribution of their opioid products.

       62.     As a result of these multiple services, subsidiaries, and data sources, the Defendants

have a role in and have knowledge of virtually every link in the supply chain, from manufacturer

to patient. They have information on ordering, prescribing, dispensing, and use of controlled and

non-controlled substances. They also have insight into their market share and whether their



25
          Cardinal        Health,         Provider         Insights,         available              at
https://www.cardinalhealth.com/en/services/manufacturer/biopharmaceutical/real-world-
evidence-and-insights/market-insights/provider-insights.html (last accessed Aug. 10, 2018).


                                                 23
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2        Page 28 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
pharmacy customers are purchasing prescription drugs from other distributors. These sources of

information both enable and obligate them to do far more in detecting, reporting, and preventing

diversion.

               4. Defendants Understood and Acknowledged Their Obligations to
                  Maintain Effective Controls Against Diversion, and the Consequences of
                  Failing to Meet Them Were Foreseeable.

       63.     Defendants have long been aware they had an important role to play in the closed

system of opioid distribution, and they knew or should have known that their failure to comply

with their obligations would have serious consequences. Indeed, the DEA has repeatedly informed

Defendants about their legal obligations, including obligations that were so obvious that they

simply should not have required additional clarification. For example, it is not an effective control

against diversion to identify a suspicious order, ship it, and wait as long as weeks to report it to

law enforcement, potentially allowing those pills to be diverted and abused in the meantime. As

former DEA agent Joseph Rannazzisi recently explained during a deposition in the MDL:

               Q. Someone says "Don't steal," do you have to put in there "from a
               supermarket"?

               A. No.

               Q. Someone says "Don't trespass on the property," do you have to
               put "wearing tennis shoes"?

               A. No.

               Q. Next, you got asked: "Well, you never instructed the companies
               to keep their files." Do you remember that?

               A. Yes, sir.

               Q. Would old files be important in monitoring -- in your ongoing
               monitoring? Would it be important that a company keep their files
               so that they can look back at them?

               A: Absolutely. That's the -- the whole idea behind maintaining a due
               diligence file is you have a history of purchases. That way you could



                                                 24
      3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2        Page 29 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                 see what they're doing and where they're going with their
                 purchases.26

         64.     As early as 1984, correspondence between the DEA and the NWDA27 illustrates

that the DEA provided clear guidance well before the opioid crisis was unleashed. For example,

in one letter to the NWDA, DEA Section Chief Thomas Gitchel emphasized that “the submission

of a monthly printout of after-the-fact sales will not relieve a registrant from the responsibility of

reporting excessive or suspicious orders,” noting “DEA has interpreted ‘orders’ to mean prior

to shipment.”

         65.     In April 1987, the DEA sponsored a three-day “Controlled Substances

Manufacturers and Wholesalers Seminar” that was attended by “over fifty security and regulatory

compliance professionals representing forty-three major pharmaceutical manufacturers and

wholesalers.” According to the executive summary of the event, Ronald Buzzeo held a session on

“excessive order monitoring programs,” wherein he explained: “any system must be capable of

both detecting individual orders which are suspicious, or orders which become suspicious over

time due to frequency, quantity, or pattern. The NWDA system, for example, provides an excellent

lookback, or trend system, but the ability to identify one time suspicious orders should not be

overlooked as an element of the program.” Another area of issue was whether DEA would take

action against a registrant which reported an order and then shipped it. DEA pointed out that the

company is still responsible under their registrations for acting in the public interest. Reporting

the order does not in any way relieve the firm from the responsibility for the shipment.



26
     Rannazzisi Dep. at 646:20-647:19.
27
  In 2000, the NWDA was renamed the “Healthcare Distribution Management Association”
(“HMDA”). The HDMA’s membership included CVS. In 2016, HDMA was once again renamed
and is now known as the Healthcare Distribution Alliance (“HDA”).



                                                 25
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2        Page 30 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       66.      In 2007 and 2008, the Healthcare Distribution Management Association

(“HDMA,”) now known as the Healthcare Distribution Alliance (“HDA”), a trade association of

pharmaceutical distributors in which Defendants have long been members, began developing

“Industry Compliance Guidelines” (“ICG”) that aimed to outline certain “best practices” for the

distributors. As part of its development of the ICG, the HDMA met with the DEA on at least three

occasions. The HDMA also sought extensive input from its membership, as well as other groups

such as the Pain Care Forum. Internal discussions concerning the ICG further demonstrate the

industry’s knowledge of what was expected of them. For example, when deciding whether or not

the guidelines should permit a distributor to still ship a part of an order identified as suspicious,

the HDMA noted that one potential downside of this approach was that “DEA

correspondence/interpretation do not support this practice.”28

       67.      The HDMA released the ICG in 2008 and, in doing so, it emphasized that

distributors were “[a]t the center of a sophisticated supply chain” and “uniquely situated to perform

due diligence in order to help support the security of the controlled substances they deliver to their

customers.”29

       68.      Nevertheless, distributors including Defendants did receive repeated and detailed

guidance, including, for example, concerning their obligations to know their customers and

communities they serve. Through presentations at industry conferences and on its website, the

DEA provided detailed guidance to distributors on what to look for in assessing their customers’

trustworthiness. As an example, the DEA published “Suggested Questions a Distributor Should



28
  HDA_MDL_000213058.
29
  Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines:
Reporting Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal
Health, Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App’x B at 1).



                                                 26
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2         Page 31 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Ask Prior to Shipping Controlled Substances,”30 which suggests that distributors examine, among

other things, the ratio of controlled vs. non-controlled orders placed by the pharmacy; the methods

of payment accepted; whether, why, and to what extent the pharmacy also orders from other

distributors; and the ratio of controlled substances the distributor will be shipping relative to other

suppliers.

       69.     The DEA also repeatedly reminded Defendants of their obligations to report and

decline to fill suspicious orders. Responding to the proliferation of internet pharmacies that

arranged illicit sales of enormous volumes of opioids, the DEA began a major push to remind

distributors of their obligations to prevent these kinds of abuses and educate them on how to meet

these obligations.

       70.     Specifically, in August 2005, the DEA's Office of Diversion Control launched the

“Distributor Initiative.” The Distributor Initiative did not impose any new duties on distributors,

but simply reminded them of their duties under existing law. The stated purpose of the program

was to “[e]ducate and inform distributors/manufacturers of their due diligence responsibilities

under the CSA by discussing their Suspicious Order Monitoring System, reviewing their

[Automation of Reports and Consolidated Orders System (“ARCOS”)] data for sales and

purchases of Schedules II and III controlled substances, and discussing national trends involving

the abuse of prescription controlled substances.”31 The CSA requires that distributors (and



30
   U.S. Dept. of Justice DEA, Diversion Control Division website, Pharmaceutical Industry
Conference (Oct 14 & 15, 2009), Suggested Questions a Distributor should ask prior to shipping
controlled      substances,      Drug     Enforcement      Administration        available      at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
Widup, Jr., Kathleen H. Dooley, Esq., Pharmaceutical Production Diversion: Beyond the PDMA,
Purdue Pharma and McGuireWoods LLC, available at https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.
31
   Thomas W. Prevoznik, Office of Diversion Control, Distributor Initiative presentation (Oct. 22,
2013), https://www.deadiversion.usdoj.gov/mtgs/distributor/conf_2013/prevoznik.pdf.


                                                  27
      3:19-cv-02783-BHH        Date Filed 09/30/19         Entry Number 1-2         Page 32 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
manufacturers) report all transactions involving controlled substances to the United States

Attorney General. This data is captured in ARCOS, the “automated, comprehensive drug reporting

system which monitors the flow of DEA controlled substances from their point of manufacture

through commercial distribution channels to point of sale or distribution at the dispensing/retail

level—hospitals, retail pharmacies, practitioners, mid-level practitioners, and teaching

institutions,”32 described above, from which certain data was recently made public.

         71.    The DEA has hosted many different conferences throughout the years to provide

registrants, including Defendants, with updated information about diversion trends and their

regulatory obligations. Such conferences have included, for example, an “industry conference in

which [it] brought manufacturers, distributors, importers together”33 and Distributor Conferences.

The DEA also frequently presented at various other conferences for registrants at the national,

state, or local level.

         72.    In addition, the DEA sent a series of letters, beginning on September 27, 2006, to

every commercial entity registered to distribute controlled substances, including Cardinal,

McKesson, and AmerisourceBergen. The 2006 letter emphasized that distributors are:

                one of the key components of the distribution chain. If the closed
                system is to function properly . . . distributors must be vigilant in
                deciding whether a prospective customer can be trusted to deliver
                controlled substances only for lawful purposes. This responsibility
                is critical, as . . . the illegal distribution of controlled substances has
                a substantial and detrimental effect on the health and general welfare
                of the American people.




32
   U.S. Dept. of Justice, Drug Diversion Administration, Diversion Control Division website,
https://www.deadiversion.usdoj.gov/arcos/index.html.
33
     Prevosnik Dep. (MDL) at 76:23-77:3.



                                                    28
      3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2         Page 33 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
         73.     The letter also warned that “even just one distributor that uses its DEA registration

to facilitate diversion can cause enormous harm.”34

         74.     The DEA sent a second letter to distributors on December 27, 2007. Again, the

letter instructed that, as registered distributors of controlled substances, they share and must each

abide by statutory and regulatory duties to “maintain effective controls against diversion” and

“design and operate a system to disclose to the registrant suspicious orders of controlled

substances.”35 DEA’s letter reiterated the obligation to detect, report, and not fill suspicious orders

and provided detailed guidance on what constitutes a suspicious order and how to report (e.g., by

specifically identifying an order as suspicious, not merely transmitting ARCOS data to the DEA).

         75.     During a 30(b)(6) deposition in the MDL, the DEA’s Unit Chief of Liaison was

asked whether the DEA made it “clear to industry that the failure to prevent diversion was a threat

to public safety and the public interest.” In response, he testified:

                 Yes, I think it's established in 823 [the Controlled Substances Act]
                 where it's part of our -- part of the registrant that is applying to be a
                 registrant understands that they have to maintain effective controls .
                 . . . they also know that these drugs themselves are scheduled
                 controlled substances for a particular reason, because they're
                 addictive, psychologically and physically they're addictive, so they
                 know that these drugs have these properties within themselves. So
                 they would understand that these drugs are categorized or
                 scheduled in that manner because they have the potential to
                 hurt.36


34
   Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Off. of Diversion Control, Drug
Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006), filed in Cardinal Health,
Inc. Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51 (“2006
Rannazzisi Letter”).
35
   Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control, Drug.
Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health,
Inc. v. Holder, No. 1:12-cv00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8 (“2007 Rannazzisi
Letter”).
36
     Prevoznik Dep. Vol III at 942:3-8; 942:11-943:3 (emphasis added).



                                                    29
      3:19-cv-02783-BHH        Date Filed 09/30/19     Entry Number 1-2        Page 34 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
          76.    And Defendants did understand. As described above, Defendants have themselves

acknowledged their understanding of the potential consequences of their failure to report and cease

shipping suspicious orders.

          77.    More recently, a corporate representative testifying on behalf of McKesson in a

MDL deposition acknowledged that violations of the CSA’s requirements result in a substantial

and detrimental effect on the health and general welfare of the American people.37 During the

same deposition, he further testified that McKesson accepts partial responsibility for the societal

costs of the opioid epidemic now facing the nation.

                 5. Defendants Failed to Maintain Effective Controls Against Diversion and
                    Oversupplied Opioids into South Carolina.

          78.    In its 2017 investigation of wholesale distributors, the U.S. House of

Representatives Committee on Energy and Commerce (“Energy and Commerce Committee”)

noted that Defendants, despite “settlement agreements and the subsequent policy enhancements”

and “[d]espite efforts by DEA to educate distributors about their responsibility to report suspicious

orders,” “failed to address suspicious order monitoring in critical ways” and in many instances

“appeared to turn a blind eye to red flags of possible drug diversion.” These systemic failures

made no exception for South Carolina.

          79.    Despite their compliance obligations, Defendants shipped far more opioids into

South Carolina than could have been expected to serve legitimate uses, ignored other red flags of

diversion, failed to investigate their customers and to detect suspicious orders, and chose not to

report or reject even those suspicious orders that were, or should have been, evident.




37
     7/31/18 Hartle Depo. at 43:22-44:5.


                                                 30
   3:19-cv-02783-BHH         Date Filed 09/30/19      Entry Number 1-2        Page 35 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        80.    Given the volume and pattern of opioids distributed in the State, described in detail

above, Defendants were, or should have been, aware that opioids were being oversupplied into the

state and should have detected, reported, and rejected suspicious orders. They did not.

        81.    According to data from the ARCOS database, between 2006 and 2014, Cardinal

alone supplied more than 1 billion (1,021,223,416) estimated 10 mg equivalent pills in South

Carolina. Meanwhile, McKesson supplied 832,918,849 estimated 10 mg equivalent pills, and

AmerisourceBergen 344,215,266 estimated 10 mg equivalent pills in the State. As shown in

Paragraphs 31-33 above, the data shows that the volume grew dramatically, particularly from 2006

to 2012. As described in Paragraphs 34-35, prescription volumes remained high thereafter, with

more than half of South Carolina counties reporting more prescriptions than people as recently as

2016.

        82.    This volume of opioids and its increase after 2006 indicated that distributors were

dramatically oversupplying opioids into the State and raised a red flag that not all of the

prescriptions being ordered could be for legitimate medical uses. As described above, per capita

opioid prescriptions in South Carolina significantly exceed the national average for the entire

period for which ARCOS data is available, and the most recent information available indicates

that by other measures as well, South Carolina has significantly higher prescription rates than the

nation as a whole.

        83.    Other events, including pharmacy robberies, also should have raised red flags that

diversion, abuse, and addiction in South Carolina was widespread. Pharmacy robberies have made

news in South Carolina, including as recently as April 2019, when a robber entered a Walgreens




                                                31
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2        Page 36 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
store and “demanded all the pain pills,” 38 and a CVS was robbed of narcotic painkillers, prompting

a media report that “[i]t has become all too common for pharmacies to be held up and the thieves

not even ask for money.”39

       84.     As also described above, Defendants would have had specific and detailed

information giving them insight into diversion in South Carolina. Additionally, even the more

limited information shows that they would have been aware of both systemic failures and of red

flags relating to pharmacies, orders, prescribers, and patients in South Carolina.

       85.      The information on the supply of opioids distributed in South Carolina, along with

the information known only to Defendants, including their analysis of individual order data and

other data sources described above, would have alerted them to potential diversion of opioids in

South Carolina.

                       McKesson

       86.     McKesson’s policies and procedures for the distribution of controlled substances

nationally and in South Carolina were recorded in its Drug Operations Manual, known as Section

55, as early as 1997. The Manual underscores the fact that McKesson has long understood its

obligation to report and halt suspicious orders. For example, it emphasizes that “[c]ontrolled

substance order fillers must be aware of our responsibilities. They are expected to report to

management any unusual purchase request before orders are filled.” In September 2005, one

month after starting the Distributor Initiative described in Paragraphs 70-71, DEA officials met




38
   Andrew Dys, Rock Hill Pharmacy Near Winthrop University Robbed; Suspects Sought, Police
Say (Apr. 24, 2019), https://www.heraldonline.com/news/local/crime/article229619909.html
39
   Paul Kirby, Irmo Police Department Investigating Saturday Morning CVS Robbery, (Apr. 27,
2019),            https://www.swlexledger.com/single-post/2019/04/27/Irmo-Police-Department-
investigating-Saturday-morning-CVS-robbery


                                                32
   3:19-cv-02783-BHH           Date Filed 09/30/19     Entry Number 1-2        Page 37 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
with McKesson to alert the company to its excessive sales to pharmacies filling illegal online

prescriptions.

       87.       However, despite being well aware of its obligations, McKesson consistently failed

to design and implement a system that effectively identified suspicious orders. Moreover, even

when McKesson’s system did identify suspicious orders, McKesson nevertheless continued to ship

the orders and failed to report them to the DEA. McKesson’s practices in South Carolina reflect

these systemic failures.

                 1.     McKesson’s Monitoring Program Was, on its Face, Ineffective Because
                        it Improperly Relied on Thresholds.

       88.       From 1997 to 2007, McKesson’s suspicious order monitoring policy, including in

South Carolina, consisted of retrospective reports documenting previous sales of controlled

substances to customers whose sales exceeded three times the customer’s annual average for that

drug code. The Manual contained no requirement that orders flagged by the system be reported to

the DEA or that such orders be investigated and cleared prior to shipment.

       89.       McKesson’s own regulatory employees have acknowledged that this system did

not flag true suspicious orders as required by the federal CSA, whose requirements parallel South

Carolina law. In particular, McKesson’s Regulatory Affairs Director, David Gustin, stated in an

internal email that “the previous reports were not the exclusive and proper response to this

regulation,” as the company has an “obligation to report ‘suspicious orders” and “[s]imply

reporting larger than usual orders does not [meet the spirit and letter of the regulation] when there

are so many plausible and routine reasons for orders to be ‘larger than normal.’”

       90.       In August 2006, McKesson received an Order to Show Cause from the DEA

relating to compliance failures at its Lakeland, Florida facility. Earlier that year, McKesson had

also received a memorandum from the DEA highlighting, among other issues, that McKesson by



                                                 33
   3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2          Page 38 of 162




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
its own admission was unable even to “provide a plausible explanation” for supplying over two

million dosages over a 21-day period to a pharmacy customer which the DEA had already

identified as a concern to McKesson. During discussions with the DEA, McKesson conceded that

these extremely large orders were not flagged under its suspicious monitoring system, in part,

because McKesson did not track the sale of generic drugs for suspicious order monitoring purposes

under that system. A November 1, 2007 show cause order from the DEA followed for McKesson’s

failure to maintain effective controls to prevent diversion against McKesson’s Landover, Maryland

distribution center, further illustrating the systemic nature of the violations.

       91.      McKesson then created an “improved” monitoring program, which it called the

Lifestyle Drug Monitoring Program (“LDMP”), in 2007. However, rather than monitor orders for

all controlled substances, the LDMP only monitored four specific controlled substances. For these

four drugs, McKesson set an 8,000 monthly dosage unit threshold for every McKesson customer

nationwide, with a review process triggered only if that threshold was met. Moreover, McKesson

ignored the dosage unit thresholds set by the LDMP and nevertheless continued to ship large

quantities of oxycodone and hydrocodone to its customers. For example, in 2007, McKesson sent

more than 3 million doses of hydrocodone to a West Virginia pharmacy – despite the fact that this

shipment was more than 36 times the threshold set by its new LDMP. Nationwide, McKesson’s

threshold was only a soft cap, so that orders oxycodone and hydrocodone exceeding 8,000 units

were not blocked, but instead investigated after McKesson had already made the sale. This failure

illustrates systemic flaws, from which operations in South Carolina would not have been exempt.

Deposition testimony in the MDL by a former McKesson employee confirmed the LDMP had no

mechanism to block orders once the 8,000 unit threshold was met and while an investigation was

ongoing.     Further, internal documentation shows that pharmacy customers were routinely




                                                  34
     3:19-cv-02783-BHH       Date Filed 09/30/19     Entry Number 1-2       Page 39 of 162




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
permitted to exceed the monthly dosage thresholds before McKesson completed a due diligence

review.

          92.   Throughout this time, McKesson’s program, and Manual implementing the

program, included no requirement to block orders that were deemed excessive for purposes of

DEA reporting. McKesson undertook no investigation of the legitimacy of such orders, other than

confirming whether certain orders were input through erroneous entries.

          93.   In 2008, McKesson entered into an Administrative Memorandum of Agreement

(“2008 McKesson MOA”) with the DEA, attached as Exhibit A, to settle allegations made by six

U.S. Attorneys that the company failed to report suspicious orders of hydrocodone (and another

controlled substance, alprazolam). The federal government found that three of McKesson’s

distribution centers filled hundreds of suspicious orders by pharmacies that were involved in the

illegal online prescription scheme about which the DEA warned McKesson in their 2005 meeting.

In addition to paying $13.25 million in fines, McKesson temporarily suspended the distribution of

the two drugs from two of its distribution centers. In addressing McKesson’s wrongdoing, DEA

Administrator Leonhart stated that “[b]y failing to report suspicious orders for controlled

substances that it received from rogue Internet pharmacies, the McKesson Corporation fueled the

explosive prescription drug abuse problem we have in this country.”40 The national scope of

McKesson’s SOMS program and the systemic nature of the CSA violations reflect on McKesson’s

conduct nationwide, including in South Carolina.

          94.   The agreement provided that McKesson would “maintain a compliance program

designed to detect and prevent the diversion of controlled substances, inform DEA of suspicious




40
   Shannon Henson, Law360, McKesson Ponies Up $13M To Settle Drug Claims (May 5, 2008),
https://www.law360.com/articles/55133/mckesson-ponies-up-13m-to-settle-drug-claims.


                                               35
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2        Page 40 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
orders required by 21 C.F.R. § 1301.74(b), and follow the procedures established by its Controlled

Substance Monitoring Program.” As a part of this settlement, McKesson once again launched a

new, national monitoring program that would have been applied to shipments to South Carolina –

the Controlled Substances Monitoring Program (“CSMP”). It was not until development of the

CSMP that McKesson began making any effort to block suspicious orders. However, like its

LDMP, this monitoring program was also woefully inadequate.

       95.     In South Carolina, the Attorney General identified instances in which, during this

time frame, McKesson appeared to be acting as a secondary supplier to pharmacies dispensing

large volumes of opioids in the state, including examples in Greenville and Holly Hill.

       96.     In its April 24, 2018 letter to the Energy and Commerce Committee, McKesson

asserted that one of the key elements of its revised CSMP is its controlled substances threshold

management program, which McKesson describes as “a cutting-edge controlled substances

threshold management program.” The letter continued: “McKesson’s model analyzes each

customer order against established monthly thresholds to determine whether that order should be

filled. If a customer's order exceeds the monthly threshold, that order is required to be blocked and

not filled. McKesson reports each blocked order to DEA pursuant to 21 C.F.R. § 1301.74 and to

state monitoring agencies pursuant to applicable state reporting regulations . . . ”

       97.     There are at least three deficiencies in this approach. First, a threshold-based

compliance system is both under- and over-inclusive. Even an order that is within a customer’s

threshold may be suspicious because, for example, it includes a disproportionate share of high-

dose opioids. Conversely, an order that exceeds threshold may not be suspicious. Orders, for

example, frequently exceed threshold at the end of the month, and are filled at the start of the next

month, when the threshold re-sets. Yet, McKesson still reports those orders, burying orders that




                                                 36
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2        Page 41 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
it believes may actually be suspicious among those McKesson believes are no more than typical

inventory management issues.

       98.     Second, McKesson’s thresholds are based on the already too high baseline for

opioid distribution. Because thresholds are set based on pharmacies’ historic patterns, a pharmacy

that received a volume of opioids that is too high for the expected use in its area, for example,

would continue to receive orders at that too-high threshold. Notably, McKesson set thresholds

based on purchases from the 2007-2008 time period, a year that the Department of Justice has

noted was a one “in which McKesson had settled claims because diversion was flourishing in

McKesson-supplied pharmacies.” Moreover, McKesson took that inflated baseline and added,

without any compliance justification, a 10% bump, which excludes potentially suspicious orders

within that “extra” threshold. Internal documents show that thresholds were initially set under the

CSMP by reviewing the customer’s 12 month purchase history for each drug base code, reviewing

the highest month of purchases in that 12 month period, and adding a 10% buffer to that purchase

amount. Thresholds could then be adjusted thereafter through a process referred to as a threshold

change request (“TCR”).

       99.     Internally, Gustin (Director of Regulatory Affairs), stated in August 2011 that: “I

have thought of an area that needs to be tightened up in CSMP and it is the number of accounts we

have that have large gaps between the amount of Oxy or Hydro they are allowed to buy (their

threshold) and the amount they really need. (Their current purchases) This increases the

‘opportunity’ for diversion by exposing more product for introduction into the pipeline than may

be being used for legitimate purchases.”’       Despite these concerns, no serious efforts were

undertaken to systematically reduce thresholds until 2015, a full four years later.




                                                 37
     3:19-cv-02783-BHH       Date Filed 09/30/19      Entry Number 1-2        Page 42 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       100.    Third, McKesson does not apply any metric that assesses an area’s population to

determine whether orders are suspicious. A small pharmacy serving a town of 10,000 people could

order 25,000 opioid tablets month after month without being flagged or reported. Nor does

McKesson add up the volume of orders for a particular city or across the state to determine whether

the overall supply is reasonable or suspicious. A volume of orders of a controlled substance

disproportionate to the population or historic use in an area, however, may provide reason for

suspicion.

       101.    These flaws are particularly problematic because McKesson’s compliance system

depends upon thresholds. The only other circumstance in which a customer will be investigated

is if McKesson receives an enforcement tip or if it is assessing a new customer.

       102.    Thus, McKesson was “neither rehabilitated nor deterred” by the 2008 settlement,

as a DEA official working on the case that lead to the subsequent 2017 settlement noted.41 Quite

the opposite, “their bad acts continued and escalated to a level of egregiousness not seen before.”

According to statements of “DEA investigators, agents and supervisors who worked on the

McKesson case,” “the company paid little or no attention to the unusually large and frequent orders

placed by pharmacies, some of them knowingly supplying the drug rings.42 Instead, the DEA

officials said, the company raised its own thresholds on orders from pharmacies and continued to

ship increasing amounts of drugs in the face of numerous red flags.”43

               2.     Orders that exceeded thresholds merely prompted threshold increases.




41
   Lenny Bernstein and Scott Higham, “We Feel Like Our System Was Hijacked”: DEA Agents
Say a Huge Opioid Case Ended in a Whimper, Washington Post, December 17, 2017, available at
https://www.washingtonpost.com/investigations/mckesson-dea-opioids-
fine/2017/12/14/ab50ad0e-db5b-11e7-b1a8-62589434a581_story.html
42
   Id.
43
   Id.


                                                38
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2        Page 43 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       103.    Another systemic flaw, from which McKesson’s South Carolina practices would

not be exempt, was that McKesson’s threshold change request process creates additional incentives

to inflate thresholds. In theory, customers that have a legitimate reason to purchase additional

controlled substances (e.g., the closure of an alternate pharmacy or the opening or a new nearby

doctor’s office) can seek to increase their threshold level. In practice, an order that McKesson

flagged for exceeding the pharmacy’s threshold merely signaled that the pharmacy’s threshold

needed to be increased.

       104.    Not only did McKesson raise thresholds after an order is flagged as suspicious, it

often raised them before an order was likely to go over a customer’s allotted threshold. Sales

representatives were given a “threshold warning report” of customers that were nearing threshold

for them to call, which was used for years, to great effect, as a preemptive tool to increase

thresholds before orders had to be blocked or reported. In discussing these reports in an October

2006 internal email, an employee noted that this practice allowed work to begin on justifying an

increase before any “lost sales” occurred from imposing a limit, and emphasizing that McKesson

was “in the business to sell product.”44

       105.    Internal documents reflect that, as of 2011, McKesson knew that it needed to

“tighten up” both its due diligence on accounts that had undergone significant changes in

controlled substances purchasing, as well as its “process regarding granting [threshold] increases.”




44
   MCKMDL00543971. McKesson would later effectively acknowledge the impropriety of this
practice in a November 2013 announcement to its employees of new policy pertaining to threshold
warning reports. This presentation states “[w]e are not communicating specific thresholds or
providing threshold warning reports. We believe this is a better practice. Thresholds are not intended
to allow customers to manage against a number. We strongly believe that customers should exercise
their corresponding responsibility one prescription at a time.” MCKMDL00476786 at 00476791.
And announcing a policy, of course, does not mean that McKesson abided by it or reformed its
systemic failures.


                                                 39
   3:19-cv-02783-BHH          Date Filed 09/30/19        Entry Number 1-2      Page 44 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
McKesson knew it had “gotten to a point where certain % of increase [we]re almost automatic”

and it “too easily accept[ed]” what its own correspondence described as “‘reasons’ like ‘business

increase’ for raising thresholds by small amounts.”           These increases, cumulatively and

incrementally, could make a big difference, yet McKesson effectively admitted it was not requiring

submission of supporting data to justify the increase.

       106.    Gustin, was concerned enough with the state of affairs to comment to his colleagues

that “[w]e as DRAs [Directors of Regulatory Affairs] need to get out visiting more customers and

away from our laptops or the company is going to end up paying the price . . . big time.” Another

Regulatory Affairs Director, Michael Oriente, responded: “I am overwhelmed. I feel that I am

going down a river without a paddle and fighting the rapids. Sooner or later, hopefully later I feel

we will be burned by a customer that did not get enough due diligence. I feel it is more of when

than if we have a problem rise up.”

       107.    In August 2014, the Department of Justice noted that McKesson appeared to be

willing to approve threshold increases for opioids for the flimsiest of reasons.

       108.    McKesson’s new policy further illustrates how the company often bypasses its

reporting responsibilities by adjusting thresholds, so that fewer orders are flagged as suspicious.

McKesson established its thresholds using a national average, failing to factor in an area’s

population or provide any comparison to similar pharmacies in the region. As explained above,

however, opioid distribution rates in South Carolina were well above national averages. Moreover,

distribution of opioids was not uniform throughout the State. Instead, particularly high volumes

of these addictive drugs made their way to certain geographic areas, another red flag of potential

diversion in these areas and in the State more generally.

               3.      McKesson Systemically Failed to Identify and Report Suspicious Orders




                                                 40
     3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2        Page 45 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       109.     Despite its professed commitments to reform in 2008, McKesson continued to be

deficient in its compliance, both nationally and in South Carolina.

       110.     For example, based on records produced by the DEA, one of McKesson’s largest

distribution centers did not report any suspicious orders until March 2012. Nationally, from 2008

to 2012, McKesson reported almost no suspicious orders of opioids, and reported no suspicious

orders of opioids in South Carolina.

       111.     In connection with the investigation of McKesson that led to the 2017 settlement,

the DEA and DOJ concluded that McKesson’s desire for increased sales and customer retention had

overridden its obligations to report suspicious orders and jeopardized the health and safety of people

around the country. The DEA and DOJ also described McKesson’s due diligence failures as to

opioids as both “nationwide” and “systemic.”

       112.     Ultimately, on January 5, 2017, despite having notice and nearly nine years to

improve its compliance since its 2008 settlement, McKesson entered into another Administrative

Memorandum Agreement (“AMA”) with DEA and agreed to pay a $150 million civil penalty—

the largest penalty leveled in DEA’s history against a distributor. A copy is attached as Exhibit B.

A DEA memo outlining the investigative findings, stated that McKesson “[i]gnored blatant

diversion”; had a “[p]attern of raising thresholds arbitrarily”; “[f]ailed to review orders or

suspicious activity”; and “[i]gnored [the company’s] own procedures designed to prevent

diversion.”45




45
   Lenny Bernstein & Scott Higham, ‘We feel like our system was hijacked’: DEA agents say a
huge opioid case ended in a whimper, The Washington Post (Dec. 17, 2017),
https://www.washingtonpost.com/investigations/mckesson-dea-opioids-
fine/2017/12/14/ab50ad0e-db5b-11e7-b1a8-
62589434a581_story.html?utm_term=.bb606509a764



                                                 41
      3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2        Page 46 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
         113.   In the AMA, McKesson admitted that, from January 1, 2009 through January 17,

2017, at 12 of its distribution facilities, it “did not identify or report to [the] DEA certain orders

placed by certain pharmacies which should have been detected by McKesson as suspicious based

on the guidance contained in the [2006 and 2007] DEA Letters.”46 McKesson further admitted

that, during this time period, it “failed to maintain effective controls against diversion . . . in

violation of the CSA and the CSA’s implementing regulations . . . .”

         114.   As part of the AMA, McKesson agreed to a partial suspension of its authority to

distribute controlled substances from certain of its facilities, some of which investigators found

“were supplying pharmacies that sold to criminal drug rings.”47 The Department of Justice

recognized as part of its investigation in 2013 and 2014 that there was a “nationwide” and

“systemic” failure on McKesson’s part to report suspicious orders and otherwise maintain effective

controls against diversion. McKesson’s compliance failures were an issue across all of its

distribution centers, including those that distributed to South Carolina.

                4.     McKesson Lacked Adequate Due Diligence Policies and Prioritized Sales
                       Over Safety.

         115.   McKesson’s due diligence policies for both its new and existing customers were

also inadequate to satisfy its legal obligations and to guard against diversion in South Carolina.

         116.   Under McKesson’s CSMP, the process for evaluating new customers to determine

whether to supply them with controlled substances consisted of questionnaires, which were filled

out by the pharmacy or by sales representatives (who have financial incentives based on new

customers and, as explained below, opioid sales). The information supplied in these questionnaires

(which were only required in some instances) was rarely verified by compliance staff, who depend



46
     AMA at 5.
47
     Bernstein & Higham, supra note 45.


                                                 42
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2        Page 47 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
upon pharmacies to self-disclose, for example, their cash payment rates or employees with criminal

records. McKesson’s investigation of new customers consisted only of internet searches on the

pharmacy, a check of its licensing status, review of its unverified questionnaire, photos of its

building, and reviews of its ordering history; seldom did McKesson conduct a site visit or even

call the pharmacy. This surface-level review falls short of the DEA’s suggested “know your

customer” guidance. It also stands in sharp contrast to McKesson’s willingness, as described

above, to make frequent sales calls on and contact with existing customers, both for its own benefit

and to assist opioid manufacturers in their marketing efforts.

       117.    McKesson also lacked adequate policies for conducting due diligence

investigations of its chain store pharmacy customers.

       118.    For example, in a January 9, 2009 policy entitled “CVS CSMP: Threshold Review,”

McKesson directed its employees to approve automatic threshold increases for CVS “without

further CVS explanation,” and to only seek justification for increases deemed “extraordinary” in

order to “minimize disruption of business.” In other words, McKesson’s procedures were driven

not by its obligation to report “unusual” (not “extraordinary”) orders, but by its business interests.

       119.    Further, in the MDL, McKesson’s Senior Director of Distribution Operations,

Donald Walker, testified that McKesson did not ask for dispensing data in order to verify the

legitimacy of threshold increases for its national chain pharmacy customers; instead, it generally

deferred to those customers to decide when it was appropriate for them to get threshold increases

for controlled substances.

       120.    McKesson’s legal obligations to prevent diversion extend equally to chain

pharmacies and small, independent pharmacies. However, McKesson’s CSMP, its sole program




                                                 43
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2      Page 48 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
for tracking and reporting suspicious orders, applied only to independent and small to medium

chain retail pharmacies (“ISMC customers”) until April 2018.

       121.    Upon information and belief, McKesson continues to work with chain pharmacies

at the corporate level, rather than on a pharmacy-by-pharmacy basis. However, as the DEA has

made clear, “due diligence must be performed on all customers, chain pharmacies included.”48

       122.    Moreover, despite McKesson’s promises to change in earlier years and an earlier

settlement, the investigation leading up to McKesson’s 2017 settlement with DEA revealed “a

disturbing pattern,” in which a Colorado distribution center’s “desire for increased sales and

retaining its customers overrode its obligations to report suspicious orders,” a “trend” the DEA

identified “across several different areas.”

               5.      McKesson Failed to Maintain Effective Controls Against Diversion in
                       South Carolina.

       123.    McKesson was the second largest distributor in South Carolina, measured by 10

mg equivalent pills, from 2006 to 2014, the last year for which data is available. Over that time,

it shipped the equivalent of 832,918,849 10 mg equivalent pills into the state from 2007 to 2014.

       124.    Measured by dosage unit, McKesson was the largest distributor in South Carolina,

responsible for more than 30% of distribution, and more than twice that of Cardinal, the next

largest distributor by that measure.

       125.    McKesson failed to report suspicious orders despite the existence of orders and

customers that clearly should have triggered review.

       126.    In fact, based on records produced by the DEA, from 2006 to 2014, it reported no

suspicious orders in the South Carolina. When McKesson did begin to report in 2013, its increase


48
  Prevoznik Dep. at 1051:1-14 (“Q: In that last sentence that ‘chain store due diligence reviews
must not be treated any differently than independent retail pharmacy customers,’ does that
represent the views of the DEA? A: Yes.”).


                                               44
     3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2         Page 49 of 162




                                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
in suspicious order reports from zero to a dramatically higher number than other distributors

indicates its failure to report orders sufficiently in the past. This is particularly true given that, as

described above, overall sales of opioids did not experience any particularly marked spike in 2013

as compared to 2012, a year in which McKesson apparently found not a single transaction worthy

of suspicion.

        127.    Examples of red flags of potential diversion and suspicious orders related to

McKesson are included in Appendix A.

        128.    These examples illustrate the systemic failure to maintain effective controls against

diversion that the Attorney General found occurring in South Carolina.

                        Cardinal

                1.      Cardinal Knowingly Failed to Design a Suspicious Order Monitoring
                        System that would have Allowed it to Properly Identify Suspicious Orders.

        129.    Cardinal knowingly failed to design and operate an effective suspicious order

monitoring system to identify suspicious orders in South Carolina. Prior to 2008, Cardinal tasked

its distribution center’s cage vault personnel49 with its suspicious order monitoring and had no

electronic system for analyzing orders.

        130.    As one Cardinal employee explained the system implemented in 2007:

                The manual process we perform now with the discovery of
                suspected excessive purchases being left up to the keyer notifying
                myself, or a picker/double checker/QCer questioning an amount
                being processed seems to leave ample opportunity for failure. A
                system generated flag would be a more complete or thorough
                method of determining spikes or excessive quantities than what we
                are currently performing. . . . But without “someone” bringing a
                suspected “excessive quantity” order to our attention, many, many
                more could be going out the door under our noses.



49
  The DEA requires that controlled substances be stored in secure areas (cages or vaults) that only
certain distribution center personnel may access.


                                                   45
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2       Page 50 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       131.     Further, employees could easily override the system’s limits, even though, as

Cardinal’s then Quality Assurance & Compliance Manager noted in a November 2006 e-mail,

“[t]his is not supposed to happen without authorization.”

       132.     In an earlier 2005 e-mail, a Cardinal employee reported being asked about the

existence, or lack thereof, of a specific protocol to monitor possible drug diversion by internet

pharmacies or wholesale accounts. He explained that none of the three wholesalers asked,

including Cardinal, volunteered an answer, and to his knowledge, Cardinal had no such program.

Rather its practice was that “[if] a distributor or internet pharmacy customer is properly licensed

and a legal entity to purchase from us, we typically do not monitor what they purchase, or track

who they sell to.” Further, as described further below, until 2008, Cardinal primarily reported

suspicious orders to the DEA after they had already been shipped, in the form of monthly

summaries called Ingredient Limit Reports (ILRs), which were manually submitted each month

and accounted only for the volume of a drug purchased and were not able to track unusual patterns

or frequency.

       133.     The DEA repeatedly took action against Cardinal in 2007 and 2008 for failing to

report suspicious orders and prevent diversion, demonstrating both Cardinal’s awareness of its

obligations and its failure to meet them.

       134.     These actions include:

                   On November 28, 2007, the DEA issued an Order to Show Cause and
                    Immediate Suspension Order against the Cardinal Health Auburn, Washington
                    Distribution Center (“Auburn Facility”) for failure to maintain effective
                    controls against diversion of hydrocodone, attached as part of Exhibit C;

                   On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
                    Suspension Order against the Cardinal Health Lakeland, Florida Distribution
                    Center (“Lakeland Facility”) for failure to maintain effective controls against
                    diversion of hydrocodone, attached as part of Exhibit C;




                                                46
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2        Page 51 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                  On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
                   Suspension Order against the Cardinal Health Swedesboro, New Jersey
                   Distribution Center (“Swedesboro Facility”) for failure to maintain effective
                   controls against diversion of hydrocodone, attached as part of Exhibit C;

                  On January 30, 2008, the DEA issued an Order to Show Cause against the
                   Cardinal Health Stafford, Texas Distribution Center (“Stafford Facility”) for
                   failure to maintain effective controls against diversion of hydrocodone, attached
                   as part of Exhibit C;

                  On September 30, 2008, Cardinal entered into a Settlement and Release
                   Agreement and Administrative Memorandum of Agreement with the DEA
                   (“2008 MOA”) related to its Auburn, Lakeland, Swedesboro and Stafford
                   Facilities. The Agreement also referenced allegations by DEA that Cardinal
                   failed to maintain effective controls against the diversion of controlled
                   substances at its distribution facilities located in McDonough, Georgia;
                   Valencia, California; and Denver, Colorado. As part of the Agreement,
                   Cardinal agreed “to maintain a compliance program designed to detect and
                   prevent diversion of controlled substances as required under the CSA and
                   applicable DEA regulations.” Cardinal also agreed to pay $34 million in civil
                   penalties, attached as Exhibit C.

       The 2008 MOA not only covered the Lakeland, Florida facility, it resolved allegations of

Cardinal’s “alleged failure . . . to maintain adequate controls against the diversion of controlled

substances, on or prior to September 30, 2008, at all distribution facilities ... operated, owned, or

controlled by it.” See Exhibit C.

       135.    Only after the DEA actions in 2007/2008 did Cardinal take steps to implement an

electronic suspicious order monitoring system. From late 2007 to 2008, Cardinal hired Deloitte to

develop an algorithm to establish thresholds for its customers base on the customer’s size (small,

medium, or large, as determined by sales) and using the average annual sales of customers, grouped

by trade (e.g., retail independents, chains, hospitals, and long-term care), multiplied by three.

Notably, in setting these thresholds, Cardinal ignored that the baseline calculation used to set the

threshold was significantly inflated, as the United States was already in the midst of an opioid




                                                 47
      3:19-cv-02783-BHH        Date Filed 09/30/19     Entry Number 1-2       Page 52 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
epidemic.50 The system was not implemented immediately, as reflected in a January 2008 internal

email which explained, among other things, that “Cardinal does not yet have a system for detecting

all suspicious orders.

          136.   Additionally, according to a former employee (2011-2014) of Cardinal’s subsidiary

ParMed, it was well-known that sales representatives called customers from their cell phones to

avoid recorded lines in order to coach the customers on how to order in a way that would allow

them to circumvent the thresholds.

          137.   Although Cardinal’s Standard Operating Procedures set thresholds based on the

type or size of a pharmacy, they wholly failed to account for other important facts, such as the

population of an area that a particular pharmacy was serving, which would provide information

about the expected legitimate prescription needs.

          138.   Another deficiency in Cardinal’s system was the monitoring of thresholds by the

company’s sales force. From 2008 to 2010, sales representatives were expected to monitor

thresholds through “Highlight Reports,” monthly reports that identified “Red Flag” or “Yellow

Flag” customers, based on a percentage increase in a pharmacy’s controlled substance orders.

Salespeople were required to visit their Red Flag customers within ten working days to look for

signs of diversion and contact their Yellow Flag customers as soon as possible (presumably, more

than 10 days) to understand the reason for the increased ordering. Orders that triggered a

customer’s classification as Red or Yellow were not stopped—a facial violation of law. After

2010, the Highlight Reports were replaced by a program called “Winwatcher,” which allowed

Cardinal salespeople to see what percentage of a customer’s monthly threshold amount had been

ordered at any given time and directed salespeople to investigate when a threshold was exceeded.



50
     Hartman Dep. 19:1-20:12; 322:4-8 9 (admitting awareness of epidemic in 2007)


                                                 48
     3:19-cv-02783-BHH         Date Filed 09/30/19     Entry Number 1-2        Page 53 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       139.       During a May 2018 hearing before the House of Representatives’ Energy and

Commerce Subcommittee on Oversight and Investigations, Cardinal’s Chairman George Barrett

denied that “volume in relation to size of population” should be a “determining factor” in

identifying potentially suspicious orders. Barrett was also asked during the hearing about an

instance when a Cardinal employee flagged an especially prolific pharmacy as a potential pill mill

in 2008. In that case, the Committee found no evidence that Cardinal took any action in response.

Cardinal increased another pharmacy’s threshold twelve times, but, once again, Barrett could not

explain what factors it applied or how it made decisions to increase thresholds.

       140.       While Cardinal has cited blind spots due to its lack of complete data on opioids

supplied to pharmacies by other distributors, Cardinal also acknowledged that a distributor can ask

a pharmacy for a report with information about all of the drugs it dispensed, not just those supplied

by Cardinal. Specifically, in his May 2018 testimony, Cardinal Health’s Chairman of the Board

confirmed, for example, that a distributor could request a dispensing report from a pharmacy that

would contain information about all of the prescriptions a pharmacy sends out—not just those

provided by that particular distributor. The Committee’s Report also observed that Distributors

can obtain dispensing data from pharmacies that shows the total volume of controlled substances

dispensed by a pharmacy, including the method of payment and physician associated with each

prescription.51

       141.       During the 2018 hearing, Barrett testified that Cardinal had made significant

improvements to its monitoring, explaining that Cardinal’s current monitoring systems are now

entirely “data driven.” He testified: “I think the subjectivity of judgment of whether a pharmacy



51
  Energy and Commerce Committee, Majority Staff, Red Flags and Warning Signs Ignored:
Opioid Distribution and Enforcement Concerns in West Virginia, Dec. 19, 2018 (“Energy and
Commerce Report), p. 112


                                                 49
   3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2         Page 54 of 162




                                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
is legitimate or not legitimate today is really not the question. We look at data, and if the data tells

us there is an aberrant pattern, we simply stop.” Yet, an “entirely data driven system” ignores

many of the red flags identified by DEA—long patient lines, a heavily cash business, out-of-state

patients—that are both known to Cardinal and essential to detect diversion of prescription opioids.

Barrett also testified that, beginning in 2012, Cardinal implemented stronger compliance systems

that addressed many of the company’s prior compliance failures. However, in March 2017, the

California Board of Pharmacy filed a complaint against Cardinal’s Valencia, California facility for

shipping suspicious orders from 2012 to 2015. According to the complaint, Cardinal shipped

orders for controlled substances “despite patterns of irregular ordering including significant

increases in orders for commonly diverted controlled substances between 2012 and 2013 and 2013

and 2014.”

        142.    In addition to continuing to ship sharp increases of controlled substances, Cardinal

also shipped increasingly larger volumes of the highest available strength of certain drugs even

though orders for higher dosage strengths of opioids are a red flag for diversion. However, as

Barrett acknowledged during his testimony, if the threshold was not hit, Cardinal’s system would

not detect red flags such as this.

        143.    The flaws in Cardinal’s suspicious order monitoring procedures are further

underscored by its communications with third-party consultants. In 2007, Cardinal hired Cegedim

Dendrite (Dendrite) to conduct an audit of its Suspicious Order Monitoring system. With respect

to Cardinal’s ILRs, Dendrite found that because the reports were based on historical information,

they are “not sufficient to monitor deviations in ordering patterns on a real time basis” and that the

ILRs “do not substitute for real time automated analysis of pattern and frequency.” However,

Cardinal, by its own admission, did not have a policy to stop shipment of suspicious orders until




                                                  50
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2        Page 55 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
2008. As described more fully below, for more than a year, Cardinal knowingly violated the CSA’s

“shipping requirement” by reporting suspicious orders via ILRs, shipping the suspicious orders

prior to reporting them, and conducting no due diligence to dispel suspicions of diversion.

       144.    As of 2012, Cardinal also still had not implemented many of the changes that

Deloitte had suggested in 2007. In internal emails, Deloitte employees described the situation as

“chaotic.”    The Deloitte emails describe Cardinal repeatedly pushing back deadlines on

implementing critical changes and describe its sense of urgency as “at least . . . invisible,” “if not

gone completely.”

       145.    Thus, Cardinal’s compliance system was flawed in that it: (a) was limited to an

evaluation of thresholds which, for the reasons described above, does not identify actually

suspicious orders; and (b) failed to take into account other important measures of potential

diversion, such as an area’s population or a pharmacy’s customers. Yet this was the system

Cardinal employed in South Carolina.

               2.      Cardinal Failed to Report Suspicious Orders and Continued to Ship
                       Orders it Identified or Should Have Identified as Suspicious.

       146.    Cardinal’s systemic failure to promptly report suspicious orders, including in South

Carolina, occurred even though it has long been aware of and has acknowledged its obligation to

notify the DEA immediately upon discovery of a suspicious order.

       147.    Having failed to reform, on December 23, 2016, Cardinal Health once again agreed

to a settlement with the U.S. Department of Justice—this time for $44 million—to resolve

allegations that it violated the CSA by failing to report suspicious orders of controlled substances,

including oxycodone, and admitted to systemic failures. A copy is attached as Exhibit D.

       148.    Additionally, Cardinal’s Senior Vice President of Supply Chain Integrity testified

that in 2018, Cardinal met with the DEA to discuss its failure to report approximately 14,000



                                                 51
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2       Page 56 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
suspicious orders from “across the country” from 2012 and 2015, the majority of which involved

opioids.

       149.    This testimony reflects a corporate culture that had not changed, despite repeated

admonitions. As a January 2008 internal email from Cardinal’s then-CEO, Kerry Clark, observed,

in the 18 months leading up to the CEO’s email, Cardinal Health had accumulated nearly $1 billion

in “fines, settlements, and lost business” as a result of multiple regulatory actions, including the

suspension of Cardinal distribution centers’ licenses for failure to maintain effective controls

against the diversion of opioids. Mr. Clark noted that the company’s “results-oriented culture” was

perhaps “leading to ill-advised or short-sighted decisions.”

               3.      Cardinal Failed to Conduct Meaningful Due Diligence and Gave
                       Complete Deference to Chain Pharmacies.

       150.    Cardinal also failed to maintain effective controls, across the nation and in South

Carolina, by failing to conduct meaningful due diligence to ensure that opioids ordered by its

customers were not diverted into other than legitimate channels.

       151.    Even if a salesperson investigated and identified signs of diversion, whether or not

Cardinal continued to ship to a pharmacy was a purely subjective decision. During the May 2018

Congressional hearing, Barrett was questioned about an instance where Cardinal continued to ship

to a pharmacy despite the concerns of a Cardinal employee that the pharmacy filled the

prescriptions of a prescriber whose office “was essentially a pill mill.” In response, Barrett

admitted the failures of Cardinal’s previous system, noting: “I think we had a system that allowed

for too much subjectivity about the legitimacy of a pharmacy.”52




52
  House of Representatives, Subcommittee of Oversight and Investigations, Committee on Energy
and Commerce; Combating the opioid epidemic: examining concerns about distribution and
diversion (May 8, 2018).


                                                 52
      3:19-cv-02783-BHH        Date Filed 09/30/19         Entry Number 1-2    Page 57 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
         152.   In its pursuit of profits, Cardinal also gave inappropriate, unwarranted deference to

chain pharmacies — even to the point of contractually agreeing to tie its own hands when it came

to the largest chain pharmacy in South Carolina, CVS, by agreeing to let CVS set its own threshold

quantities and adjustment percentages, as described further below.

         153.   In a 2006 letter to the New York Attorney General, in the context of negotiating a

settlement agreement, Cardinal acknowledged that it did not perform due diligence investigations

as to certain chain pharmacy customers, indicating: “certain chain pharmacies refuse to allow any

sort of intrusive inspection by Cardinal or to make certifications. And these large legitimate

customers can of course take their billions upon billions of dollars in business to any wholesaler

in the country.”53 In other words, Cardinal did not want to agree to monitor chain pharmacies as

it might lose their very substantial business if it did.

         154.   Accordingly, Cardinal set artificially high thresholds for its chain pharmacy

customers to avoid conducting deeper due diligence into these customers.

         155.   Further, a 2010 internal email between two Cardinal employees shows that Cardinal

still shipped suspicious orders to CVS without performing any due diligence. One Cardinal

employee wrote to the other employee, “I spoke with Brian Whalen at CVS a couple of times this

morning… They will not provide the doctor or patient information you requested unless it is

requested by the DEA. He was quite adamant about this.” This type of refusal to provide

information should have been a red flag. Yet, Cardinal released the orders anyway. CVS was

quick to remind Cardinal that its contract with CVS required it to do so. And, Cardinal’s agreement

with CVS in fact did grant CVS the discretion to set its threshold quantities for controlled

substances at any level CVS deems appropriate:



53
     89(5) FOIL Appeal G000804 000006 (September 27, 2006 letter to NY AG)


                                                   53
      3:19-cv-02783-BHH       Date Filed 09/30/19      Entry Number 1-2       Page 58 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
             CVS requires the ability to adjust (up or down) the quantity of product
             our stores receive, this adjustment will be made on an NDC by NDC
             basis and will include a Threshold Quantity and an Adjustment
             Percentage. Both the Threshold Quantity and Adjustment
             Percentage can be set to any value CVS deems appropriate.

         156.    Based on this agreement, CVS did “not expect Cardinal to interrupt service to CVS

stores.” As described above, however, Cardinal had, and knew it had, a non-delegable to duty to

perform due diligence and halt suspicious orders, even if one its large accounts would be displeased

with the “interrupt[ion].”    This is consistent with testimony from another former Cardinal

employee that Cardinal failed to make any effort to evaluate chain pharmacies’ anti-diversion

programs, and instead relied on those pharmacies to police themselves.

         157.    As described above and further below, ignoring violations by its chain pharmacy

customers and failing to conduct meaningful due diligence investigations of these customers was

Cardinal’s policy at least up until another settlement with the DEA in 2012. As a result, Cardinal

turned a blind eye to what were often obvious violations. For example, Cardinal Health’s Lakeland

distribution center approved a nine fold increase in supply of oxycodone to one CVS store over a

single one-year period in 2009. The following year, Cardinal once again increased the supply, this

time by 63%. According to the DEA, had Cardinal conducted meaningful on-site investigations

of its customers, it would have found that “approximately every third car” through the CVS drive-

through lane sought to fill a prescription for opioids and that customers often requested certain

brands of oxycodone “using street slang.”54 As described below and in Appendix A, Cardinal

should have identified numerous red flags at both chain and independent pharmacies in South

Carolina, but instead continued to ship large volumes of opioids to these stores.




54
     Leonhart Decl. in Cardinal v. Holder


                                                 54
      3:19-cv-02783-BHH        Date Filed 09/30/19     Entry Number 1-2         Page 59 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
          158.   In response to the DEA’s Order to Show Cause and Immediate Suspension Order

of Cardinal’s Lakeland facility, Cardinal filed a complaint and motion for a temporary restraining

order in the United States District Court for the District of Columbia. Although the Court initially

granted Cardinal’s motion for a temporary restraining order, it ultimately upheld the DEA’s

Immediate Suspension Order (“ISO”) in an order which illustrates the lack of diversion controls

and serious legal violations at the facility. Specifically, in denying Cardinal’s motion for a

preliminary injunction of the ISO, the Court reasoned:

                 the factors considered by [the DEA]—including (1) the rampant
                 pharmaceutical drug problem in Florida, (2) Cardinal Lakeland's
                 history of inadequate anti-diversion controls, (3) the large and
                 increasing amounts of oxycodone distributed by Cardinal Lakeland
                 to the four pharmacies from 2009 to 2011, (4) the sizeable amounts
                 of oxycodone distributed to 25 other pharmacies in 2011 that
                 exceeded state and national averages, and (5) the evidence of
                 Cardinal Lakeland's failure to monitor its chain pharmacy
                 customers, despite clear warning signs of inadequate anti-diversion
                 controls at those pharmacies—provided a reasonable basis for [the
                 DEA’s] conclusion that Cardinal Lakeland's continued registration
                 posed an “imminent danger to the public health or safety” under §
                 824(d).55

          159.   In May 2012, Cardinal entered into a Memorandum of Agreement with the DEA

wherein it admitted that “its due diligence efforts for some pharmacy customers and its compliance

with the 2008 MOA, in certain respects, were inadequate.” A copy is attached as Exhibit E.

Further, in the MDL, the DEA testified, through Thomas Prevoznik, that it was “in fact frustrated

that registrants were blatantly violating the MOUs[/MOAs] from prior administrative actions”

including “Cardinal Health’s 2008 MO[A] and settlement which resulted in a second DEA fine.”56

          160.   Cardinal’s ability to adequately conduct due diligence investigations was further

limited by the fact that its compliance department was woefully understaffed. In a January 2005


55
     Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 225 (D.D.C. 2012).
56
     Prevoznik Dep., Vol. II, 621:5 to 621:20


                                                 55
     3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2       Page 60 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Cardinal presentation regarding Cardinal’s Quality and Regulatory Affairs (QRA) department, it

was noted that “[q]uality is not a mindset at Cardinal health – we are not proactive” and “[t]his is

not high enough priority today[.]” It goes on to describe its QRA department as “under resourced

today,” and states that they “don’t have enough bench strength” and there were “not enough

people.”

       161.    Still, Cardinal ignored the problems highlighted in the 2005 presentation. In a year-

end review of Cardinal’s compliance budget for the 2006-2007 fiscal year, it was noted that QRA

staff workloads were at “full capacity,” that “[e]ffective management of current projects and

initiatives is difficult,” and that the company lacked resources “to improve and enhance existing

programs.” Subsequently, in a January 7, 2008 email to members of Cardinal’s Anti-Diversion

Steering Committee, Vice President of Retail Marketing, Steve Lawrence, voiced his concern that

QRA did not have sufficient resources. Then, on January 26, 2008, Lawrence provided an update

regarding Cardinal’s efforts to staff its QRA department and stressed that the staff was working

“day, night, and weekends” but that the group remained understaffed. Cardinal’s Vice President

of QRA, Steve Reardon, admitted that although Cardinal was a company with 30,000 employees,

it tasked only three people with responsibility for conducting due diligence reviews for more than

“20-some-odd distribution centers,” acknowledging that it was impossible for Cardinal to

conduct proper investigations with such poor staffing.57

       162.    Reardon also acknowledged that Cardinal’s due diligence investigations were

ineffective because they required a retrospective review, testifying:

               Q. [You were shown] earlier the amount, that the tens, if not
               hundreds of thousands, of pills that were being ordered by some of



57
  Steve Reardon Depo. 469:20 to 470:16 (agreeing that “there's no way to do a proper investigation
of all these with three people”).


                                                56
      3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2         Page 61 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                 these pharmacies every month. But by the time we're reviewing the
                 report, those pills are already gone and out on the street, aren't they?

                 A. Correct.

                 Q. It's not an effective system to prevent diversion if we've already
                 sent out the pills, and then we're reviewing the report, is it?

                 A. It could be suspect; we could prevent it.58

                 4.      Cardinal Failed to Maintain Effective Controls Against Diversion in
                         South Carolina.

          163.   Between 2006 and 2014, Cardinal had the highest number of controlled substance

transactions in South Carolina. It shipped nearly a quarter (24.4%) of all opioid pills in state – the

equivalent of 1,021,223,416 estimated 10 mg equivalent pills. Yet based on records produced

by the DEA, Cardinal failed to report a single suspicious order in South Carolina until 2009. Even

then, over a five year period, it reported less than half the number of suspicious orders as

McKesson (despite McKesson’s own reporting deficiencies), and even though McKesson had

substantially fewer overall transactions than Cardinal over the same time period. Information

available to Cardinal should have raised red flags.

          164.   Examples of potential red flags of diversion and suspicious orders related to

Cardinal are included in Appendix A.

          165.   These examples illustrate Cardinal’s systemic failures to maintain effective

controls against diversion of dangerous drugs in South Carolina.

                         AmerisourceBergen

                 1.      AmerisourceBergen’s “Order Monitoring Program” failed to properly
                         identify suspicious orders.




58
     Id. at 452:16-453:6 (emphasis added).


                                                   57
      3:19-cv-02783-BHH        Date Filed 09/30/19       Entry Number 1-2         Page 62 of 162




                                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
         166.   According to a 2017 investigation by the Energy and Commerce Committee,

AmerisourceBergen “began using a daily order monitoring program in the 1980s.” The program

it used, or failed to use, was the same in South Carolina as nationally, and fell far short of fulfilling

the obligations of a distributor of addictive narcotics in South Carolina.

         167.   As explained below, AmerisourceBergen lacked a meaningful system to see that it

would, even as its program evolved over time.

         168.   A corporate representative recently testified in the MDL on behalf of the company

that, from 1990-1998, AmerisourceBergen’s suspicious order monitoring system identified

“orders of interest” based on thresholds, which were set as follows:

         You take all the pharmacies within the category and divide by the number of
         pharmacies to come up with an average volume for the month per drug category.
         And there was a multiplier of three. Any order that was over the threshold amount
         would be produced [sic] an excessive order report.59

         169.   The rudimentary multiplier did not, of course, identify orders of unusual frequency.

Nor did it identify deviations from normal ordering patterns. As discussed in Section IV.A.4

above, however, AmerisourceBergen would have been well aware of its obligation to consider

these factors and implement a genuine suspicious order monitoring policy. In addition, the

NWDA’s Controlled Substances Manual, created by the predecessor organization to the HDA,

emphasized that “an after-the-fact monitoring program as previously described (whether computer

or manual) does not relieve the distributor of responsibility for policing individual orders that

appear excessive. In these situations, DEA should be notified before the order is shipped . . .”

AmerisourceBergen thus understand and recognized a distributor’s responsibility to immediately




59
     Zimmerman Depo, 121:12-21


                                                   58
   3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2         Page 63 of 162




                                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
report suspicious orders and to refrain from shipping such orders. That was not, however, what

occurred.

       170.    From 1998 to 2005, AmerisourceBergen ostensibly improved its system through a

new threshold calculation based on a multiplier of a pharmacy’s own average purchases over a

rolling four-month average. The updated calculation left the deficiencies described above in place.

It also failed to even consider like pharmacies’ purchasing activity and paved the way for faster

threshold increases by using a shorter time period to calculate the threshold. AmerisourceBergen

then relied on “order fillers” at its distribution centers” to identify and report suspicious orders

through a manual process after the orders had already shipped. Although AmerisourceBergen’s

corporate representative testified that the order fillers were instructed to report orders of unusual

size or frequency, in reality there were no hardline rules for, or consistency to, this process. Rather,

the order fillers were left to their discretion to subjectively determine what was suspicious.

       171.    The same rules for suspicious order identification and reporting applied across the

country, including in South Carolina. Among the most notable flaws in this process were that it

only monitored the average of each customer against its own prior orders, and there were no

policies or procedures to compare customers’ purchase of controlled substances with the average

purchases of similar customers. Moreover, there was no system to compare Schedule II or III

substances to others and no system to evaluate the frequency of orders placed.

       172.    In April 2007, the DEA issued an Order to Show Cause and Immediate Suspension

Order, attached as Exhibit F, against the AmerisourceBergen Orlando, one of its Florida

distribution centers, alleging failure to maintain effective controls against diversion of controlled

substances. On June 22, 2007, AmerisourceBergen entered into a settlement which resulted in the

suspension of its distribution center’s DEA registration.




                                                  59
   3:19-cv-02783-BHH            Date Filed 09/30/19      Entry Number 1-2      Page 64 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        173.       Also in June 2007, AmerisourceBergen implemented an “enhanced” controlled

substance Order Monitoring Program (“OMP”). Under this program, AmerisourceBergen’s

Corporate Security & Regulatory Affairs (“CSRA”) department established account threshold

levels based solely upon account classification such as “Pharmacy, Chain, Hospital, and

Distributor.”

        174.       AmerisourceBergen subsequently reevaluated its thresholds by also considering the

size of the account and by monitoring both the sales volume and the percentage of controlled

substances purchased by its customers. Customers with low ratios of controlled substances, for

example, could receive threshold increases with minimal due diligence.

        175.       By focusing largely on a customer’s established threshold rather than other

additional factors, AmerisourceBergen disregarded possible suspicious orders that did not exceed

a particular client’s threshold. Moreover, the OMP guidelines did not require reviewing a

customer’s thresholds to ensure that such thresholds were appropriate.

        176.       In 2012, AmerisourceBergen introduced additional changes to its OMP.

        177.       This change was intended to make the management process “more systemic and

less arbitrary.”

        178.       The 2012 policies, however, remained deficient and still permitted CSRA to

override a threshold once it was exceeded. This ultimately defeated AmerisourceBergen’s stated

goal of making its policies “more systemic” because it continued to allow its employees to make

subjective judgment calls about exceeding thresholds.

                   2.     Even When It Identified Suspicious Orders, AmerisourceBergen Failed
                          to Perform Due Diligence and Still Shipped Them.

        179.       AmerisourceBergen also failed to perform due diligence and halt the suspicious

orders it did identify, including in South Carolina. Not only did AmerisourceBergen fail to stop



                                                  60
      3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2         Page 65 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
the shipment of orders it identified as suspicious prior to 2007, the only orders that it identified as

suspicious were those that exceeded what were otherwise arbitrary thresholds that were set well

above the average for most of AmerisourceBergen’s customers.

         180.   However, during a deposition taken in the MDL, AmerisourceBergen’s corporate

representative, Chris Zimmerman’s description of the company’s “two-step process,”60 made clear

that the two steps were not to report suspicious orders and then halt them. Instead, Zimmerman

explained that this monthly, after-the-fact report was produced to “send to DEA” while order filers

subjectively decided which were suspicious.61          Thus, notwithstanding its written policies,

Zimmerman testified that, in practice, AmerisourceBergen would only report suspicious orders

only after they were shipped. Zimmerman further testified that this remained the standard protocol

until 2007, following the suspension of AmerisourceBergen’s Orlando, Florida distribution

facility.

         181.   Sales representatives’ on-the-ground observations also were not applied to report

and halt suspicious orders, as evidenced by the record in proceedings against one of its Ohio

customers. There, an AmerisourceBergen sales representative testified that “the purpose of her

visits was not ‘to observe [the pharmacist]’ in the practice of pharmacy but to get his business.”

She received no training in identifying or reporting concerns about suspicious activities, or about

how to ensure that only legitimate accounts were signed up and maintained.

         182.   Thus, in practice, even the updated 2012 policies failed to properly monitor for and

prevent diversion. AmerisourceBergen still shipped orders shortly after they were reported as




60
     Zimmerman Dep. at 108:5-109:10, August 3, 2018
61
     Id.


                                                  61
   3:19-cv-02783-BHH         Date Filed 09/30/19      Entry Number 1-2        Page 66 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
suspicious, without any evidence that an investigation had cleared the suspicion, as illustrated by

the examples described in this Complaint.

       183.    Further, in the MDL, AmerisourceBergen’s corporate representative testified that

until 2005, AmerisourceBergen’s only due diligence was limited to checking the customer license

and DEA registration.

       184.    In August of 2015, an audit by FT1 Consulting, Inc., whom AmerisourceBergen

engaged to review its OMP, found glaring deficiencies. These included a lack of resources, lack

of formal training, employees who felt overburdened by their workload and administrative

demands, inconsistent policies, and communications breakdowns.          Even though “regulatory

obligations related to diversion control” were among the “Gaps & Risks” identified in the audit,

AmerisourceBergen took no action, and made no changes, in response to the report, according to

MDL testimony by its senior director of Diversion Control.

               3.       AmerisourceBergen Failed to Maintain Effective Controls Against
                        Diversion in South Carolina.

       185.    AmerisourceBergen was one of the largest wholesale distributors in South

Carolina, and responsible for approximately 8.2% of the estimated 10 mg equivalent pills

distributed in the State from 2006 to 2014— a total of 344,215,266 opioid pills. Although the data

for later years is not available, AmerisourceBergen’s market share may have increased because

from 2013 forward, AmerisourceBergen became the primary wholesaler supplying Walgreens

pharmacies nationally, and Walgreens pharmacies purchased approximately 9% of the estimated

10 mg equivalent pills ordered by South Carolina buyers from 2006 to 2014.

       186.    Examples of potential red flags of diversion and suspicious orders related to

AmerisourceBergen are included in Appendix A.




                                                62
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2        Page 67 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       187.    In sum, all Defendants disregarded their obligations under South Carolina law to

report suspicious orders and prevent diversion. Instead, they grossly over-supplied opioids into

the State and consistently failed to report or suspend illicit orders, deepening the toll of opioid

abuse, addiction, and death in South Carolina.

     B. DEFENDANTS HAD FINANCIAL INCENTIVES TO DISTRIBUTE AND SELL
        EVER HIGHER VOLUMES OF OPIOIDS, AND TO REFRAIN FROM
        REPORTING AND HALTING SUSPICIOUS ORDERS.

       188.    Distributors acquire pharmaceuticals, including opioids, from manufacturers at an

established wholesale acquisition cost. Discounts and rebates from this cost may be offered by

manufacturers based on market share and volume. As a result, higher volumes of opioid sales and

distribution may decrease the cost paid per pill by distributors. Decreased cost per pill, in turn,

allows wholesale distributors to offer more competitive prices, or alternatively, pocket the

difference as additional profit. Either way, increased sales volumes result in increased profits.

       189.    Upon information and belief, Defendants also rewarded their sales representatives

for increased sales, including the sales of opioids.

     C. TO PROTECT THEIR PROFITS, DEFENDANTS LOBBIED AGAINST
        RESTRICTIONS ON OPIOID USE AND DEA ENFORCEMENT.

       190.    In April 2016, several members of Congress aligned with the major drug

distributors, including Defendants, to pass a law that weakened DEA enforcement against

distributors. The new law, the Ensuring Patient Access and Effective Drug Enforcement Act,

“imposed a dramatic diminution of the agency’s authority,” wrote DEA Chief Administrative Law

Judge John J. Mulrooney II. It is now “all but logically impossible” for the DEA to stop suspicious

narcotic shipments from companies.62        “The drug industry, the manufacturers, wholesalers,


62
  Scott Higham and Lenny Bernstein, The Washington Post, The Drug Industry’s Triumph Over
the DEA, (Oct. 15, 2017), https://www.washingtonpost.com/graphics/2017/investigations/dea-
drug-industry-congress/?utm_term=.f12a0ab29856.


                                                 63
     3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2        Page 68 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
distributors and chain drugstores, have an influence over Congress that has never been seen

before,” said Rannazzisi. “I mean, to get Congress to pass a bill to protect their interests in the

height of an opioid epidemic just shows me how much influence they have.”

     D. DEFENDANTS DELAYED A RESPONSE TO THE OPIOID CRISIS BY
        PRETENDING TO COOPERATE WITH LAW ENFORCEMENT.

        191.     Despite their conduct in flooding South Carolina and other states with dangerous

and unreasonable amounts of opioids, Defendants publicly portrayed themselves as committed to

working with law enforcement, opioid manufacturers, and others to prevent diversion.

        192.     For example, Cardinal has claimed to “lead [its] industry in anti-diversion strategies

to help prevent opioids from being diverted for misuse or abuse.” In its Standards of Business

Conduct, Cardinal claims to be “committed to maintaining the integrity of the supply chain by

developing and maintaining processes to help guard against diversion. We maintain ‘know your

customer’ policies and procedures to validate that products we ship are sold in accordance with

legal and contract requirements and are received by customers for their legitimate use.” 63 Along

the same lines, it claims to “maintain a sophisticated, state-of-the-art program to identify, block

and report to regulators those orders of prescription controlled medications that do not meet [its]

strict criteria.”64

        193.     In a 2017 shareholder document, Cardinal published its Opioid Anti-diversion

Program and Board Oversight, in which the company noted its role in “maintaining a vigorous

program to prevent opioid pain medications from being diverted to improper use.” 65 During an

earnings call that year, Cardinal’s Chairman and Chief Executive Officer, George Barrett,



63
   2009 Cardinal Health, Standards of Business Conduct, at 30.
64
     Cardinal website, Archives, Cardinal Health Values                   Statement,    available    at
http://cardinalhealth.mediaroom.com/valuestatement.
65
   Cardinal Health Proxy, Form 14A at 7, filed Oct. 23, 2017.


                                                  64
     3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2        Page 69 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
promised that Cardinal “operate[s] a very strong, robust, suspicious order monitoring system and

process that not only meets our regulatory requirements, we believe it exceeds what is required of

distributors.” One year later, Barrett returned to the same themes, describing Cardinal’s “anti-

diversion systems and controls” as “substantial,” “well-funded,” and “best in class.”66

       194.    Cardinal continues to hold itself out as an industry leader, claiming on its website

that it implements “state-of-the-art controls to combat the diversion of pain medications from

legitimate uses.”67 McKesson’s website touts its CSMP, which “uses sophisticated algorithms

designed to monitor for suspicious orders, block the shipment of controlled substances to

pharmacies when certain thresholds are reached and ultimately report those suspicious orders to

the DEA.”68

       195.    This misleading self-promotion is not new. In an October 2, 2008 press release,

Cardinal Chairman and CEO, R. Kerry Clark, stated:

               Since November 2007, Cardinal Health has invested more than $20
               million to significantly enhance its controls across its network to
               prevent the diversion of controlled substances and has worked
               diligently with the DEA to resolve the suspensions. Specifically,
               the company has expanded its training, implemented new processes,
               introduced an electronic system that identifies and blocks potentially
               suspicious orders pending further investigation, and enhanced the
               expertise and overall staffing of its pharmaceutical distribution
               compliance team.69

       196.    In a 2012 press release, Cardinal again discussed its advanced anti-diversion system

and stated:


66
   Cardinal Health Quarterly Earning Call Transcript at 4, dated Nov. 6, 2017.
67
    Cardinal’s website, Addressing the Opioid Crisis: Board Engagement and Governance,
https://www.cardinalhealth.com/en/about-us/corporate-citizenship/ethics-and-governance/board-
engagement-and-governance.html.
68
    McKesson’s website, About McKesson’s Controlled Substance Monitoring Program,
https://www.mckesson.com/about-mckesson/fighting-opioid-abuse/controlled-substance-
monitoring-program.
69
   Id.


                                                65
     3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2        Page 70 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
               Cardinal Health has robust controls and performs careful due
               diligence. The company's controls feature a system of advanced
               analytics and teams of anti-diversion specialists and investigators to
               identify red flags that could signal diversion. When the company's
               program raises a red flag, its teams immediately investigate.
               Cardinal Health's anti-diversion specialists use their professional
               judgment and expertise to determine the appropriate action. The
               anti-diversion specialists are authorized to stop shipments,
               investigate further and when appropriate, report matters to the DEA
               who licenses pharmacies to sell controlled substances.70

       197.    Along the same lines, in 2005, McKesson’s “Corporate Citizenship Report” touted

the company’s “compliance and integrity,” claiming:

       Rigorous, unwavering compliance with laws and regulations is the foundation for
       economic performance and customer and shareholder value creation. McKesson
       focuses intensely on systems and processes that enable full compliance with the
       laws and regulations that govern our operations . . . . We are especially aware of
       our responsibility to maintain the integrity of the pharmaceutical supply chain and
       consumer and patient safety. We provide our customers the complete range of
       pharmaceuticals approved for use by the FDA, and apply all necessary controls
       governing the distribution of these substances.71

       198.    McKesson publicly claims that its “customized analytics solutions track

pharmaceutical product storage, handling and dispensing in real time at every step of the supply

chain process,” creating the impression that McKesson uses this tracking to help prevent diversion.

Its website offers assurances that the company’s Controlled Substances Monitoring Program

(“CSMP”) “uses sophisticated algorithms designed to monitor for suspicious orders, and block the

shipment of controlled substances.” McKesson also publicly claims that it has a “best-in-class




70
   Cardinal Health Inc. Seeks Restraining Order to Avoid Disruption in Controlled Medicine
Shipments from Florida, Feb. 3, 2012, available at https://ir.cardinalhealth.com/news/press-
release-details/2012/Cardinal-Health-Inc-Seeks-Restraining-Order-to-Avoid-Disruption-in-
Controlled-Medicine-Shipments-from-Florida/default.aspx.
71
        McKesson       Corporate,      Citizenship     Report      2005,     available    at
https://www.slideshare.net/finance2/mckesson-corporate-citizenship-report-74m-2005.



                                                66
     3:19-cv-02783-BHH       Date Filed 09/30/19       Entry Number 1-2          Page 71 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
controlled substance monitoring program to help identify suspicious orders,” and that it is “deeply

passionate about curbing the opioid epidemic in our country.”

       199.    Similarly, AmerisourceBergen’s website touts the company’s order monitoring

program as having “sophisticated technology that tests every controlled substance order against

established governing criteria. Orders exceeding those criteria are redirected to experienced

diversion control personnel for further analysis and possible cancellation.”72

       200.    AmerisourceBergen further contends that it performs “extensive due diligence on

customers who intend to purchase controlled substances from us and vetting discovered

information through a best-in-class diversion control team of internal and external experts before

granting them permission to purchase.” 73

       201.    Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, Defendants, through their trade association, the HDMA (now HDA), filed an

amicus brief in Masters Pharmaceuticals, which made the following statements:74

               a.      “HDMA and NACDS members not only have statutory and regulatory
                       responsibilities to guard against diversion of controlled prescription drugs,
                       but undertake such efforts as responsible members of society.”

               b.      “Distributors take seriously their duty to report suspicious orders, utilizing
                       both computer algorithms and human review to detect suspicious orders
                       based on the generalized information that is available to them in the
                       ordering process.”

       202.    Through the above statements and others, Defendants not only acknowledged that

they understood their obligations under the law, but created the false and misleading impression

that their conduct was in compliance with those obligations.


72

AmerisourceBergen’s website, Fighting the Opioid Epidemic, Ensuring Sage and Secure Drug
Distribution, https://www.amerisourcebergen.com/abcnew/fighting-the-opioid-epidemic.
73
   Id. (AmerisourceBergen’s website, Fighting the Opioid Epidemic)
74
   Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.


                                                 67
   3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2         Page 72 of 162




                                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
   E. STATUTES OF LIMITATIONS ARE TOLLED AND DEFENDANTS ARE
      ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS
      DEFENSES.

               1. Continuing Conduct

       203.    The State continues to suffer harm from Defendants’ unlawful actions.

       204.    The continued tortious and unlawful conduct by Defendants causes a repeated or

continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The tort is not completed nor have all the damages been

incurred until the wrongdoing ceases. Defendants’ wrongdoing and unlawful activity has not

ceased. The public nuisance remains unabated, as does the conduct causing the nuisance.

               2. Equitable Estoppel and Fraudulent Concealment

       205.    Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook active efforts to deceive the State and to purposefully conceal their

unlawful conduct and fraudulently assure the public, including state governments, that they were

undertaking efforts to comply with their obligations under the state and federal controlled

substances laws, all with the goal of protecting their registered distributor and dispenser status in

South Carolina and continuing to generate profits. Notwithstanding the allegations set forth above,

Defendants affirmatively assured the public, and the State, that they are working to curb the opioid

epidemic.

       206.    Defendants were deliberate in taking steps to conceal their active role in the

oversupply of opioids and their failure to prevent the entry of prescription drugs into illicit markets,

which fueled the opioid epidemic.

       207.    As set forth herein, Defendants concealed the existence of the State’s claims by

hiding their lack of cooperation with law enforcement and affirmatively seeking to convince the

public that their legal duties to report suspicious sales had been satisfied through public assurances


                                                  68
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2        Page 73 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
that they were working to curb the opioid epidemic. They publicly portrayed themselves as

committed to working diligently with law enforcement and others to prevent diversion of these

dangerous drugs and curb the opioid epidemic, and they made broad promises to change their

ways, insisting they were good corporate citizens. These repeated misrepresentations misled

regulators, prescribers and the public, including the State, and deprived the State of actual or

implied knowledge of facts sufficient to put the State on notice of potential claims.

       208.    The State did not discover the nature, scope, and magnitude of Defendants’

misconduct until recently, and its full impact on the State, and the State could not have acquired

such knowledge earlier through the exercise of reasonable diligence.

       209.    Defendants thus successfully concealed from the public, and the State, facts

sufficient to arouse suspicion of the claims that the State now asserts.

   F. THE DEVASTATING EFFECTS OF THE OPIOID CRISIS IN SOUTH
      CAROLINA

       210.    While manufacturers overcame barriers to widespread prescribing of opioids for

chronic pain with deceptive messages about the risks and benefits of long-term opioid use,

Defendants compounded these harms by supplying opioids beyond even what this expanded

market could bear, funneling so many opioids into South Carolina that they could only have been

delivering a significant portion of those opioids for diversion and illicit use. The disproportionate

volume of opioids that flooded into South Carolina as a result of Defendants’ wrongful conduct

has devastated the state.

       211.    Had Defendants established and implemented programs to prevent diversion and

identified, reported, and rejected suspicious orders, the supply of opioids would not have been as

great, and fewer opioids would have been available for diversion and improper use. The use and




                                                 69
     3:19-cv-02783-BHH             Date Filed 09/30/19            Entry Number 1-2             Page 74 of 162




                                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
abuse of these opioids resulted in the epidemic of addiction, overdose, and death that have wracked

South Carolina.

        212.      As the total grams of opioids shipped to South Carolina increased from 2006 to

2014, so did the opioid-related emergency room visits and hospitalizations. Beginning, in 2006,

emergency room admissions for opioid-related causes appeared to increase steadily as well.

 Opioids Related Hospitalizations and Total Grams Overtime
 (Confidential ARCOS; Healthcare Cost and Utilization Project (HCUP): 2006-2014, South Carolina)




        213.      The same was true of inpatient hospitalizations. In 2017, 6,961 people in South

Carolina were discharged from emergency and inpatient departments after receiving treatment for

opioid overdoses or poisoning.

        214.      South Carolina deaths related to opioids have dramatically increased, as described

above.75



75
  The graph above is prepared by the National Institute on Drug Abuse, which notes that it depicts
the “Number of overdose deaths involving opioids in South Carolina, by opioid category. Drug
categories presented are not mutually exclusive, and deaths might have involved more than one
substance. Source: CDC WONDER.”              Available at, https://www.drugabuse.gov/opioid-
summaries-by-state/south-carolina-opioid-summary



                                                          70
     3:19-cv-02783-BHH            Date Filed 09/30/19           Entry Number 1-2            Page 75 of 162




                                                                                                                  ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
 Number of Overdose Deaths Involving Opioids in South Carolina
 (National Institute on Drug Abuse; Opioid-Involved Overdose Deaths;South Carolina Opioid Summary Revised March
 2019)




        215.     Scientific evidence demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”76

        216.     In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Prescription opioids

were involved in 42% of all fatal drug overdoses in 2015, and another 25% involved heroin. The

number of deaths from prescription and illicit opioid overdoses in South Carolina surpassed the

number of homicides. Greenville County saw 95 overdoses in 2015, compared to 11 homicides in

the same year. Many others are swept into a cycle of addiction and abuse with which they will

struggle their entire lives.

        217.     Not only did Defendants’ systemic failures and disregard for the law extend to

orders shipped directly into South Carolina, they impacted the State through diversion from other

areas as well. For example, a criminal indictment of a couple accused of operating a particularly


76
  Theodore J Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid Analgesics
in Rural, Suburban, and Urban Locations in the United States, 16.8 Pharmacoepidemiology and
Drug Safety, 827-40 (2007).


                                                        71
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2        Page 76 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
prolific pill mill in Ohio alleged that the couple’s illicit prescriptions fueled trafficking and

addiction not only in Ohio, but also in South Carolina and other states. Moreover, Florida was

well known for its role in supplying opioids to so-called “prescription tourists,” who would stock

up on pills and return to other states to sell them. The route between Florida and other states

became so well-traveled that it was colloquially known as the “OxyContin Express” or “Blue

Highway,” named after opioid pills made by Purdue and another manufacturer, Mallinckrodt,

respectively. The I-95 corridor, which runs from Florida through South Carolina, was a prominent

transport route for prescription pills. As one US attorney explained the situation: “In some cases,

prescriptions are being written by doctors in places such as Middle Georgia and filled in . . . South

Carolina.”77

       218.    In 2016, the CDC reported that, in contrast to other developed countries, and despite

having some of the world’s highest spending on medical care, our nation saw life expectancy at

birth decline for the second straight year, with the increasing number of people who died of

overdoses representing the most significant factor in this alarming trend.

       219.    Opioid addiction and misuse also result in an increase in emergency room visits,

emergency responses, and emergency medical technicians’ administration of naloxone—the

antidote to opioid overdose. In South Carolina, administrations of naloxone (or Narcan) rose from

4,187 in 2015 to 6,427 in 2016. In Horry County alone, local officials used Narcan over 1,000

times in 2016. From 2013 to 2018, the State has seen a 110% increase in naloxone administrations

to reverse opioid overdoses by EMS personnel throughout the state




77
  Halimah Abdullah, “Pill Mill Pipeline” Creeping into Rural Georgia, Macon Telegraph (Mar.
14, 2011), https://www.mcclatchydc.com/news/nation-world/national/article24616633.html.


                                                 72
   3:19-cv-02783-BHH           Date Filed 09/30/19      Entry Number 1-2       Page 77 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       220.    Rising opioid use and abuse have negative social and economic consequences far

beyond overdoses.      According to a 2016 study by a Princeton economist, unemployment

increasingly is correlated with prescription painkiller use. Nearly half of surveyed men not in the

labor force said they took painkillers daily, and two-thirds of them were on prescription

medications—compared to just 20% of employed men who reported taking painkillers. Many of

those taking painkillers still said they experienced pain daily.

       221.    The abuse of opioids has injured South Carolina residents in other respects. The

number of chronic Hepatitis C in South Carolina cases has almost doubled since 2011 to over

6,400 in 2018. The increase is largely a result of intravenous drug use stemming from the opioid

epidemic.

       222.    Oversupply of opioids also had a significant detrimental impact on children in

South Carolina. There has been a dramatic rise in the number of infants who are born dependent

on opioids due to prenatal exposure and suffer from neonatal abstinence syndrome (“NAS,” also

known as neonatal opioid withdrawal syndrome, or “NOWS”). These infants painfully withdraw

from opioids once they are born, cry nonstop from the pain and stress of withdrawal, experience

convulsions or tremors, have difficulty sleeping and feeding, and suffer from diarrhea, vomiting,

and low weight gain, among other serious symptoms. The long-term developmental effects are

still unknown, though research in other states has indicated that these children are likely to suffer

from continued, serious neurologic and cognitive impacts, including hyperactivity, attention

deficit disorder, lack of impulse control, and a higher risk of future addiction. When untreated,

NAS can be life-threatening.

       223.    In South Carolina, the incidence of NAS quadrupled between 2000 and 2013 from

roughly 1 infant per 1,000 hospital births to 4 per 1,000, which would amount to 221 infants in




                                                 73
     3:19-cv-02783-BHH        Date Filed 09/30/19      Entry Number 1-2         Page 78 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
2013. South Carolina Vital Statistics reported in 2016, inpatient births in the state to be 51,925,

of those births, 219 were born with NAS and in need of treatment. In 2017, 264 babies were born

with NAS in South Carolina. Typically, a newborn baby will spend on average 2.1 days in the

hospital; however, a baby born with NAS averages a 16.9 day stay in the Neonatal Intensive Care

Unity (NICU) at a cost of $3,946.74 per day.

       224.    Children are also injured by the dislocation caused by opioid abuse and addiction.

The number of South Carolina children removed from homes with substance abuse nearly doubled

from 397 in the year ending August 2011 to 634 in the year ending August 2016. In 2016, the

South Carolina Department of Social Services reported 634 children entered into foster case due

to a parent’s drug abuse. By 2017, the number of children entering into foster care because of a

parent's drug abuse rose to 648. A parent’s drug abuse remains the third highest reason in South

Carolina for a child to enter foster care, behind neglect and physical abuse.

       225.    Opioids now outpace other sources of addiction in demand for substance abuse

treatment.

       226.    As described above, because heroin is cheaper than prescription painkillers, many

prescription opioid addicts migrate to heroin. Roughly 80% of heroin users previously used

prescription opioids.   Greenville County Sheriff Will Lewis has called heroin addiction a

“pandemic,” and reports that opioids now account for 43% of all fatal drug overdoses in the

county.78 A recent, even more deadly problem stemming from the prescription opioid epidemic

involves fentanyl—a powerful opioid carefully prescribed for cancer pain or in hospital settings

that, in synthetic form, is now making its way into South Carolina communities and taking the



78
     Greenville's opioid problem was brought to forefront at public hearing;
https://www.greenvilleonline.com/story/news/2017/07/13/greenvilles-opioid-problem-brought-
forefront-public-hearing/469547001/.


                                                74
   3:19-cv-02783-BHH           Date Filed 09/30/19      Entry Number 1-2        Page 79 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
lives of individuals previously addicted to prescription opioids who turned to heroin and now

heroin laced with fentanyl. In South Carolina, fentanyl overdose deaths rose from 68 in 2014 to

362 in 2017, and again to 460 fatal overdoses from fentanyl in 2018.

                                  V.     CLAIMS FOR RELIEF

                                             COUNT I

                              FOR A FIRST CAUSE OF ACTION

                 SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT –
                         UNFAIR ACTS AND PRACTICES

       227.     The State incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges:

       228.     Under SCUTPA, “[u]nfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce are hereby declared unlawful.” S.C. Code Ann.

§ 39-5-20(a).

       229.     South Carolina courts define an “[u]nfair trade practice” as “a practice which is

offensive to public policy or which is immoral, unethical, or oppressive.” State ex rel. Wilson v.

Ortho-McNeil-Janssen Pharmaceuticals, Inc., 414 S.C. 33, 56-57, 777 S.E.2d 176, 188 (S.C.

2015) (internal quotation marks omitted). “Whether an act or practice is unfair or deceptive within

the meaning of SCUTPA depends upon the surrounding facts and the impact of the transaction on

the marketplace.” Id., 414 S.C. 56-57 (internal quotation marks and alteration omitted).

       230.     At all times relevant to this Complaint, Defendants were engaged in the trade or

commerce of distributing and selling prescription opioid pain medications. Each is a leading force

in the prescription opioid market in South Carolina.

       231.     At all times relevant to this Complaint, Defendants violated SCUTPA by engaging

in unfair acts or practices in distributing and selling opioids in South Carolina. These acts or



                                                 75
   3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2         Page 80 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
practices are unfair in that they offend public policy; are immoral, unethical, oppressive, or

unscrupulous; and have resulted in substantial injury to South Carolina consumers.

       232.    Defendants’ unfair and deceptive acts or practices include, but are not limited to,

failing to maintain effective controls against opioid diversion by:

               a. Oversupplying opioids into South Carolina;

               b. Failing to create, maintain, and/or use a compliance program that maintains
                  effective controls against the diversion of opioids;

               c. Failing to report suspicious reports of controlled substances;

               d. Shipping suspicious orders for prescription opioids; and

               e. Failing to exercise due diligence to ensure that customers could be trusted with
                  opioids.

       233.    These acts and practices were particularly immoral, unethical, oppressive, or

unscrupulous, and offensive to public policy in that they were undertaken while Defendants were

publicly professing commitment to combating the opioid epidemic and claiming to use advanced

analytics and technology to address suspicious orders and prevent illegitimate use of prescription

opioids while they were actually failing to maintain effective controls against diversion.

       234.    These acts or practices offend established public policies including:

                     a.      The policy, reflected in both the SCCSA and federal law, as well as
                             their implementing regulations, which require the monitoring and
                             reporting of suspicious orders of controlled substances. By failing to
                             monitor, detect, report, investigate, and refuse to fill suspicious orders
                             as required by these laws, Defendants also failed to minimize the risk
                             of diversion of controlled substances to unlawful use; and

                     b.      The State’s efforts, across multiple branches of government, to
                             combat the opioid epidemic, including nine laws passed in 2018 alone.

       235.    These acts or practice were also unfair in that they offended established public

policy, reflected in the State’s Constitution, that “[t]he health, welfare, and safety of the lives and




                                                  76
   3:19-cv-02783-BHH           Date Filed 09/30/19     Entry Number 1-2        Page 81 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
property of the people of this State and the conservation of its natural resources are matters of

public concern.” S.C. Const. art. XII, § 1.

       236.    Defendants’ conduct has caused substantial injury in the State—in lives lost to drug

overdoses, addictions endured, emergency room visits, the creation of an illicit drug market and

all its concomitant crime and costs, and broken lives, families, and homes.

       237.    The profound injuries to the State are not outweighed by any countervailing

benefits to consumers or competition. Particularly in light of Defendants’ lack of transparency

and public claims of commitment to exercising due diligence not to fuel abuse and diversion of

prescription opioids, and given the addictive nature of opioids, consumers could not reasonably

have avoided their injuries.

       238.    Defendants’ acts and practices as alleged herein substantially impacted the

community of patients, health care providers, and the public, and caused significant actual harm.

       239.    Defendants’ acts and practices as alleged herein were motivated by a desire to retain

and increase their market share and profits. Their conduct in deliberately disregarding their

obligation to maintain effective controls against diversion and to report and halt suspicious orders,

as well as their conduct in misrepresenting and concealing the truth, reflects a corrupt corporate

culture that persisted over many years.

       240.    Defendants’ misconduct was substantial, and the acts and practices regarding South

Carolina consumers as alleged in this Complaint were undertaken in bad faith. These acts or

practices were reprehensible and callously disregarded the public health and welfare. The statutory

violations were especially egregious in that Defendants deliberately disregarded obligations meant

to protect the public health and safety.




                                                 77
   3:19-cv-02783-BHH           Date Filed 09/30/19      Entry Number 1-2        Page 82 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        241.    At the time they engaged in the conduct described in this Complaint, defendants

knew should have known that they were fueling an illicit market for dangerous drugs.

        242.    At all times Defendants knew or should have known that their conduct violated the

South Carolina Unfair Trade Practices Act and therefore is willful for purposes of S.C. Code § 39-

5-110, justifying civil penalties.

        243.    Defendants’ acts and practices regarding South Carolina consumers as alleged

herein are capable of repetition and affect the public interest.

        244.    This action seeks to protect the citizens of South Carolina from unfair acts in the

conduct of trade and commerce.

        245.    Defendants’ acts or practices alleged herein constitute unfair acts or practices in

violation of S.C. Code § 39-5-20.

        246.    Every unfair act by Defendants constitutes a separate and distinct violation of S.C.

Code § 39-5-20.

                                             COUNT II

                             FOR A SECOND CAUSE OF ACTION

                                         PUBLIC NUISANCE

        247.    The State incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges:

        248.    A public nuisance is an unreasonable interference with a right common to the

general public, such as a condition dangerous to health, offensive to community moral standards,

or unlawfully obstructing the public in the free use of public property.

        249.    Defendants, through the actions described in the Complaint, have created—or were

a substantial factor in creating— a public nuisance by unreasonably interfering with a right




                                                  78
   3:19-cv-02783-BHH         Date Filed 09/30/19       Entry Number 1-2       Page 83 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
common to the general public that works hurt, inconvenience, or injury and interferes with the

enjoyment of life or property.

       250.    Defendants’ acts and omissions, as described above, involve a significant

interference with the public health, safety, the public peace, the public comfort or the public

convenience, and unreasonably interfere with a public right by creating a public health epidemic

in South Carolina.

       251.    Here, Defendants’ conduct is governed by statutes and regulations, including the

South Carolina Controlled Substances Act and the federal CSA and regulations incorporated

therein.

       252.    Defendants engaged in conduct in violation of the SCCSA by failing to maintain

effective controls against diversion and failing to design and operate a system that would disclose

the existence of suspicious orders of controlled substances and/or by failing to report and stop

shipping suspicious orders of opioids.

       253.    Defendants’ conduct is of a continuing nature and has produced a permanent or

long-lasting effect on the public right which was foreseeable to Defendants

       254.    Each Defendant is liable for creating the public nuisance because the unreasonable

and/or unlawful conduct of each Defendant was a substantial factor in producing the public

nuisance and harm to the State.

       255.    Defendants knew or should have known that their failure to comply with their

statutory and common law duties to maintain effective controls against diversion, including by

monitoring, reporting, and exercising due diligence not to fill suspicious orders, would create or

assist in the creation or maintenance of a public nuisance.




                                                79
   3:19-cv-02783-BHH           Date Filed 09/30/19        Entry Number 1-2       Page 84 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       256.    Defendants also knew or should have known that their conduct, as described in this

Complaint, would create or assist in the creation of a hazard to public health and safety and a

public nuisance.

       257.    Defendants’ conduct created or increased an unreasonable risk of harm.

       258.    Defendants’ conduct is unreasonable, intentional, reckless, and/or negligent, and

unlawful.

       259.    Prescription opioids are specifically known to Defendants to be dangerous because,

inter alia, these drugs are regulated as controlled substances under federal and state law as a result

of their high potential for abuse and severe addiction.

       260.    The opioid epidemic has received widespread publicity and Defendants’ own

surveillance and information demonstrated the widening toll of opioid addiction, overdose,

hospitalizations, and fatalities, first in specific regions and then across the country.

       261.    The injury inflicted by Defendants was of a type that a reasonable controlled-

substances distributor would foresee as a likely result of its conduct.

       262.    The public nuisance is substantial and unreasonable. Defendants’ actions caused,

and continue to cause, the public health epidemic described in this Complaint.

       263.    It was reasonably foreseeable that Defendants’ actions and omissions would result

in the public nuisance and harm to the State described herein.

       264.    Each Defendant’s actions were, at the very least, a material element and substantial

factor in bringing about the injury. Each Defendant’s actions were, at the very least, a material

element and substantial factor in opioids becoming widely available and widely used in the state.

Defendants controlled these actions and, therefore, willingly participated to a substantial extent in

creating and maintaining the public nuisance. Without each Defendant’s actions, opioid use,




                                                  80
   3:19-cv-02783-BHH          Date Filed 09/30/19      Entry Number 1-2        Page 85 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
misuse, abuse, and addiction would not have become so widespread, and the opioid epidemic that

now exists and the injury to the State would have been averted or much less severe.

       265.    The nuisance created by Defendants’ conduct is abatable.

       266.    The opioid epidemic is unprecedented in terms of its impact on the State of South

Carolina.

       267.    The State seeks all equitable relief as allowed by law, including, inter alia,

injunctive relief and abatement of the public nuisance, attorneys’ fees and costs, and pre- and post-

judgment interest.

                                 VI.    PRAYER FOR RELIEF

       WHEREFORE, the State requests the following relief:

       268.    A finding that by the acts alleged herein, Defendants engaged in unfair acts and

practices in the course of engaging in trade or commerce within South Carolina in violation of S.C.

Code § 39-5-20;

       269.    An injunction pursuant to S.C. Code § 39-5-50 permanently enjoining Defendants

from engaging in any acts that violate SCUTPA, including, but not limited to, the unfair acts and

practices alleged herein;

       270.    Civil penalties in the amount of $5,000, pursuant to S.C. Code § 39-5-110(a), for

each and every willful violation of SCUTPA;

       271.    Attorneys’ fees and costs pursuant to S.C. Code § 1-7-85 for violations of

SCUTPA;

       272.    A finding that Defendants created a public nuisance;

       273.    An injunction permanently enjoining Defendants from engaging the acts and

practices that caused the public nuisance;




                                                 81
3:19-cv-02783-BHH      Date Filed 09/30/19       Entry Number 1-2       Page 86 of 162




                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
  274.   An order directing Defendants to abate the public nuisance;

  275.   Pre-and post-judgment interest; and

  276.   Such other and further relief as this Court deems just and equitable.

                              VII.    JURY DEMAND

  277.   The State demands trial by jury on all issues so triable.




                                          82
   3:19-cv-02783-BHH     Date Filed 09/30/19   Entry Number 1-2      Page 87 of 162




                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
DATED: August 15, 2019

                                        THE STATE OF SOUTH CAROLINA

                                        __/s/Alan Wilson__________________
                                        Alan Wilson (S.C. Bar No. 71754)
                                        Attorney General

                                        W. Jeffrey Young (S.C. Bar No. 5747)
                                        Chief Deputy Attorney General

                                        Robert D. Cook (S.C. Bar No. 1373)
                                        Solicitor General

                                        C. Havird Jones, Jr. (S.C. Bar No. 3178)
                                        Senior Assistant Deputy Attorney General
                                        Jared Q. Libet (S.C. Bar No. 74975)
                                        Assistant Deputy Attorney General
                                        Chantelle Neese (S.C. Bar. No. 101292)
                                        Assistant Attorney General
                                        Rebecca McCormack (S.C. Bar No. 101302)
                                        Assistant Attorney General
                                        Annemarie Mathews (S.C. Bar. No. 65171
                                        Assistant Attorney General

                                        OFFICE OF THE ATTORNEY GENERAL
                                        Post Office Box 11549
                                        Columbia, South Carolina 29211
                                        (803) 734-3970

                                        Linda Singer (pro hac vice to be submitted)
                                        MOTLEY RICE LLC
                                        401 9th St. NW, Suite 1001
                                        Washington, DC 20004
                                        (202) 232-5504386-9626

                                        Joseph F. Rice (S.C. Bar No. 4710)
                                        Marlon E. Kimpson (S.C. Bar No. 17042)
                                        Jodi Westbrook Flowers (S.C. Bar No. 66300)
                                        Lisa M. Saltzburg (S.C. Bar No. 78505)
                                        Natalie Deyneka (S.C. Bar No. 102230)



                                        83
3:19-cv-02783-BHH   Date Filed 09/30/19   Entry Number 1-2    Page 88 of 162




                                                                               ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                   Temitope Leyimu (S.C. Bar No. 101288)
                                   MOTLEY RICE LLC
                                   28 Bridgeside Blvd.
                                   Mount Pleasant, South Carolina 29464
                                   (843) 216-9000

                                   Karl S. Bowers, Jr.
                                   Bowers Law Office LLC
                                   S.C. Bar No. 16141
                                   P.O. Box 50549
                                   Columbia, South Carolina 29250
                                   Telephone: (803) 753-1099
                                   Telecopier: (803) 250-3985
                                   butch@butchbowers.com

                                   I.S. Leevy Johnson (SC Bar No. 003020)
                                   George C. Johnson (SC Bar No. 9308)
                                   1615 Barnwell Street
                                   Post Office Box 1431
                                   Columbia, South Carolina 29202
                                   (803) 252-9700
                                   islj@jtbpa.com
                                   george@jtbpa.com

                                   James W. Fayssoux, Jr., SC Bar # 16659
                                   FAYSSOUX AND LANDIS, P.A.,
                                   P.O. Box 10207
                                   Greenville, SC 29603
                                   (864) 233-0445 phone
                                   (864) 672-3706 fax
                                   wally@fayssouxlaw.com

                                   J. Stephen Schmutz
                                   SC Bar No. 4974
                                   Schmutz & Schmutz, PA
                                   24 Broad Street
                                   Charleston, SC 29401
                                   843-577-5530
                                   843-577-9204 facsimile
                                   steve@schmutzlaw.com




                                   84
                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Page 89 of 162
Entry Number 1-2




                                                        Exhibit A
Date Filed 09/30/19
3:19-cv-02783-BHH
3:19-cv-02783-BHH            Date Filed 09/30/19          Entry Number 1-2           Page 90 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                    SETTLEMENT AND RELEASE AGREEMENT
                                   AND
                 ADMINISTRATIVE MEMORANDUM OF AGREEMENT

      This Settlement and Release Agreement and Administrative Memorandum of Agreement
("Agreement') is entered into on this r e day of May 2008, by and between the United States
Department of Justice, Drug Enforcement Administration (heminafter "DEA') and McKesson
Corporation inchthing facilities doing business as McKesson Pharmaceutical and McKesson
Drug Company (hereinafter "McKesson") (each a "Party" and collectively the "Parties").

                                        APPLICABILITY

         This Agreement shall be applicable to McKesson and all McKesson DEA registered
facilities as identified in Appendix A.

                                        BACKGROUND

       WHEREAS, on August 4, 2006, DEA, by its Deputy Assistant Administrator, Joseph T.
Rannaztsi, issued an Order to Show Cerise ("Order 41") to McKesson, with respect to its
Lakeland distribution center located at 1515 West Bella Vista Street, Lakeland, Florida 33805
(the "Lakeland Facility"); and

        WHEREAS, Order #1 alleged, among other things, that McKesson failed to maintain
effective controls at the Lakeland Facility against diversion of particular controlled substances
into other than legitimate medical, scientific and industrial channels by sales to certain customers
of McKesson; and

     WHEREAS, after service of Order #1 on McKesson, representatives of DEA and
McKesson entered into discussions on how best to resolve the issues raised in the Order; and

        WHEREAS, on November 1, 2007, DEA, by its Deputy Assistant Administrator, Joseph
T. Rannazzisi, issued a second Order to Show Cause to McKesson ("Order #2," and "Orders"
when jointly referring to Order #1 and Order #2), with respect to its Landover distribution center
located at 7721 Polk Street, Landover, Maryland, 20785 (the "Landover Facility"); and

        WHEREAS, Order #2 alleged, among other things, that McKesson failed to maintain
effective controls at the Landover Facility against diversion of particular controlled substances
into other than legitimate medical, scientific and industrial channels by sales to certain customers
of McKesson; and

        WHEREAS, DEA alleges that McKesson failed to maintain effective controls at its
Conroe, Texas distribution center (the "Conroe Facility') against diversion of particular
controlled substances into other than legitimate medical, scientific and industrial channels by
sales to certain customers of McKesson; and
3:19-cv-02783-BHH             Date Filed 09/30/19           Entry Number 1-2           Page 91 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        WHEREAS, DEA alleges that McKesson failed to maintain effective controls at its
Denver, Colorado distribution center (the "Denver Facility") against diversion of particular
controlled substances into other than legitimate medical, scientific and industrial channels by
sales to certain customers of McKesson; and

         WHEREAS, DEA alleges that McKesson has failed to report suspicious orders of
controlled substances and to report thefts or significant losses of controlled substances as more
fully set forth in Appendix B, Paragraph 8 as required by 21 C.F.R. 1301.74(b); and

       WHEREAS, McKesson is registered with DEA at 39 facilities as distributors of Schedule
II-V controlled substances under the provisions of the Comprehensive Drug Abuse Prevention
Control Act of 1970, Title 21 U.S.C. § 801 a sea. ("CSA" or "the Act'); and

        WHEREAS, McKesson denies the allegations set forth in the Orders and as otherwise
summarized above and also denies any allegations of improper conduct including but not limited
to allegations that it failed to maintain effective controls against diversion or failed to file
suspicious order reports; and

        WHEREAS, the Parties believe that the continued cooperation between the Parties to
reduce the potential for diversion is in the public interest, including but not limited to sharing of
information related to the distribution of controlled substances; and

        WHEREAS, the Parties believe that a settlement in this matter is in the public interest
and desire to settle and resolve all outstanding claims and/or issues with n.spc.t to the Orders
and allegations.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, and intending to be legally
bound hereby, the Parties hereto agree as follows:

                                             I. General

         1. Intention of Parties to Effect Settlement In order to avoid the uncertainty and expense
of litigation, the Parties agree to resolve this matter according to the Terms and Conditions
below.

        2. No Admission or Concession. This Agreement is neither an admission by McKesson
of liability or of any allegations made by DEA in the Orders and investigations, nor a concession
by DEA that its allegations in the Orders and investigations are not well-founded.

       3. Covered Conduct_ For purposes of this Agreement, "Covered Conduct" shall mean the
following:

        (i)    the conduct alleged in the Orders;




                                                  2
3:19-cv-02783-BHH             Date Filed 09/30/19          Entry Number 1-2           Page 92 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        (ii)    the alleged failure of McKesson to maintain adequate controls against the
                diversion of controlled substances, on or prior to December 31, 2007, at all
                distribution facilities operated, owned, or controlled by it;

        (iii)   the conduct described in Appendix B, Paragraph 8 to this Agreement; and

        (iv)    the alleged failure of McKesson to detect and report suspicious orders of the
                 controlled substances as required by 21 C.F.R. § 1301.74(b) on or before
                December 31, 2007.

       4. DEA Headquarters. For purposes of this Agreement, the DEA Representative shall be
the Chief, Pharmaceutical Investigations Section, Operations Division, DEA Headquarters.

       5. McKesson Representative. For purposes of this Agreement, the McKesson
Representative shall be the Senior Vice President, Distribution Operations or the Vice President,
Regulatory Affairs.

                                     IL Terms and Conditions

        I. Obligations of McKesson.

            (a) McKesson agrees to maintain a compliance program designed to detect and
prevent diversion of controlled substances as required under the CSA and applicable DEA
regulations. This program shall include procedures to review orders for controlled substances.
Orders that exceed established thresholds and criteria will be reviewed by a McKesson employee
trained to detect suspicious orders for the purposes of determining whether (i) such orders should
be not filled and reported to the DEA or (ii) based on a detailed review, the order is for a
legitimate purpose and the controlled substances are not likely to be diverted into other than
legitimate medical, scientific, or industrial channels. Orders identified as suspicious will be
reported to the DEA as discussed in subsection 11.1(c). This compliance program shall apply to
all current and future McKesson distribution centers registered with the DEA in the United States
and its tanneries and possessions. McKesson acknowledges and agrees that the obligations
undertaken in this subparagraph do not fulfill the totality of its obligations to maintain effective
controls against the diversion of controlled substances or to detect and report to DEA suspicious
orders for controlled substances.

        (b) Within five (5) business days following the date of each controlled substance
transaction, McKesson shall provide DEA Headquarters with a report of all controlled substance
transactions through Electronic Data Interchange in a format mutually and reasonably agreed
upon by the Pasties. This information will be based on raw sales data and will not be reconciled
in the manner that Automation of Reports and Consolidated Orders System (ARCOS) data is
reconciled, nor does this requirement supplant the requirement to report ARCOS data in the time
and manner required by DEA regulations. The Parties agree that the data provided in this report
shall be a true and correct copy of the raw transaction data at the time that the data is transmitted
to the DEA and thus does not contain any adjustments or corrections that would normally be part
of McKesson's reconciliation of its business records. The Parties agree that the report does not


                                                 3
3:19-cv-02783-BHH            Date Filed 09/30/19          Entry Number 1-2           Page 93 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
otherwise constitute the basis for McKesson's compliance with recordkeeping and reporting
requirements under the CSA or applicable DEA regulations. The Parties agree that such report is
not required under the CSA or DEA regulations and that the accuracy of the report or the failure
to file such a report is not a basis for a violation of 21 U.S.C. § 842(aX5). McKesson shall begin
transmitting this information no later than 120 days after the Parties have mutually agreed upon a
format. The obligations contained in this paragraph shall remain in full force and effect for a
period of five (5) years from the Effective Date of this Agreement unless DEA agrees in writing
to an earlier termination of the obligations contained in this paragraph.

       (e)   McKesson shall inform DEA of suspicious orders as required by 21 C.F.R. §
1301.74(b) in a format mutually and reasonably agreed upon by the Parties, except that contrary
to DEA regulations, McKesson shall inform DEA Headquarters rather than the local DEA Field
Office of suspicious orders, unless and until advised otherwise in writing by DEA Headquarters.
DEA agrees to notify all of the DEA Field Offices within 30 days of the Effective Date of this
Agreement that McKesson will no longer be required to provide suspicious order reports or any
other type of reports regarding excessive purchases of controlled substances to the DEA Field
Offices and that this Agreement shall supersede any DEA regulatory requirements to report
suspicious orders to DEA. The obligations contained in this paragraph shall be and remain in
full force and effect from the Effective Date of this Agreement, and thereafter shall remain in full
force and effect unless terminated and revoked by DEA with thirty (30) days written notice.

         (d) McKesson agrees to a temporary suspension of its authority to distribute drugs
containing the drug codes for Schedule III hydrocodone combination products and alprazolam,
that is, DEA drug codes 9805, 9806 and 2882 with respect to the DEA registrations for its
Lakeland Facility and its Conroe Facility, except for sales to the accounts as listed in Appendix
C. The temporary suspension shall terminate in accordance with subsection II.2(g) unless sooner
terminated by the Parties in writing pursuant to the terms of this Agreement

        (e) McKesson agrees that any express or implied approval by DEA of any previously
implemented system to detect and report suspicious orders, is hereby rescinded and is of no legal
effect with respect to McKesson's obligations to detect and report suspicious orders in
accordance with 21 C.F.R. §I301.74(b).

        (f) McKesson agrees that within 120 days of the Effective Date of this Agreement it will
review distributions of hydrocodone and alprazolam for the 24-month period immediately
preceding the execution of this Agreement and identify any current customer whose purchases of
hydrocodone and alprazolam exceeded the thresholdsestablished in its compliance program.
McKesson shall conduct an investigation and take appropriate action as required by this
Agreement, DEA regulations and other procedures established wider McKesson's compliance
program including its Controlled Substance Monitoring Program (CSMP).

            (g) McKesson's policy and procedure is to cooperate with the government in any
investigation. McKesson agrees to reasonably cooperate with DEA, the United States
Attorneys' Offices, and any other Federal, state, or local law enforcement agency investigating
or prosecuting McKesson's customers for alleged violations or activities related to the Covered
Conduct unless such matters would affect the rights or obligations of McKesson in regard to any


                                                 4
3:19-cv-02783-BHH            Date Filed 09/30/19         Entry Number 1-2          Page 94 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
pending or threatened litigation. Such cooperation shall include, but is not limited to, producing
records and making employees available for interviews by the DEA or other law enforcement
authorities. However, nothing in this paragraph shall be construed as a waiver by McKesson or
its employees of any constitutional rights or rights that the company would have as a party to a
matter involving pending or threatened litigation with the government or a third party.

              (h) McKesson agrees to pay civil penalties to the United States of America under 21
U.S.C. § 842(c) for violations of 21 U.S.C. § 842(aX5) in the amount of S13,250,000.00 in
settlement of claims or potential claims made by the United States of America for failing to
report suspicious orders of controlled substances and for failing to report thefts or significant
la.cc..1 of controlled substances. Payment of said civil penalties shall be made by McKesson in
the amnnms indicated and as directed by the United States Attorneys' Offices set forth in
Appendix B, Paragraph 13. McKesson agrees to execute the Settlement Agreement at Appendix
B simultaneously with the execution of this Agreement and to execute any other documents
nerassary to fully and finally settle all claims of the United States of America under this
subparagraph, and to fully pay said civil penalties within 30 days of the Effective Date of this
Agreement

        (i) Any material breach by any McKesson facility of subsections II.1(a)-(h) of this
Agreement by McKesson after the Effective Date of this Agreement may be a basis upon which
DEA can issue an Order to Show Cause wiring the revocation of McKesson's DEA
certificate(s) of registration for that facility.

       2. Obliaations of DEA.

       (a) At McKesson's request, DEA shall continue to provide diversion prevention and
awareness training, as practicable, to retail pharmacy industry members at McKesson trade
shows and through written materials. The frequency and content of such training shall be at
DEA's sole discretion.

        (b) DEA agrees to accept at DEA Headquarters the information regarding suspicious
orders as required under 21 C.F.R. §1301.74(b) and described in subsection 11.1(c) of this
Agreement. DEA agrees that this procedure is consistent with DEA regulatory requirements and
hereby waives the regulatory requirement to report suspicious orders of controlled substances to
the DEA Field Division Offices.

        (c) DEA agrees and acknowledges that neither the CSA, DEA regulations, nor the terms
of this Agreement establish a requirement that reporting of a suspicious order means that a
customer be designated as a suspicious customer that would de facto require the suspension of all
orders or sales of other controlled substances to this customer.

       (d) DEA agrees that any request made by DEA or any of its employees that McKesson
continue to sell controlled substances to customers for an order that McKesson has determined to
be suspicious shall be made in writing to the designated McKesson Representative.




                                                5
3:19-cv-02783-BHH             Date Filed 09/30/19         Entry Number 1-2           Page 95 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        (e) Within 150 days of the Effective Date of this Agreement, but not earlier than 90 days
after the Effective Date of this Agreement, DEA shall conduct reviews of the fimetionatity of
McKesson's diversion compliance program ("Compliance Reviews") at up to eight distribution
centers of McKesson, consisting of the Lakeland Facility; the Landover Facility; the Conroe
Facility; and five other McKesson distribution centers selected by DEA. DEA shall also review
the investigatory files maintained by McKesson of the customers serviced by the distribution
centers subject to the Compliance Reviews. DEA ;ball notify McKesson no less than 48 hours
prior to commencing a Compliance Review at a distribution center. DEA shall issue a Notice of
Inspection to McKesson upon commencement of a Compliance Review. During the course of a
Compliance Review, if requested, McKesson shall provide DEA with information related to the
sales of controlled substances, non-controlled drugs, and listed chemicals from Effective Date of
Agreement, to the date of the Compliance Review by the particular distribution center being
reviewed. At the conclusion of each Compliance Review, DEA shall conduct an exit interview
with an appropriate McKesson i‘me...,...ntative to provide DEA's preliminary conclusions
regarding the Compliance Review.

         (f) The Compliance Reviews will be deemed satisfactory unless DEA determines that one
or more of the facilities being inspected has (1) failed to maintain effective controls against
diversion regarding the distribution of any controlled substance; (ii) failed to detect and report to
DEA suspicious orders of controlled substances; or (iii) failed to meaningfully investigate new or
existing customers regarding the customer's legitimate need to order or purchase controlled
substances. The Compliance Reviews shall be deemed "not satisfactory" if DEA provides
written notice with specificity to McKesson on or before 165 days from the Effective Dam of
Agreement, stating that McKesson failed to meet any of the requirements in either subsections
Ill(f)(i), (ii), or (iii) of this Agreement. DEA shall not find a Compliance Review "not
satisfactory" unless the failure(s) are sufficient to provide DEA with a factual and legal basis for
it:1ring an Order to Show Cause under 21 U.S.C. § 824(a) against one or more of the inspected
facilities. In the event that DEA provides such written notice of a Compliance Review
Failure(s), DEA shall meet and confer with McKesson within 48 hours regarding such a finding.
DEA shall consider remedial measures that McKesson has instituted in determining whether the
Compliance Reviews are satisfactory. A finding of "satisfactory" does not otherwise express
DEA's approval of the compliance program implemented at any particular distribution center.

        (g) Upon the completion of the Compliance Reviews and within 180 days of the
Effective Date of this Agreement, DEA will restore the drug codes 9805, 9806 and 2882 to the
DEA registrations for the Lakeland and Conroe Facilities. In the event that McKesson has not
satisfied DEA in regard to the Compliance Reviews within 180 days of the Effective Date of this
Agreement and DEA issues a Show rant/ against either of the Lakeland or Conroe Facilities,
McKesson agrees to a new period of suspension of the drugs codes at such facility until the
matter is resolved by mutual agreement of the Parties or a final decision by the DEA Deputy
Administrator. Notwithstanding, nothing in this Agreement shall prevent the Parties from
agreeing to an extension or shortening of the osmension period for these drugs codes at the
Lakeland and Conroe Facilities at any time during the course of this Agreement_ DEA shall not
be prevented from taking any action that would otherwise be available to the agency to pursue a
new period of suspension of the drug codes at these facilities.




                                                 6
3:19-cv-02783-BHH             Date Filed 09/30/19         Entry Number 1-2           Page 96 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       (h) DEA shall execute this Agreement only upon obtaining a fully executed copy of the
Settlement Agreement at Appendix B.

        (i) In the event that DEA discovers information that may warrant administrative action,
and which is not otherwise included under the Covered Conduct, DEA shall favorably consider
McKesson's entry into this Agreement; all actions taken by McKesson pursuant to this
Agreement any remedial actions taken by McKesson to address the alleged or perceived
violative conduct and the compliance history of McKesson at the particular facility and at other
McKesson facilities.

                (j) DEA represents that it has reviewed its records for investigations or
inspections, initiated or conducted prior to December 31, 2007, which may allege that McKesson
failed to report suspicious orders as required by 21 C.F.R. 1301.74(b). DEA further represents
that it has reviewed reports and records submitted by McKesson to DEA on or before December
31, 2007 for indications that McKesson may have failed to report suspicious orders as required
by 21 C.F.R. 1301.74(b). DEA has not referred and agrees to not refer any conduct (other than
conduct in Appendix B, Paragraph 8) occurring before December 31, 2007, for civil penalty
proceedings under to 21 U.S.C. § 842(aX5) that would be based on the Covered Conduct, to any
other agency within the Department of Justice.

       3. Joint Obligations              McKesson and DEA agree that upon the execution of
this Agreement, DEA and McKesson shall file a joint motion with the DEA Administrative Law
Judge to terminate all pending administrative proceedings against the Lakeland Facility and
Landover Facility.

     4. Release by DEA. (i) In consideration of the fulfillment of the obligations of
McKesson under this Agreement, DEA agrees to:

       (i)     Release McKesson from any administrative claims within DEA's enforcement
               authority for the conduct alleged in the Onkel b, and

       (ii)    Refrain from filing any administrative claims against McKesson within DEA's
               enforcement authority under2l U.S.C. §§ 823, 824 and 842, based on the Covered
               Conduct, only to extent that such conduct was or could have been discovered by
               DEA through the exercise of due diligence through the examination of open
               investigations and inspections in existence as of December 31, 2007, and the
               review of the reports and records McKesson submitted to DEA prior to December
               31, 2007.

         Notwithstanding the releases by DEA contained in this Paragraph, DEA reserves the
right to seek to admit evidence of the Covered Conduct in any other administrative proceedings.
Further, nothing in this Paragraph shall prohibit any other agency within the Department of
Justice, any State attorney general, or any other law enforcement, administrative, or regulatory
agency of the United States or any State thereof Claw enforcement agency"), from initiating
administrative, civil, or criminal proceedings with respect to the Coveted Conduct and DEA
shall, as obligated in fulfilling its statutory duties, assist and cooperate with any law enforcement


                                                 7
3:19-cv-02783-BHH            Date Filed 09/30/19          Entry Number 1-2           Page 97 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
agency that initiates an investigation, action, or proceeding involving the Covered Conduct. At
McKesson's request, DEA agrees to disclose the tams of this Agivcus-nt to any other law
enforcement agency and will represent that McKesson's compliance with this Agreement
adequately addressed the administrative and civil allegations raised by DEA as defined in the
Covered Conduct. This release is applicable only to the Released Parties and is not applicable in
any manner to any other individual, partnership. corporation, or entity.

        5. Release by McKesson. McKesson fully and finally releases the United States of
America, its agencies, employees, servants, and agents from any claims (including attorney's
fees, costs, and expenses of every kind and however denominated) which McKesson has
asserted, could have asserted, or may assert in the future against the United States of America, its
agencies, employees, servants, and agents, related to the Covered Conduct and the United States'
investigation and prosecution thereof.

       6. Reservation of Claims. Notwithstanding any term of this Agreement, specifically
reserved and excluded from the scope and terms of this Agreement as to any entity or person
(including McKesson) are the following:

        (a) Any civil, criminal or administrative liability arising under Tile 26, U.S. Code
(Internal Revenue Code);

      (b) Any liability to the United States (or its agencies) for any conduct other than the
Covered Conduct subject to Paragraph II.4 of this Agreement; or

       (c) Any liability based upon such obligations as are created by this Agreement.


                                        III. Miscellaneous

       I. Binding on Successors. This Agreement is binding on McKesson, and its respective
successors, heirs, transferees, and assigns.

       2. Costs. Each Party to this Agreement shall bear its own legal and other costs incurred
in connection with this nutter, including the preparation and performance of this Agreement.

        3. No Additional Releases. This Agreement is intended to be for the benefit of the
Parties and the Released Parties only. and by this instrument the Parties do not release any claims
against any other person or entity other than the Released Parties.

        4. Effect of Agreement. This Agreement constitutes the complete agreement between
the Parties. All material representations, understandings, and promises of the Parties are
contained in this Agreement, and each of the parties expressly agrees and acknowledges that,
other than those statements extamsly set forth in this Agreement, it is not relying on any
statement, whether oral or written, of any person or entity with respect to its entry into this
Agreement or to the consummation of the transactions contemplated by this Agreement. Any
modifications to this Agreement shall be set forth in writing and signed by all Parties.


                                                 8
3:19-cv-02783-BHH            Date Filed 09/30/19         Entry Number 1-2           Page 98 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
McKesson represents that this Agreement is entered into with advice of counsel and knowledge
of the events described herein. McKesson further represents that this Agreement is voluntarily
entered into in order to avoid litigation, without any degree of duress or compulsion.

       5. Execution of Agreement. This Agreement shall become effective (i.e., final and
binding) five (5) bociness days after the date of signing by the last signatory (the "Effective
Date"). The government agrees to notify McKesson immediately when the final signatory has
executed this Agreement.

        6. Disclosure. McKesson and DEA may each disclose the existence of this Agreement
and information about this Agreement to the public without restriction. However, the Parties
agree to provide each other with advance notice the day before or as soon as possible once a
decision has been made to issue any public statement or press release related to this Agreement.
The Parties shall provide copies of any press release no later than two hours before issuing the
press release. This paragraph does not apply to any press release or public etatnneat issued by
the Department of Justice or any United States Attorney's Office. This paragraph shall remain in
effect for sixty (60) days, commencing with the Effective Date of the Agreement.

       7. Execution in Counterparts. This Agreement may be executed in counterparts, each of
which constitutes an original, and all of which shall constitute one and the same agreement

       8. Authorizations. The individuals signing this Agreement on behalf of McKesson
represent and warrant that they are authorized by McKesson to execute this Am =mug. The
individuals signing this Agreement on behalf of DEA represent and warrant that they are signing
this Agreement in their official capacities and that they are authorized by DEA to execute this
Agreement.

        9. Choice of Law and Venue. This Settlement Agreement and Release shall be
construed in accordance with the laws of the United States, and either Party may seek judicial
enforcement of this Agreement upon a material breach by the other Party. The Parties agree that
the jurisdiction and venue for any dispute arising between and among the Parties under
subsections I1(2Xa-d) of this Agreement will be the United States District Court or, as
appropriate, in the Count of Federal Claims, in which the McKesson distribution facility(s) at
issue is located. This provision, however, shall not be construed as a waiver of the jurisdictional
provisions of the Controlled Substances Act




                                                9
3:19-cv-02783-BHH          Date Filed 09/30/19         Entry Number 1-2        Page 99 of 162




                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        IN WITNESS WHEREOF, the Parties hereto have duly executed this Settlement and
  Release Agreement as of the date written above.

                 CORPORATION

  By:                                            By:
                 Hammagren                              Donald O. Mt
                                                        Sailor NT-me PresMan
          McKesson Corporation                          McKesson Corporation

  Dated: April 21_ 2008                          Dated: April,, 2008



THE UNITED STATES DEPARTMENT OF JUSTICE -
DRUG ENFORCE                 TION

By:                                              By:
        Michele M.                                      Wendy
        Acting Admini                                   Chief Counsel
        Drug Enforcement Administration                 Drug Enforcement Administration

Dated: May        2008                           Dated: May L     2008




                                            10
3:19-cv-02783-BHH      Date Filed 09/30/19     Entry Number 1-2   Page 100 of 162




                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
  Appendix A

  McKesson Distribution Center DEA Registered Facilitia
                             (b)(4)
  Location_

 Carol Stream, IL
 Methuen, MA
  West Seneca, NY
 Everett, WA
 Anchorage, AK
 Aurora, CO
 Livonia, Ml
 Honolulu, HI
 Santa Fe Springs, CA
 Duluth, GA
 Memphis, TN
 Washington Ct. House, OH
 Oklahoma City, OK
 La Vista, NE
 Tolleson, AZ
 Wilsonville, OR
 La Crosse. WI
 Delran, NJ
 Salt Lake City. UT
 West Sacramento, CA
 O'Fallon, MO
 Memphis, TN
 J Alteland FL
 New Casde, PA
 Landover, MD
 Aberdeen, SD
 Conroe, TX
 McCall's, AL
 Little Canada, MN
 Cape Girardeau, MO
 Rocky Hill, CT
 Aurora, CO
 3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2         Page 101 of 162




                                                                                                   ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
      Appendix B


                         SETTLEMENT AGREEMENT
        This SettIementAgreement (-Agreement') is entered into this          aft   day of April,

 2008, by and between the United States Department of Justice, through the United States

_Attorneys Offices for the Districts of Maryland, Middle Florida, Southern Texas, Colorado,

 Utah and Eastern California ("United States,and McKesson Corporation includingMathes

 doing business as McKesson Pharmaceuticals and McKesson Drug Company,

 ('McKesson) and collectively referred to as The Parties?

                                         RECITALS

 1.     McKesson is a Delaware corporation and is headquartered in San Francisco,

 California. Among o er ings,

 generic prescription drugs, as well as over-the-counter medications, to retail pharmacies

 throughout the United States. In furtherance of this business objective, McKesson

 operates numerous distribution facilities In the United States, including six facilities more

 fully described in Attachment A to this Agreement ('the Six Facilities").

 2.      As more fully described in Attachment A, McKesson holds Certificates of

 Registration issued by the Drug Enforcement Administration ('DEA") authorizing it to

 distribute controlled substances from these facilities including the Six Facilities.

 3.     McKesson is required to operate the Six Facilities in accordance with the statutory

 and regulatory provisions of the Controlled Substances Act, 21 U.S.C. § 801 et seq. (9he

 CSK).

 4.     Each of the Six Facilities supplies prescription medications, including controlled

 substances to retail pharmacies and other health care providers within the respective
3:19-cv-02783-BHH          Date Filed 09/30/19     Entry Number 1-2         Page 102 of 162




                                                                                               ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
jurisdictions as stated in Paragraph 8.

5.    DEA is the Department of Justice component agency primarily responsible for

administering the CSA and is vested with the responsibility of Investigating CSA violations.

6.    The Attorney General, through the United States Attorneys, has primary authority

to bring civil actions to enforce the CSA in the Districts noted above. See 21 U.S.C. § 871

and 28 C.F.R. § 0.55(c).

7.    Methadone, Hydrocodone, Phenterrnine, Fentanyl and Oxycodone are medications

whose manufacture, distribution, sale and possession are regulated by DEA under the

CSA. This includes a requirement to report customer orders for controlled substances that

am suspicious as the-tem is dermed-under-21 C.M41304-.74b).

8.    The 'Covered Conduct' shall mean the following alleged conduct:

      A. Within the District of Marvland: From January 2005 through October 2006,
      McKesson-Landover sold approximately 3 million dosage units of hydrocodone to
      NewCare Pharmacy in Baltimore, and failed to report these sales as suspicious
      orders to DEA when discovered, as required by and in violation of 21 C.F.R. §
      1301.74(b) and 21U.S.C. § 842(8X5). Furrier, from August 2006 to February 2007,
      McKesson-Landover soldlarge quantities of phentermine based products to Smeeta
      Pharmacy in Highland, Maryland and failed to report these sales as suspicious
      orders to DEA when discovered, as required by and in violation of 21 C.F.R. §
      1301.74(b) and 21 U.S.C. § 842(a)(5);

      B. Within the Middle District of Florida In October 2005, McKesson-Lakeland sold
      approximately 21million dosage units of hydrocodone to seven pharmacies in the
      Tampa area (Trelles Pharmacy, BiWise Drugs, Universal RX, United Prescription
      Service, Accumed Rx Medipharm RX and Avee Pharmacy) and faded to report
      these sales as suspicious orders to DEA when discovered, as required by and in
      violation of 21 C.F.R. § 1301.74(b) and 21 U.S.C. § 842(aX5);

      C. Within the Southern District of Texas• From February to September 2007,
      McKesson-Conroe sold approximately 2.6 million dosage units of hydrocodone to
      Mercury Drive Pharmacy and Maswoswe's Alternative Pharmacy and failed to report
      these sales as suspicious orders to DEA when discovered, as required by and in
      violation of 21 C.F.R. § 1301.74(b) and 21 U.S.C. § 842(2X5);


                                            2
3:19-cv-02783-BHH           Date Filed 09/30/19        Entry Number 1-2         Page 103 of 162




                                                                                                  ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       D. Within the District of Colorado• From September 2005 through November 2007,
       McKesson-Aurora sold large quantities of hydrocodone to three Colorado
       pharmacies (Brighton Pharmacy in Brighton, Colorado; Western States Pharmacy
       in Brighton, Colorado; and St Vraln's Pharmacy in Lyons, Colorado), and failed to
       report these sales as suspicious orders to DEA when discovered, asrequired byand
       in violation of 21 C.F.R. § 1301.74(b) and 21 U S.C. § 842(aX5);

       E. Within the District of Utah: From January 2005 throu0 October 2007,
       McKesson-Satt Lake City sold approximately 824,000 dosage units ofhydrocodone,
       Oxycodone, Fentanyl and Methadone to the Blackfeet Clinic Si Browning, Montana,
       and failed to report these sales as suspicious orders to DEA when discovered, as
       required by and in violation of 21 C.F.R. § 1301.74(b) and 21 U.S.C. § 842(aX5);

       F. Within the Eastern District of California: From October 2007 through June 2007,
       McKesson-West Sacramento suffered the theft or significant loss of controlled
       substances on twenty-eight separate occastons,-and failed to tin* submit
       required theft and loss reports to DEA , in violation of 21 C.F.R. §§ 1301.74(c)and
       1301.76(b), and 21 U.S.C. § 842(aX5).

9.     By entering into this Agreement, McKesson does not admit to the violations alleged

as a result of any DEA investigation, or to any violation of law, liability, fault, misconduct,

or wrongdoing. McKesson explicitly denies any allegations of violations of the CSA or DEA

regulations and represents that the company has defenses to the violations alleged by the

government.

10.    At all times relevant to the activity alleged in these Recitals and Attachments, the

GSA (21 U.S.C. § 842(cX1)), authorized the imposition of a civil penalty of up to $25,000

for each violation of the Section, except that violations of § 842(aX5) (record keeping and

reporting violations) are subject to a civil penalty of up to $10,000 for each violation.

11.    To avoid the delay, expense, inconvenience and uncertainty of litigation of these

claims, the Parties agree to settle, compromise. and resolve all existing or potential claims

for civil penalties the United States may have against McKesson under § 842 of the CSA

based on the Covered Conduct as further described in Paragraphs 13 and 14 below.


                                              3
3:19-cv-02783-BHH         Date Filed 09/30/19        Entry Number 1-2         Page 104 of 162




                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
12.    This Agreement is neither an admission of liability by McKesson nor a concession

by the United States that its dams are not well founded. In consideration of the mutual

promises, covenants, and obligations set forth In this Agreement, the Parties agree as

follows:

                               TERMS AND CONDITIONS

13.    McKesson shall pay to the United States the sum of Thirteen Million, Two Hundred

Fifty Thousand Dollars ($13,250,000) (the 'Settlement Amount') within thirty (30) days of

the effective date of this Agreement, payable as follows:

       A. For Conduct Alleged to have Occurred within the District of Marvland:
       McKesson shall pay the sum of Two Million Dollars ($2,000,000). Payment shall be
      -by electronic funds transfer lo the United States Attrunays Office_Districi of
       Maryland, pursuant to instructions provided by the United States.

      S. For Conduct Affected to have Occurred within the Middle District of Florida:
      McKesson shall pay the sum of Seven Million Four Hundred Fifty-Six Thousand
      Dollars ($7,456,000). Payment shall be by electronic funds transfer to the United
      States Attorneys Office, Middle District of Florida, pursuant to instructions provided
      by the United States.

      C for Conduct Allwed to have Occurred within the Southern District of Texas:
      McKesson shall pay the sum of Two Million Dollars ($2,000,000). Payment shall be
      by electronic funds transfer to the United States Attorneys Office, Southern District
      of Texas, pursuant to instructions provided by the United States.

      D. For Conduct Affected to have Occurred within the District of Colorado: McKesson
      shall pay the sum of One Million Dollars ($1,000,000). Payment shall be by
      electronic funds transfer to the United States Attorney's Office, District of Colorado,
      pursuant to instructions provided by the United States.

      E. For Conduct Affected to have Occurred within the District of Utah: McKesson
      shall pay the sum of Ewe Hundred Forty-Four Thousand Dollars ($544,000).
      Payment shall be by electronic funds transfer to the United States Attorney's Office,
      District of Utah, pursuant to instructions provided by the United States.

      F. for Conduct Affected to have Occurred within the Eastern District of California:
      McKesson shall pay the sum of Two Hundred Fifty Thousand Dollars ($250,000).
      Payment shall be by electronic funds transfer to the United States Attorneys Office,

                                             4
3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2         Page 105 of 162




                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       Eastern District of California, pursuant to insbuctions provided by the United States.


14.   In consideration of the undertakings by McKesson, the United States agrees to

settle and relinquish all claims for civg penalties it may have under 21 U.S.C. § 842(cX1)

againstMcKesson, its officers, directors, and employees ferpossibleviolations-of the CSA,

and the regulations promulgated thereunder, based on the Covered Conduct

15.    McKesson fully and finally releases the United States, its agencies, employees,

servants, and agents from any claims (including attorney's fees costs, and expenses of

every kind and however denominated) which it has asserted, could have asserted, or may

assert in the future against the United States, its agencies, employees, servants, and

agents, related to the investigation, prosecution and settlement of this matter.

16.    Notwithstanding any term of this Agreement, specificaly reserved and excluded from

its scope and terms as to any entity or person are the following:

       A. Any potential criminal liability;

       B. Any criminal, civil or administrative claims arising under Title 26, U.S. Code
       (Internal Revenue Service);

       C. Any administrative liability, including mandatory exclusion from any federal
       programs;

       D. Any liability to the United States for any conduct other than that covered by the
       release in Paragraph 14; and

       E. Any claims based on such obligations as are created by this agreement.


17.    McKesson acknowledges that each of its DEA registered facilities is required to

comply with the controlled substance record keeping and reporting requirements of the

CSA. McKesson represents that it has taken good-faith actions to detect and prevent


                                              5
3:19-cv-02783-BHH           Date Filed 09/30/19        Entry Number 1-2          Page 106 of 162




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
diversion including agreeing to implement the policies and procedures that are the subject

of an administrative settlement agreement between It and DEA dated May             It    2008.

18.    McKesson agrees that any and all costs it has or will incur In connection with this

matter—including payment of the Settlement Amount under this Agreement, attorneys fees,

costs of investigation, negotiation, and remedial action—shall be unallowable costs for

government contract accounting and for Medicare, Medicaid, TriCare, and FEHBP

reimbursement purposes.

19.    This Agreement is not intended by the Parties to be, and shall not be interpreted to

constitute, a release of any person or entity not identified or referred to herein.

20.    This Agreement shall be governed by the laws of the United States. If a dispute

arises under this Agreement between McKesson and an Office of the United States

Attorney signing this Agreement, exclusive jurisdiction and venue shall tie in the federal

judicial district of the Office with whom the dispute arose, and to the extent that state law

applies to the dispute, the law of the State within the jurisdictional district shall apply. If a

dispute arises under this Agreement between McKesson and more than one of the United

States Attorneys Office signing this Agreement, exdusive jurisdiction and venue shall lie

in the District of Maryland and to the extent that state law applies to the dispute, the law of

Maryland shall apply.

21.    The Parties agree that this Agreement does not constitute evidence or an admission

by any person or entity, and shall not be construed as an admission by any person or

entity, with respect to any issue of law or fact

22.    This Agreement constitutes the entire agreement between the Parties and cannot

be amended except in writing and when signed by al the Parties to this Agreement



                                               6
3:19-cv-02783-BHH          Date Filed 09/30/19        Entry Number 1-2          Page 107 of 162




                                                                                                  ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
  23.    McKesson acknowiedges that is authorized representatives have read this

  Agreement and understand that as of is effective date, it wit be a matter of public record.

  24.    Each person who signs this Agreement In a representative capacity warrants that he

  or she is fully sulfa:sized to-de-so.

  25.    This Agreement shall be effective on the date of Signing by all the Parties. It may be

  executed in counterparts, each of which shat constitute an original and all of which shall

  constitute one and the same agreement



  On Behalf of McKesson Corporation
  One Poet Street
  San


                                                    BY:               dLr

              n H. Hammergren                              Donald G. VValker
           President                                       Senior Vice President

  Dated: Arr,/ 1    g   2008                        Dated: 4/.b          2008




           John A. G     Jr.
           Hyman, Phelps 8 McNamara, P.C.
           Cou     to McKesson Corporation

  Dated:                      2008




                                                7
3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2            Page 108 of 162




                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
         On 5660 of No Data titles

         1,0D ROIENBTEN                    06164: Apa1221 zee
         Utied *s. /ern
         0410101.0(14intn0                 ROBERT I. 0746.11.1
                                                          .
                                           UMW SUS Alisny
                                           aO            Mobia

         Br
         WOMA. Drieb0
         PatAfikild lawasy

         Wet Apri    105                   Paaktsat UMW Sow Asioney

                                          111.xt 60      a.   2006



                                           TROY A. BO
         DOW.D DoOMMaLE                    WWI SIMS Monsty
         a    360as Mow                    Matt at Cakaio
         3outsin Distett atMae



         DT
                                           mow% Clove
                                           Ankle* tinIPA0 SAW Allosney
         AmMed a      a          Mousy
                                           NS: Ape it         Oa
         Nis* Apia        200.

                                           1.10IREGOR W. SCOTT
         WC' L TOLMAN                      tkillid Salm Mann
         USW 30/in *um                     Estern Mold al Calomia
         Mira e/ Ub6

                                           ay     a   ml        e ffr o,rin„,..


                                           Ama WOW Stites Momm
                                           Dalect Aprl
3:19-cv-02783-BHH         Date Filed 09/30/19     Entry Number 1-2       Page 109 of 162




                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                  ATTACHMENT A

     (Six McKesson Facilities Referenced In Paragraph 1 of this Agreement)


1.      7721 Polk Street in Landover Maryland ("McKesson-Landover"), located within the
District of Maryland and operating under DEA registration number P00029567;


2.     1515 West Bella Vista Street in Lakeland Florida ('McKesson-Lakeland"), located
within the Middle District of Florida and operating under DEA registration number PM
0000771;


3.    3301 Pollock Drive in Conroe Texas ("McKesson-Conroe"), located within the
Southern District of Texas and operating under DEA registration number RM 0328408;


4.      14500East 33"AvenueinAuroraColoradackesson-AuroneL located within_ the
District of Colorado and operating under DEA registration number PM 0018425;


5.     1900 South 4490 West in Salt Lake City Utah ('McKesson-Sett Lake City"), located
within District of Utah and operating under DEA reyi,,tiation number PM0023046; and


6.     3775 Seaport Boulevard in West Sacramento California ("McKesson-West
Sacramento"), located within the Eastern District of California and operating under DEA
registration number PM 0021535.
3:19-cv-02783-BHH   Date Filed 09/30/19                Entry Number 1-2    Page 110 of 162




                                                                                             ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                          Page 21 of 23

                                  Withheld pursuant to exemption

                                              (0)(4)

                           of the Freedom of Information afelProetcy Act
3:19-cv-02783-BHH   Date Filed 09/30/19                Entry Number 1-2   Page 111 of 162




                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                          Page 22 of 23

                                 Withheld pursuant to exemption

                                              (0)(4)

                           of the Freedom of information and Promcy Act
3:19-cv-02783-BHH   Date Filed 09/30/19                Entry Number 1-2   Page 112 of 162




                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                     Page 23 of 23

                             Withheld pursuant to exemption

                                          (POI

                       of he Freedom of Information and PnvaCY Act
                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Page 113 of 162
Entry Number 1-2




                                                         Exhibit B
Date Filed 09/30/19
3:19-cv-02783-BHH
3:19-cv-02783-BHH            Date Filed 09/30/19         Entry Number 1-2           Page 114 of 162




                                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                        SETTLEMENT AGREEMENT AND RELEASE

I. PARTIES

        This Settlement Agreement and Release ("Settlement Agreement" or "Agreement") is

entered into between the United States of America, acting through the United States Department

of Justice ("DOJ"), 1 and on behalf of the Drug Enforcement Admin istration ("DEA") (collectively

referred to herein as the "United States"), and McKesson Corporation ("McKesson").

II. RECITALS

        A.      McKesson is a corporation organ ized and existing under the laws of the State of

Delaware. McKesson 's corporate headquarters and principal place of business is located at One

Post Street, San Francisco, California.

        8.      McKesson is a wholesale distributor of pharmaceuticals, including controlled

substances and non-controlled prescription medications. McKesson distributes pharmaceuticals

through a network of distribution centers located throughout the United States, including

distribution centers located in the following areas: Aurora, Colorado; Aurora, Illinois; Delran, New

Jersey; La Crosse, Wisconsin; Lakeland, Florida; Livonia, M ichigan; Methuen, Massachusetts;

Santa Fe Springs, Californ ia; Washington Courthouse, Ohio; and West Sacramento, California.

McKesson formerly distributed pharmaceuticals through a distribution center located in Landover,

Maryland, which closed in January 2012 (the "Landover Distribution Center"), and in La Vista,

Nebraska, which closed in October 2016. A list ofall McKesson U.S. Pharmaceutical distribution



1
 The Department of Justice is represented by the following 12 U.S. Attorney's Offices: Central District
of California; Eastern District of Californ ia; District of Colorado; Middle District of Florida; Eastern
District of Kentucky; Northern District of Illinois; District of Massachusetts; Eastern District of
Michigan; District ofNebraska; District of New Jersey; Northern District of West Virginia; and Western
District of Wisconsin.
 3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2         Page 115 of 162




                                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
centers that hold a DEA Certificate of Registration as of the Effective Date of this Agreement is

attached hereto as Appendix A. Collectively, the distribution centers listed in Appendix A and

the Landover Distribution Center are referred to herein as the "McKesson Distribution Centers."

       C.      At times relevant to this Agreement, the McKesson Distribution Centers were

required to operate in accordance with the statutory provisions of the Comprehensive Drug Abuse

Prevention and Control Act of 1970, 21 U.S.C. §§ 801 et seq. (the "CSA" or the "Act"), and the

regulations promulgated thereunder, 21 C.F.R. Part 1300 et seq.

       D.      The DEA is the DOJ component agency primarily responsible for administering the

CSA and the regulations promulgated thereunder, and is vested with the responsibility of

investigating CSA violations.

       E.      The Attorney General, through the United States Attorneys, has primary authority

to bring civi l actions to enforce the CSA and the regulations promulgated thereunder. See 2 L

U.S.C. § 871 and 28 C.F.R. § 0.55(c).

       F.      The regulations promulgated under the CSA include a requirement to design and

operate a system to detect and report "suspicious orders" for controlled substances, as that term is

defined in the regulation. See 21 C.F.R. § 1301.74(b).

       G.       The CSA authorizes the imposition of a civil penalty of up to $ I 0,000 for each

violation of 21 C.F.R. § 130 I.74(b). See 21 U.S .C. §§ 842(a)(5) and (c)(I)(B).

III.   COVERED CONDUCT

       The United States contends that it has certain civil claims against McKesson under 21

U.S.C. §§ 821 , 823, 827, and 842(a)(5) for engaging in the following conduct (the "Covered

Conduct") from January l, 2009, through the Effective Date as that term is defined in Section



                                                 2
 3:19-cv-02783-BHH          Date Filed 09/30/19        Entry Number 1-2          Page 116 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
VI(F) (the "Covered Time Period"):

       A.      McKesson failed to maintain effective controls against diversion of particular

control led substances into other than legitimate medical, scientific, and industrial channels by sales

to certain of its customers in violation of the CSA and the CSA's implementing regulations at

McKesson Distribution Centers, including the following specific centers:

Aurora, Colorado;
Aurora, Illinois;
Delran, New Jersey;
La Crosse, Wisconsin;
Lakeland, Florida;
Landover, Maryland;
La Vista, Nebraska;
Livonia, Michigan;
Methuen, Massachusetts;
Santa Fe Springs, California;
Washington Courthouse, Ohio; and
West Sacramento, California.

       B.      In 2008, McKesson entered into a settlement agreement with the DOJ and a

Memorandum of Agreement with the DEA (collectively referred to herein as the "2008

Agreements") arising out of, among other things, McKesson' s failure to report suspicious orders

of controlled substances to the DEA when discovered, as required by and in vio lation of2 l C.F.R.

§ 130 l.74(b) and 21 U.S.C. § 842(a)(5).        As a result of the 2008 Agreements, McKesson

developed a Controlled Substance Monitoring Program ("CSMP") in which McKesson recognized

that it had a duty to monitor its sales of all controlled substances and report suspicious orders to

the DEA. McKesson failed to properly monitor its sales of controlled substances and/or report

suspicious orders to the DEA, in accordance with McKesson's obligations under the 2008

Agreements, the CSA, and 21 C.F.R. § 1301.74(b).

       C.      McKesson failed to follow the procedures and policies set forth in the McKesson


                                                  3
3:19-cv-02783-BHH           Date Filed 09/30/19        Entry Number 1-2          Page 117 of 162




                                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
CSMP to detect and disclose suspicious orders of controlled substances. Among other things,

McKesson fa iled to conduct adequate due diligence of its customers, failed to keep complete and

accurate records in the CSMP files maintained for many of its customers, and bypassed suspicious

order reporting procedures set forth in the McKesson CSMP.

        D.      In addition, McKesson failed to inform the DEA Field Division Offices and/or DEA

Headquarters of suspicious orders of controlled substances made by its customers during the

Covered Time Period, including orders ofunusual size, orders deviating substantially from normal

patterns, and orders of unusual frequency, as required by and in violation of21 C.F.R. § 130 l .74(b),

21 U.S.C. § 842(a)(5), and the 2008 Agreements.

        E.     McKesson failed to report suspicious orders for controlled substances in

accordance with the standards identified and outlined by the DEA in three letters from the DEA's

Deputy Assistant Administrator, Office of Diversion Control, sent to every registered

manufacturer and distributor, including McKesson, on September 27, 2006, February 7, 2007, and

December 27, 2007.

       F.      Certain McKesson Distribution Centers distributed controlled substances to

pharmacies even though those Distribution Centers should have known that the pharmacists

practicing with in those pharmacies had failed to fu lfill their corresponding responsibility to ensure

that controlled substances were dispensed pursuant to prescriptions issued for legitimate medical

purposes by practitioners acting in the usual course of their professional practice, as required by

21 C.F.R § I 306.04(a).

IV.    ACCEPTANCE OF RESPONSIBILITY

       A.      On or about September 27, 2006, February 7, 2007, and December 27, 2007, DEA ' s



                                                  4
3:19-cv-02783-BHH          Date Filed 09/30/19       Entry Number 1-2         Page 118 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Deputy Assistant Administrator, Office of Diversion Control, sent letters to every entity in the

United States that was registered with DEA to manufacture or distribute controlled substances,

including McKesson (the "DEA Letters"). The DEA Letters contained, among other things,

guidance for the identification and reporting of suspicious orders to DEA, as required by 21 C.F.R.

§ I301.74(b). McKesson acknowledges that, at various times during the Covered Time Period, it

did not identify or report to DEA certain orders placed by certain pharmacies which should have

been detected by McKesson as suspicious based on the guidance contained in the DEA Letters

about the requirements set forth in 21 C.F.R. § 1301.74(b) and 21 U.S.C. § 842(a)(5). McKesson

has taken steps to prevent such conduct from occurring in the future, including the measures

delineated in the Compliance Addendum. The Compliance Addendum is an attachment to the

Administrative Memorandum of Agreement (the "2017 MOA'') entered into by McKesson and

DEA contemporaneously with this Agreement. The Compliance Addendum and the 2017 MOA

are attached hereto as Appendix B.

       B.      On or about May 2, 2008, DEA and McKesson entered into an Administrative

Memorandum of Agreement (the "2008 MOA''). The 2008 MOA provided, among other things,

that McKesson maintain a compliance program designed to detect and prevent the diversion of

controlled substances, inform DEA of suspicious orders as required by 21 C.F.R. § 1301.74(b),

and follow procedures established by its CSMP. McKesson acknowledges that, at various times

during the Covered Time Period, it did not identify or report to DEA certain orders placed by

certain pharmacies, which should have been detected by McKesson as suspicious, in a manner

fully consistent with the requirements set forth in the 2008 MOA. McKesson has taken steps to




                                                5
 3:19-cv-02783-BHH          Date Filed 09/30/19        Entry Number 1-2         Page 119 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
prevent such conduct from occurring in the future, including the measures delineated in the

Compliance Addendum.

V.      TERMS AND CONDITIONS

        In consideration of the mutual promises, covenants, and obligations set forth 1n this

Settlement Agreement, the United States and McKesson agree as follows:

        A.     McKesson shall pay the United States the sum of One Hundred Fifty Million

Dollars ($150,000,000.00) (the "Settlement Amount") within five (5) business days of the

Effective Date of this Settlement Agreement, by electronic funds transfer ("EFT") pursuant to

written instructions to be provided by the United States.

        8.     In consideration of the fulfillment of the payment of the Settlement Amount, the

United States agrees to:

                1.     Fully and finally release McKesson and all McKesson facilities,
                       including McKesson subsidiary entities, affiliates, and registrants,
                       (collectively, the " Released Parties") from any and all civil penalty
                       claims under 21 U.S.C. § 842 that the United States could have
                       asserted, or may assert in the future, against McKesson related to the
                       Covered Conduct; and

               2.      Refrain from filing any action for civil penalty claims under 21
                       U.S.C. § 842 by any U.S. Attorney's Office and/or DOJ based on
                       the Covered Conduct.

       C.       Nothing in this Settlement Agreement shall prohibit or limit any other agency

w ithin DOJ or any other law enforcement, administrative, or regulatory agency ofthe United States

from initiating administrative, civil, or criminal proceedings with respect to the Covered Conduct.

DEA shall, as obligated in fulfilling its statutory duties, assist and cooperate with any agency that

has initiated or initiates an investigation, action, or proceeding involving the Covered Conduct,

but will not otherwise initiate or refer any civil action to any U.S. Attorney 's Office or to any


                                                 6
3:19-cv-02783-BHH             Date Filed 09/30/19        Entry Number 1-2           Page 120 of 162




                                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
component of DOJ, based on the Covered Conduct.

       D.      McKesson fully and finally releases the United States, its agencies, employees,

servants, and agents from any claims (including for attorney's fees, costs, and expenses of every

kind and however denominated) which McKesson has asserted, could have asserted, or may asse1t

in the future against the United States, its agencies, employees, servants, and agents, related to the

Covered Conduct and the investigation and prosecution thereof by the United States.

       E.      Notwithstanding any term of this Settlement Agreement, specifically reserved and

excluded from the scope and terms ofthis Settlement Agreement, and the releases set forth herein,

as to any entity or person (including McKesson) are the following:

               l.        Any potential criminal liability;

               2.        Any civil, criminal , or administrative liability arising under Title 26,
                         United States Code (the Internal Revenue Code);

               3.        Any civil or administrative liability to the United States for any
                         conduct other than the Covered Conduct, as described in paragraph
                         ITI(A)-(F); and

               4.        Any liability based upon any obligation created by or arising under
                         this Settlement Agreement.

       F.      Contemporaneously with the execution of this Settlement Agreement, McKesson

will enter into the 2017 MOA, which will resolve administrative claims that DEA has or may have

against McKesson related to the Covered Conduct. See Appendix B. McKesson acknowledges

that it is required to comply with the controlled substance record keeping and reporting

requirements of the CSA.       McKesson represents that it has taken, is taking, and will be taking

further good faith actions to detect and prevent diversion.      See Compliance Addendum attached

hereto in Appendix B .



                                                    7
3:19-cv-02783-BHH           Date Filed 09/30/19        Entry Number 1-2         Page 121 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
       G.      Nothing in this Settlement Agreement shall prevent, preclude, limit, or prejudice

the right of the United States to enforce the CSA by commencing a civil or administrative action

against McKesson for violations of the CSA, and regulations promulgated thereunder, unrelated

to the Covered Conduct as described in Section III of this Settlement Agreement or which occur

after the Effective Date of this Settlement Agreement.

       H.      McKesson agrees that any and all costs it has, will, or may incur in connection with

this matter - including payment of the Settlement Amount under this Settlement Agreement,

attorney 's fees, costs of investigation, negotiation, future compliance efforts, and remedial action

- shall be unallowable costs (as defined in the Federal Acquisition Regulation, 48 C.F.R. § 31.205­

47; and in Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§ l 395-1395kkk- l and

1396-1396w-5; and the regulations and official program directives promulgated thereunder) for

government contracting accounting and for purposes of any government reimbursement program.

       I.      McKesson warrants that it has reviewed its financial situation and that it cuiTently

is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and 548(a)(l )(B)(ii)(I), and will remain

solvent following its payment to the United States of the Settlement Amount. Furthermore, the

Parties warrant that, in evaluating whether to execute this Settlement Agreement, they (a) intended

that the mutual promises, covenants, and obligations set forth herein constitute a contemporaneous

exchange for new value given to McKesson, within the meaning of 11 U.S.C. § 547(c)(1); and (b)

concluded that the mutual promises, covenants, and obligations set forth herein do, in fact,

constitute such a contemporaneous exchange. In addition, the Parties warrant that the mutual

promises, covenants, and obligations set forth herein are intended to and do, in fact, represent a

reasonably equivalent exchange of value which is not meant to hinder or delay payment to, or to



                                                 8
3:19-cv-02783-BHH           Date Filed 09/30/19       Entry Number 1-2         Page 122 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
defraud any entity to which McKesson was or became indebted on or after the date of this transfer,

all with in the meaning of I l U.S.C. § 548(a)(l).

       J.      If, within 91 days of the Effective Date of this Settlement Agreement or of any

payment made hereunder, McKesson commences, or a third-party commences, any case,

proceeding, or other action under any law relating to bankruptcy, insolvency, reorganization, or

relief of debtors, (i) seeking to have any order for relief of McKesson's debts, or seeking to

adjudicate McKesson as bankrupt or insolvent; or (ii) seeking appointment of a receiver, trustee,

custodian, or other similar official for McKesson or for all or any substantial part of McKesson's

assets, McKesson agrees as follows:

                   l. McKesson's obligations under this Settlement Agreement may not
                   be avoided pursuant to 11 U.S.C. §§ 547 or 548, and McKesson will not
                   argue or otherwise take the position in any such case, proceeding, or
                   action that: (i) McKesson's obligations under this Settlement Agreement
                   may be avoided under 11 U.S .C. §§ 547 or 548; (ii) McKesson was
                   insolvent at the time this Settlement Agreement was entered into, or
                   became insolvent as a result of the payment made to the United States
                   hereunder; or (iii) the mutual promises, covenants, and obligations set
                   forth in this Settlement Agreement do not constitute a contemporaneous
                   exchange for new value given to McKesson;

                   2. If McKesson's obligations under this Settlement Agreement are
                   avoided for any reason, including, but not limited to, through the
                   exercise of a trustee's avoidance powers under the Bankruptcy Code,
                   the Unjted States, at its sole option, may rescind the releases in this
                   Settlement Agreement, and bring any civil claims that would otherwise
                   be covered by the release provided in Paragraph 2, above. McKesson
                   agrees that (i) any such claims, actions, or proceedings brought by the
                   United States are not subject to an "automatic stay" pursuant to 11
                   U.S.C. § 362(a) as a result of the action, case, or proceeding described
                   in the first clause of this Paragraph, and that McKesson will not argue
                   or otherwise contend that the United States' claims, actions, or
                   proceedings are subject to an automatic stay; (ii) that McKesson will not
                   plead, argue, or otherwise raise any defenses under the theories of
                   statute of limitations, !aches, estoppel, or similar theories, to any such
                   civil or administrative claims, actions, or proceeding which are brought


                                                 9
3:19-cv-02783-BHH          Date Filed 09/30/19        Entry Number 1-2         Page 123 of 162




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                   by the United States within 90 calendar days of written notification to
                   McKesson that the releases herein have been rescinded pursuant to this
                   Paragraph, except to the extent such defenses were available on the
                   Effective Date of the Settlement Agreement; and (iii) the United States
                   may pursue any and all claims it had as of July I, 2014, in the case,
                   action, or proceeding referenced in the first clause of this Paragraph, as
                   well as in any other case, action, or proceeding; and

                   3. McKesson acknowledges that its agreements in this Paragraph are
                   provided in exchange for valuable consideration provided by and
                   through this Settlement Agreement.

        K.     Each Party to this Settlement Agreement will bear its own legal expenses and other

costs incurred in connection with this matter, including those for the preparation and performance

of th is Settlement Agreement.

        L.     This Settlement Agreement is intended to be for the benefit of the Parties only.

       M.      McKesson represents that this Settlement Agreement is freely and voluntarily

entered into, without any degree of duress or compulsion whatsoever.               McKesson also

acknowledges that it was represented by legal counsel of its choosing throughout the negotiation

and execution of this Settlement Agreement.

       N.      McKesson consents to the disclosure of this Settlement Agreement, information

about this Settlement Agreement, and the settlement memorialized herein by the United States to

the public.

       0.      Nothing in this Settlement Agreement constitutes an agreement by the United States

concerning characterization of the Settlement Amount for purposes of Title 26 of the United States

Code (Internal Revenue Code).




                                                10
3:19-cv-02783-BHH            Date Filed 09/30/19      Entry Number 1-2          Page 124 of 162




                                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
VI.     GENERAL PROVISIONS

        A.     Governing Law: This Settlement Agreement is governed by the laws ofthe United

States of America. The Parties agree that the exclusive jurisdiction and venue for any dispute

arising between and among the Parties regarding this Settlement Agreement and its terms shall be

the United States District Court for the Northern District of West Virginia.

        B.     Headings: The section and paragraph headings in this Settlement Agreement are

inserted solely for the convenience of the Parties and shall not be construed to be part of or in any

way affect the substantive provisions of this Settlement Agreement.

        C.     Merger Clause: This Settlement Agreement, including Attachments, constitutes

the complete agreement and understanding by and between the United States and McKesson with

respect to the settlement of claims against McKesson arising out of the Covered Conduct and no

promises, agreements, or understandings, written or oral, not conta ined herein shall be of any force

or effect. This Settlement Agreement may be amended at any time by mutual consent of the

parties hereto, with any such amendment to be invalid, unless in writing, signed by an authorized

agent of McKesson and an authorized representative of the United States.

       D.      Counterparts:    This Settlement Agreement may be executed in counterparts,

each of which constitutes an original and all of which constitute one and the same agreement.

Copies or facsimiles of signatures shall constitute acceptable, binding signatures for purposes of

this Settlement Agreement.

       E.      Binding: This Settlement Agreement is binding on McKesson and its successors,

transferees, and assigns.




                                                 11
3:19-cv-02783-BHH           Date Filed 09/30/19        Entry Number 1-2         Page 125 of 162




                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
          F.    Effective Date:   This Settlement Agreement shall be effective when the last

s ignatory to this Settlement Agreement executes the Agreement.

          G.    Drafting: For purposes of construing this Settlement Agreement, this Agreement

shall be deemed to have been drafted by all Parties to this Agreement and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute.

          H.    Authority to Sign:    Each person who signs this Settlement Agreement in a

representative capacity warrants that he or she is fully authorized to do so.      The government

signatories represent that they are signing this Settlement Agreement in their official capacities.

          IN WITNESS WHEREOF, the United States and McKesson have duly executed this

Settlement Agreement with the intent to be bound by the terms, conditions, and representations

herein.




                                                 12
3:19-cv-02783-BHH        Date Filed 09/30/19    Entry Number 1-2      Page 126 of 162




                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                         THE UNITED ST.ATE OF AMERICA




Dated:   I   ~ '~~ I > ,, "



Dated:
                                               Robert C. Troyer
                                               Acting U.S. Attorney
                                               District of Colorado




                                        13
3:19-cv-02783-BHH           Date Filed 09/30/19    Entry Number 1-2         Page 127 of 162




                                                                                              ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                            THE UNITED STATES OF AMERICA




              I
         '] ', /l_,
                      /_l
                      II
Dated:




Dated: _ _ _ __
                                                  John W. Vaudreuil
                                                  U.S. Attorney
                                                  Western District of Wisconsin




Dated: _ __ __
                                                  Barbara L. McQuade
                                                  U.S. Attorney
                                                  Eastern District of Michigan




Dated: _ _ _ __
                                                  Kerry B. Harvey
                                                  U.S. Attorney
                                                  Eastern District of Kentucky




                                            14
 3:19-cv-02783-BHH   Date Filed 09/30/19            Entry Number 1-2                     Page 128 of 162




                                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                     T HE UNITED STATES OF AMERICA




Dated: _ _ _ __
                                             Zachary T. Fardon
                                             U.S. Attorney
                                             l\01 them Distri1.:t o f Illinois




                                                                                                              '/
Dated   ;/4 /,. i1
         i
                                           '-....      ">) I • .
                                                      :..- J.,.,

                                             John W. Vaudreuil
                                                                   !
                                                                       I   /
                                                                                 I
                                                                                     I

                                                                               / C-~,.
                                                                                   •• • ,_ / I ..
                                                                                                    •
                                                                                                              I
                                                                                                             , I'
                                                                                                        C. ,__r




                                             U.S. Attorney
                                             Western District of Wisconsin




Dated: - - - - ­
                                             Barbara L. McQuade
                                             U.S. Attorney
                                             Eastern District of ~lichigan




Dated: - - - - -
                                             Kerry B. Han-cy
                                             u.S. Attorney
                                             Eastern District of Kentucky




                                    14
3:19-cv-02783-BHH   Date Filed 09/30/19   Entry Number 1-2          Page 129 of 162




                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                    THE UNITED STATES OF AMERICA




Dated:   -----
                                          Zachary T. Fardon
                                          U.S. Attorney
                                          Northern District of Illinois




Dated: _ _ __ _
                                          John W. Vaudreuil
                                          U.S. Attorney
                                          Western D istrict of Wisconsin




Dated:   01-05-17
                                          Barbara L. McQuade
                                          U.S. Attorney
                                          Eastern District of Michigan




Dated: _ _ _ __
                                          Kerry B. Harvey
                                          U.S. Attorney
                                          Eastern District of Kentucky




                                    14
3:19-cv-02783-BHH   Date Filed 09/30/19    Entry Number 1-2             Page 130 of 162




                                                                                          ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                    THE UNITED ST ATES OF AMERICA




Dated: - - - - -
                                        Zachary T. Fardon
                                        U.S. Attorney
                                        Northern District of Illinois




Dated: - - - - -
                                        John W. Vaudreuil
                                        U.S. Attorney
                                        Western District of Wisconsin




Dated: _ _ _ __
                                        Barbara L. McQuade
                                        U.S. Attorney
                                        Eastern District of Michigan




Dated: - - - - -                          K       ~*
                                        Ker'i;1; Harvey~
                                        U.S. Attorney
                                        Eastern District of Kentucky




                                   14
3:19-cv-02783-BHH       Date Filed 09/30/19    Entry Number 1-2           Page 131 of 162




                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                                                                                                                                                                         I



                                                                                                                                                                                         .~
                        THE UNITED STATES OF AMERICA                                                                                                                                     r
                                                                                                                                                                                         I


 Dated:   f
          I
              /L(// 1
                                              D~
                                              U.S. Attorney
                                              District ofNebraska




 Dated: _ _ _ __
                                              Phillip A. Talbert
                                              U.S. Attorney
                                              Eastern District of California




Dated: _ _ _ __
                                              Carmen M. Ortiz
                                              U.S. Attorney
                                              District of Massachusetts




Dated: _ __ __
                                              Paul J. Fishman
                                              U.S. Attorney
                                              District of New Jersey




                                        15
3:19-cv-02783-BHH   Date Filed 09/30/19   Entry Number 1-2            Page 132 of 162




                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                     THE UNITED STATES OF AMERICA




 Dated: _ _ _ __
                                          Deborah R. Gi lg
                                          U.S. Attorney
                                          District of Nebraska




 Dated:
                                      ~   PhillipA.Tl/ert
                                          U.S. Attorney
                                          Eastern District of Cali fornia




 Dated: _ _ _ __
                                          Carmen M. Ortiz
                                          U.S. Attorney
                                          District of Massachusetts




 Dated: _ _ __ _
                                          Paul J. Fishman
                                          U.S. Attorney
                                          District of New Jersey




                                    15
 3:19-cv-02783-BHH    Date Filed 09/30/19    Entry Number 1-2         Page 133 of 162




                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                      THE UNITED STATES OF AMERICA




Dated: - - - - -
                                            Deborah R. Gilg
                                            U.S. Attorney
                                            District ofNebraska




Dated: _ __ __
                                            Phillip A. Talbert
                                            U.S. Attorney
                                            Eastern District of California




Dated:   J I ' II r
         VT    I
                                              ~kb             Yb,~­
                                            Carmen M. O r t i z ~
                                            U.S. Attorney
                                            District ofMassachusetts




Dated: - - - - -
                                            Paul J. Fishman
                                            U.S. Attorney
                                            District ofNew Jersey




                                      15
3:19-cv-02783-BHH   Date Filed 09/30/19   Entry Number 1-2            Page 134 of 162




                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                    THE UNITED STATES OF Al\tlERJCA




 Dated: - - - - -
                                          Deborah R. Gilg
                                          U.S. Attorney
                                          District of Nebraska




 Dated: _ _ _ __
                                          Phillip A. Talbert
                                          U.S. Attorney
                                          Eastern District of California




 Dated: _ _ _ __
                                          Carmen M. Ortiz
                                          U.S. Attorney
                                          District of Massachusetts




Dated:                                             llv
                                          Paul J. Fishma1
                                          U.S. Attorney
                                                 df
                                          District \ New Jersey




                                    15
3:19-cv-02783-BHH    Date Filed 09/30/19    Entry Number 1-2         Page 135 of 162




                                                                                       ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                     THE UNITED STATES OF AMERICA




Dated: - - - - -
                                           A. Lee Bentley,
                                           U.S. Attorney
                                           Middle District of Florida




Dated: - - - ­   -
                                           Eileen M. Decker
                                           U.S. Attorney
                                           Central District of California




Dated: - -- - -
                                           WendyH. Goggin
                                           Chief Counsel
                                           U.S. Drug Enforcement Administration




                                     16
3:19-cv-02783-BHH      Date Filed 09/30/19   Entry Number 1-2         Page 136 of 162




                                                                                        ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                       THE UNITED STATES OF AMERICA




Dated: _ _ _ __
                                             A. Lee Bentley, III
                                             U.S. Attorney
                                             Middle District of Florida




Dated: J /   5   /,7
                                             Eileen M. Decker
                                             U.S. Attorney
                                             Central District of California




Dated: _ __ __
                                             Wendy H. Goggin
                                             Chief Counsel
                                             U.S. Drug Enforcement Administration




                                       16
3:19-cv-02783-BHH   Date Filed 09/30/19     Entry Number 1-2           Page 137 of 162




                                                                                         ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                    THE UNITED STATES OF AMERICA




Dated:   -+----­
                                          A. Lee Bentley, Ill
                                          U.S. Attorney
                                          Middle District of Florida




Dated: _ __ __
                                          Eileen M. Decker
                                          U.S. Attorney
                                          Central District of California




                                     ~//{trs r­
                                           hief Counsel
                                          U.S. Drug Enforcement Administration




                                   16
3:19-cv-02783-BHH       Date Filed 09/30/19   Entry Number 1-2         Page 138 of 162




                                                                                              ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                            McKESSON CORPORATION




 Dated:                                 .,t?-;,4_        ~
                                       Lori A. Scheel@             c==c...;;===---- - - - -
                                       Exccutive Vice President. General Counsel and
                                       Chief Compliance Officer for
                                       McKesson Corporation




 Dated:   \ / · ) /11
                                       Geoffrey   l   H~bart
                                       Covington & Burling LLP
                                       Counsel for McKesson Corporation




                                         17
                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
Page 139 of 162
Entry Number 1-2




                                                                        Exhibit C
Date Filed 09/30/19
3:19-cv-02783-BHH
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 140 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 2 of 49. PageID #: 163378




                                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                            SETTLEMENT AND RELEASE AGREEMENT
                                           AND
                         ADMINISTRATIVE MEMORANDUM OF AGREEMENT

                This Settlement and Release Agreement and Administrative Memorandum of Agreement
        ("Agreement") is entered into by and between the United States Department of Justice, Drug
        Enforcement Administration ("DEA") and Cardinal Health, Inc., for itself and on behalf of its
        subsidiary entities which hold the registrations listed in Appendix A to this Agreement
        (collectively "Cardinal") (each a "Party" and collectively the "Parties").

                                                APPLICABILITY

                This Agreement shall be applicable to Cardinal and all Cardinal DEA registered facilities
        identified in Appendix A.

                                                 BACKGROUND

        1.     Cardinal is registered with DEA at 27 facilities as distributors of Schedule II-V controlled
        substances under provisions of the Comprehensive Drug Abuse Prevention Act of 1970, 21
        U.S.C. § 801 et seq., ("CSA" of "the Act"). See Appendix A.

        2.      On November 28, 2007, the DEA, by its Deputy Administrator, Michele M. Leonhart,
        issued an Order to Show Cause and Immediate Suspension of Registration to Cardinal, with
        respect to its distribution facility located at 801 C Street NW, Suite B, Auburn, Washington
        98001 ("Auburn Facility"). See Appendix B.

        3.      On December 5, 2007, the DEA, by its Deputy Administrator, Michele M. Leonhart,
        issued an Order to Show Cause and Immediate Suspension of Registration to Cardinal, with
        respect to its distribution facility located at 2045 Interstate Drive, Lakeland, Florida 33805
        ("Lakeland Facility"). See Appendix C.

        4.      On December 7, 2007, the DEA, by its Deputy Administrator,•Michele M. Leonhart,
        issued an Order to Show Cause and Immediate Suspension of Registration to Cardinal, with
        respect to its distribution facility located at 1120 Commerce Boulevard, Swedesboro, New Jersey
        08085 ("Swedesboro Facility"). See Appendix D.

        5.      On January 30, 2008, the DEA, by its Deputy Assistant Administrator, Joseph T.
        Rannazzisi, issued an Order to Show Cause to Cardinal, with respect to its distribution facility
        located at 13651 Dublin Court, Stafford, Texas 77477 ("Stafford Facility"). See Appendix E.

        6.      The Orders to Show Cause referenced above alleged, among other things, that Cardinal
        failed to maintain effective controls against diversion of particular controlled substances into
        other than legitimate medical, scientific, and industrial channels as evidenced by sales to certain
        customers of Cardinal.




                                                      1 of 10
                                                                                                              DOJ 00102

CONFIDENTIAL                                                                 CAH_MDL_PRIORPROD_DEA12_00013056
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 141 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 3 of 49. PageID #: 163379




                                                                                                                    ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        7.      DEA also alleges that Cardinal failed to maintain effective controls against the diversion
        of controlled substances at its distribution facilities located at the following addresses:

                    a. 500 Jerry Steele Lane, McDonough, Georgia 30253 ("McDonough Facility").

                    b. 27680 Avenue Mentry, Valencia, California 91355 ("Valencia Facility").

                    c. 4875 Florence Street, Denver, Colorado 80238 ("Denver Facility").

        8.     DEA alleges that Cardinal failed to report suspicious orders of controlled substances as
        more fully set forth in Appendix F, Paragraph 8 as required by 21 C.F.R. § 1301.74(b) .

        9.      The Parties believe that the continued cooperation between the Parties to reduce the
        potential for diversion is in the public interest, including but not limited to sharing of information
        related to the distribution of controlled substances.

                                      STIPULATION AND AGREEMENT

               The facts alleged in the Orders to Show Cause and the facts alleged in paragraphs 7 and 8
        above as otherwise summarized above, if proven at an administrative hearing, could constitute
        grounds for revoking the DEA registrations of the facilities referenced in paragraphs 2-5 and 7
        above. In lieu of continuing proceedings to revoke the DEA registrations for the facilities
        referenced in paragraphs 2-5 and 7 above, Cardinal and DEA agree as follows:

                                                      I. General

        1.       Intention of Parties to Effect Settlement. In order to avoid the uncertainty and expense of
        litigation, and in furtherance of the Parties' belief that a settlement in this administrative matter is
        in the public interest, the Parties desire to settle and resolve, and hereby do settle and resolve, all
        outstanding administrative claims and/or issues with respect to the alleged failure of Cardinal
        to detect and report suspicious orders and the alleged failure of Cardinal to maintain adequate
        controls against the diversion of controlled substances on or prior to September 30, 2008,
        including but not limited to the conduct described in the Orders to Show Cause, and all
        outstanding claims and or issues with respect to the allegations set forth in paragraphs 7 and 8
        above. The parties further believe that the terms and conditions of this settlement as set forth
        below represent a complete, just, and equitable resolution of this administrative matter.

        2.       No Admission or Concession. This Agreement is neither an admission by Cardinal of
        liability or of the veracity of any allegation made by DEA in the Orders to Show Cause, this
        Agreement or any investigation, nor a concession by DEA that its allegations in the Orders to
        Show Cause and investigations are not well-founded.

        3.     Covered Conduct. For purposes of this Agreement, "Covered Conduct" shall mean the
        following:
                   a. the conduct alleged in the Orders to Show Cause (Appendices B-E);




                                                        2 of 10
                                                                                                              DOJ 00103

CONFIDENTIAL                                                                   CAH_MDL_PRIORPROD_DEA12_00013057
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 142 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 4 of 49. PageID #: 163380




                                                                                                               ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                  b. the alleged failure of Cardinal to maintain adequate controls against the diversion
                     of controlled substances, on or prior to September 30, 2008, at all distribution
                     facilities listed in Appendix A operated, owned, or controlled by it;

                  c. the conduct described in Appendix F, Paragraph 8 to this Agreement; and

                  d. the alleged failure of Cardinal to detect and report suspicious orders of controlled
                     substances as required by 21 C.F.R. § 1301.74(b) on or before September 30,
                     2008.

                                           II. Teinis and Conditions

        1.     Obligations of Cardinal.

                  a. Cardinal agrees to maintain a compliance program designed to detect and prevent
                     diversion of controlled substances as required under the CSA and applicable DEA
                     regulations. This program shall include procedures to review orders for
                     controlled substances. Orders that exceed established thresholds and criteria will
                     be reviewed by a Cardinal employee trained to detect suspicious orders for the
                     purposes of determining whether (i) such orders should be not filled and reported
                     to the DEA or (ii) based on a detailed review, the order is for a legitimate purpose
                     and the controlled substances are not likely to be diverted into other than
                     legitimate medical, scientific, or industrial channels. Orders identified as
                     suspicious will be reported to the DEA as discussed in subsection II(1)(c). This
                     compliance program shall apply to all current and future Cardinal distribution
                     centers registered with the DEA in the United States and its territories and
                     possessions. Cardinal acknowledges and agrees that the obligations undertaken in
                     this subparagraph do not fulfill the totality of its obligations to maintain effective
                     controls against the diversion of controlled substances or to detect and report to
                     DEA suspicious orders for controlled substances.

                  b. On a monthly basis, Cardinal shall provide DEA Headquarters with a report of all
                     sales transactions of controlled substances, carisoprodol, and tramadol through
                     Electronic Data Interchange in a format mutually and reasonably agreed upon by
                     the Parties. The data shall be due by the 15th of each month for the previous
                     month's report. This information will be reconciled in the manner that
                     Automation of Reports and Consolidated Orders System (ARCOS) data is
                     reconciled. This requirement does not supplant the requirement to report ARCOS
                     data in the time and manner required by DEA regulations. The Parties agree that
                     the report does not otherwise constitute the basis for Cardinal's compliance with
                     recordkeeping and reporting requirements under the CSA or applicable DEA
                     regulations. The Parties agree that such report is not required under the CSA or
                     DEA regulations and that the accuracy of the report or the failure to file such a
                     report is not a basis for a violation of 21 U.S.C. § 842(a)(5). Cardinal shall begin
                     transmitting this information for all controlled substances no later than 90 days
                     after the Parties have mutually agreed upon a format and as soon as practicable



                                                     3 of 10
                                                                                                         DOJ 00104

CONFIDENTIAL                                                               CAH_MDL_PRIORPROD_DEA12_00013058
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 143 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 5 of 49. PageID #: 163381




                                                                                                               ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                     for carisoprodol and tramadol. The obligations contained in this paragraph shall
                     remain in full force and effect for a period of five (5) years from the Effective
                     Date of this Agreement unless DEA agrees in writing to an earlier termination of
                     the obligations contained in this paragraph.

                c. Cardinal shall inform DEA of suspicious orders as required by 21 C.F.R. §
                   1301.74(b) in a format mutually and reasonably agreed upon by the Parties,
                   except that contrary to DEA regulations, Cardinal shall infot in DEA Headquarters
                   rather than the local DEA Field Office of suspicious orders, unless and until
                   advised otherwise in writing by DEA Headquarters. DEA agrees to notify all of
                   the DEA Field Offices within thirty days of the Effective Date of this Agreement
                   that Cardinal will no longer be required to provide suspicious order reports or any
                   other type of report regarding excessive purchases of controlled substances to the
                   DEA Field Offices and that this Agreement shall supersede any DEA regulatory
                   requirements to report suspicious orders to DEA. The obligations contained in
                   this paragraph shall be and remain in full force and effect from the Effective Date
                   of this Agreement, and thereafter shall remain in full force and effect unless
                   terminated and revoked by DEA with thirty days written notice.

                d. Cardinal agrees to the continued suspension of its authority to handle controlled
                   substances at its Lakeland, Auburn, and Swedesboro facilities until October 1,
                   2008, or until such time that the parties execute this Agreement and the
                   Settlement Agreement at Appendix F, whichever is later.

                e. Cardinal agrees that any express or implied approval by DEA of any previously
                   implemented system to detect and report suspicious orders, is hereby rescinded
                   and is of no legal effect with respect to Cardinal's obligations to detect and report
                   suspicious orders in accordance with 21 C.F.R. §1301.74(b).

                f. Cardinal agrees that within 180 days of the Effective Date of this Agreement it
                   will review distributions of oxycodone, hydrocodone, alprazolam, and
                   phentermine to retail pharmacy customers and physicians for the 18-month period
                   immediately preceding the execution of this Agreement and identify any current
                   customer whose purchases of oxycodone, hydrocodone, alprazolam, and
                   phentermine exceeded the thresholds established in its compliance program on the
                   date of such review. To the extent it has not otherwise done so, Cardinal shall
                   conduct an investigation for each customer where such review reveals purchasing
                   patterns substantially deviating from the normal purchasing patterns, and take
                   appropriate action as required by this Agreement, DEA regulations and other
                   procedures established under Cardinal's compliance program.

                g.   Cardinal's policy and procedure is to cooperate with the government in any
                     investigation. Cardinal agrees to reasonably cooperate with DEA, the United
                     States Attorneys' Offices, and any other Federal, state, or local law enforcement
                     agency investigating or prosecuting Cardinal's customers for alleged violations or
                     activities related to the Covered Conduct unless such matters would affect the



                                                   4 of 10
                                                                                                         DOJ 00105

CONFIDENTIAL                                                             CAH_MDL_PRIORPROD_DEA12_00013059
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 144 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 6 of 49. PageID #: 163382




                                                                                                               ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                     rights or obligations of Cardinal in regard to any pending or threatened litigation.
                     Such cooperation shall include, but is not limited to, producing records and
                     making employees available for interviews by the DEA or other law enforcement
                     authorities. However, nothing in this paragraph shall be construed as a waiver by
                     Cardinal or its employees of any constitutional rights or rights that the company
                     would have as a party to a matter involving pending or threatened litigation with
                     the government or a third party, including without limitation attorney-client or
                     attorney work product privileges.

                  h. Cardinal agrees to pay to the United States of America under 21 U.S.C. § 842(c)
                     for violations of 21 U.S.C. § 842(a)(5) the amount of $34,000,000.00 in
                     settlement of claims or potential claims for civil penalties made by the United
                     States of America for failing to report suspicious orders of controlled substances.
                     Payment of said amounts shall be made by Cardinal in the amounts indicated and
                     as directed by the United States Attorneys' Offices set forth in Appendix F,
                     Paragraph 13. Cardinal agrees to execute the Settlement Agreement at Appendix
                     F simultaneously with the execution of this Agreement and to execute any other
                     documents necessary to fully and finally settle all claims of the United States of
                     America under this subparagraph, and to fully pay said amounts within 30 days of
                     the Effective Date of this Agreement.

                     Any material breach by any Cardinal facility of subsections II(1)(a)-(h) of this
                     Agreement by Cardinal after the Effective Date of this Agreement may be a basis
                     upon which DEA can issue an Order to Show Cause seeking the revocation of
                     Cardinal's DEA certificate(s) of registration for that facility.

        2.     Obligations of DEA.

                  a. At Cardinal's request, DEA shall provide diversion prevention and awareness
                     training, as practicable, to retail pharmacy industry members and Cardinal
                     employees at Cardinal trade shows, or at Cardinal internal training sessions, and
                     through written materials. The frequency and content of such training shall be at
                     DEA's sole discretion.

                  b. DEA agrees to accept at DEA Headquarters the information regarding suspicious
                     orders as required under 21 C.F.R. §1301.74(b) and described in subsection
                     II(1)(c) of this Agreement. DEA agrees that this procedure is consistent with
                     DEA regulatory requirements and hereby waives the regulatory requirement to
                     report suspicious orders of controlled substances to the DEA Field Division
                     Offices.

                  c. Within 150 days of the Effective Date of this Agreement, but not earlier than the
                     later of 90 days after the Effective Date of this Agreement, or 30 days after the
                     previously suspended distribution center re-commences distribution of controlled
                     substances, DEA shall conduct reviews of the functionality of Cardinal's
                     diversion compliance program ("Compliance Reviews") at up to seven Cardinal



                                                    5 of 10
                                                                                                         DOJ 00106

CONFIDENTIAL                                                              CAH_MDL_PRIORPROD_DEA12_00013060
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 145 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 7 of 49. PageID #: 163383




                                                                                                             ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                   distribution centers, consisting of the Auburn Facility; the Lakeland Facility; the
                   Stafford Facility; the Swedesboro facility; and two other Cardinal distribution
                   centers selected by DEA, as well as the Controlled Substance Anti-Diversion
                   investigatory files and processes maintained at Cardinal's Dublin, Ohio
                   headquarters. DEA shall also review the investigatory files maintained by
                   Cardinal of the customers serviced by the distribution centers subject to the
                   Compliance Reviews. DEA shall notify Cardinal no less than 48 hours prior to
                   commencing a Compliance Review at a distribution center or at Cardinal's
                   Dublin, Ohio headquarters. DEA shall issue a Notice of Inspection to Cardinal
                   upon commencement of a Compliance Review. During the course of a
                   Compliance Review, if requested, Cardinal shall provide DEA with information
                   in a form reasonably agreed to related to the sales of controlled substances, non-
                   controlled drugs, and listed chemicals from Effective Date of Agreement, to the
                   date of the Compliance Review by the particular distribution center being
                   reviewed. At the conclusion of each Compliance Review, DEA shall conduct an
                   exit interview with an appropriate Cardinal representative to provide DEA' s
                   preliminary conclusions regarding the Compliance Review. The parties agree
                   that, at Cardinal's option, Cardinal may be represented by counsel at such
                   Compliance Reviews and that DEA shall neither object to nor limit the number of
                   counsel present at such Compliance Reviews.

                d. The Compliance Reviews will be deemed satisfactory unless DEA determines that
                   one or more of the facilities being inspected has (i) failed to maintain effective
                   controls against diversion regarding the distribution of any controlled substance;
                   (ii) failed to detect and report to DEA suspicious orders of controlled substances;
                   or (iii) failed to meaningfully investigate new or existing customers regarding the
                   customer's legitimate need to order or purchase controlled substances. The
                   Compliance Reviews shall be deemed "not satisfactory" if DEA provides written
                   notice with specificity to Cardinal on or before 165 days from the Effective Date
                   of Agreement, stating that Cardinal failed to meet any of the requirements in
                   either subsections II(2)(d)(i), (ii), or (iii) of this Agreement. DEA shall not find a
                   Compliance Review "not satisfactory" unless the failure(s) are sufficient to
                   provide DEA with a factual and legal basis for issuing an Order to Show Cause
                   under 21 U.S.C. § 824(a) against one or more of the inspected facilities. In the
                   event that DEA provides such written notice of a Compliance Review Failure(s),
                   DEA shall meet and confer with Cardinal within 48 hours regarding such a
                   finding. DEA shall consider remedial measures that Cardinal has instituted in
                   determining whether the Compliance Reviews are satisfactory. A finding of
                   "satisfactory" does not otherwise express DEA's approval of the compliance
                   program implemented at any particular distribution center.

                e. DEA shall execute this Agreement only upon obtaining a fully executed copy of
                   the Settlement Agreement at Appendix F.

                f. In the event that DEA discovers information that may warrant administrative
                   action, and which is not otherwise included under the Covered Conduct, DEA



                                                   6 of 10
                                                                                                       DOJ 00107

CONFIDENTIAL                                                             CAH_MDL_PRIORPROD_DEA12_00013061
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 146 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 8 of 49. PageID #: 163384




                                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                        shall favorably consider Cardinal's entry into this Agreement; all actions taken by
                        Cardinal pursuant to this Agreement; any remedial actions taken by Cardinal to
                        address the alleged or perceived violative conduct; and the compliance history of
                        Cardinal at the particular facility, and at other Cardinal facilities.

                   g.   DEA represents that it has reviewed its records for investigations or inspections,
                        initiated or conducted prior to September 30, 2008, which may allege that
                        Cardinal failed to report suspicious orders as required by 21 C.F.R. 1301.74(b).
                        DEA further represents that it has reviewed reports and records submitted by
                        Cardinal to DEA on or before September 30, 2008, for indications that Cardinal
                        may have failed to report suspicious orders as required by 21 C.F.R. 1301.74(b).
                        DEA has not referred and agrees to not refer any conduct (other than conduct in
                        Appendix F, Paragraph 8) occurring before September 30, 2008, for civil penalty
                        proceedings under to 21 U.S.C. § 842(a)(5) that would be based on the Covered
                        Conduct, to any other agency within the Department of Justice.

                   h. DEA represents that upon execution of this Agreement, Cardinal's pending
                      application for renewals of the controlled substance registrations of the Auburn,
                      Swedesboro, Lakeland, and Stafford facilities will be granted.

        3.     Joint Obligations of the Parties.

                   a. Cardinal and DEA agree that upon the execution of this Agreement, DEA and
                      Cardinal shall file a joint motion with the DEA Administrative Law Judge to
                      terminate all pending administrative proceedings against the Auburn, Lakeland,
                      Swedesboro, and Stafford facilities.

        4.     Release by DEA. (i) In consideration of the fulfillment of the obligations of Cardinal
        under this Agreement, DEA agrees to:

                   a. Release Cardinal, together with its officers, directors, employees, successors, and
                      assigns (collectively, the "Released Parties") from any administrative claims
                      within DEA's enforcement authority for the conduct alleged in the Orders to
                      Show Cause and this Agreement; and

                   b. Refrain from filing any administrative claims against the Released Parties within
                      DEA's enforcement authority under 21 U.S.C. §§ 823, 824 and 842, based on the
                      Covered Conduct, only to extent that such conduct was or could have been
                      discovered by DEA through the exercise of due diligence through the examination
                      of open investigations and inspections in existence as of September 30, 2008, and
                      the review of the reports and records Cardinal submitted to DEA prior to
                      September 30, 2008.

                Notwithstanding the releases by DEA contained in this Paragraph, DEA reserves the right
        to seek to admit evidence of the Covered Conduct for proper evidentiary purposes in any other
        administrative proceeding against the Released Parties for non-covered conduct. Further,



                                                      7 of 10
                                                                                                          DOJ 00108

CONFIDENTIAL                                                                CAH_MDL_PRIORPROD_DEA12_00013062
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 147 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 9 of 49. PageID #: 163385




                                                                                                                  ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        nothing in this Paragraph shall prohibit any other agency within the Department of Justice, any
        State attorney general, or any other law enforcement, administrative, or regulatory agency of the
        United States or any State thereof ("law enforcement agenCy"), from initiating administrative,
        civil, or criminal proceedings with respect to the Covered Conduct and DEA shall, as obligated
        in fulfilling its statutory duties, assist and cooperate with any law enforcement agency that
        initiates an investigation, action, or proceeding involving the Covered Conduct. At Cardinal's
        request, DEA agrees to disclose the terms of this Agreement to any other law enforcement
        agency and will represent that Cardinal's compliance with this Agreement adequately addressed
        the administrative and civil allegations raised by DEA as defined in the Covered Conduct. This
        release is applicable only to the Released Parties and is not applicable in any manner to any other
        individual, partnership, corporation, or entity.

        5.      Release by Cardinal. Cardinal fully and finally releases the United States of America, its
        agencies, employees, servants, and agents from any claims (including attorney's fees, costs, and
        expenses of every kind and however denominated) which Cardinal has asserted, could have
        asserted, or may assert in the future against the United States of America, its agencies,
        employees, servants, and agents, related to the Covered Conduct and the United States''
        investigation and prosecution thereof.

        6.      Reservation of Claims. Notwithstanding any term of this Agreement, specifically
        reserved and excluded from the scope and terms of this Agreement as to any entity or person
        (including Cardinal) are the following:

                   a. Any civil, criminal or administrative liability arising under Title 26, U.S. Code
                      (Internal Revenue Code);

                   b. Any liability to the United States (or its agencies) for any conduct other than the
                      Covered Conduct subject to Paragraph 11.4 of this Agreement; or

                   c. Any liability based upon such obligations as are created by this Agreement.

                                               III. Miscellaneous

        1.     Binding on Successors. This Agreement is binding on Cardinal, and its respective
        successors, heirs, transferees, and assigns.

        2.     Costs. Each Party to this Agreement shall bear its own legal and other costs incurred in
        connection with this matter, including the preparation and performance of this Agreement.

        3.      No Additional Releases. This Agreement is intended to be for the benefit of the Parties
        and the Released Parties only, and by this instrument the Parties do not release any claims
        against any other person or entity other than the Released Parties.

        4.      Effect of Agreement. This Agreement constitutes the complete agreement between the
        Parties. All material representations, understandings, and promises of the Parties are contained
        in this Agreement, and each of the parties expressly agrees and acknowledges that, other than



                                                     8 of 10
                                                                                                            DOJ 00109

CONFIDENTIAL                                                                CAH_MDL_PRIORPROD_DEA12_00013063
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 148 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 10 of 49. PageID #: 163386




                                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        those statements expressly set forth in this Agreement, it is not relying on any statement, whether
        oral or written, of any person or entity with respect to its entry into this Agreement or to the
        consummation of the transactions contemplated by this Agreement. Any modifications to this
        Agreement shall be set forth in writing and signed by all Parties. Cardinal represents that this
        Agreement is entered into with advice of counsel and knowledge of the events described herein.
        Cardinal further represents that this Agreement is voluntarily entered into in order to avoid
        litigation, without any degree of duress or compulsion.

        5.      Execution of Agreement. This Agreement shall become effective (i.e., final and binding)
        on the date of signing by the last signatory (the "Effective Date"). The government agrees to
        notify Cardinal immediately when the final signatory has executed this Agreement.

        6.     Notices. All communications and notices pursuant to paragraphs II(2)(c) and (d) of this
        Agreement to Cardinal shall be made in writing to the following individuals, which notice
        information may be altered from time to time by Cardinal providing written notification to DEA:

                   a. Mark Hartman, Senior Vice President, Supply Chain Integrity and Regulatory
                      Operations, 7000 Cardinal Place, Dublin, Ohio 43017; fax: 614 757 6597; email:
                      mark.hartman@cardinalhealth.com;
                   b. With copy to: Steve Falk, General Counsel — HSCS, 7000 Cardinal Place, Dublin,
                      Ohio 43017, fax: 614 757 5051; email: steve.falk@cardinalhealth.com.

        7.     Disclosure. Cardinal and DEA may each disclose the existence of this Agreement and
        information about this Agreement to the public without restriction.

        8.     Execution in Counterparts. This Agreement may be executed in counterparts, each of
        which constitutes an original, and all of which shall constitute one and the same agreement.

        9.     Authorizations. The individuals signing this Agreement on behalf of Cardinal represent
        and warrant that they are authorized by Cardinal to execute this Agreement. The individuals
        signing this Agreement on behalf of DEA represent and warrant that they are signing this
        Agreement in their official capacities and that they are authorized by DEA to execute this
        Agreement.

        10.     Choice of Law and Venue. This Settlement Agreement and Release shall be construed in
        accordance with the laws of the United States, and either Party may seek judicial enforcement of
        this Agreement upon a material breach by the other Party. The. Parties agree that the jurisdiction
        and venue for any dispute arising between and among the Parties under subsections II(2)(a-d) of
        this Agreement will be the United States District Court or, as appropriate, in the Court of Federal
        Claims, in which the Cardinal distribution facility(s) at issue is located. This provision, however,
        shall not be construed as a waiver of the jurisdictional provisions of the Controlled Substances
        Act.




                                                      9 of 10
                                                                                                          DOJ 00110

CONFIDENTIAL                                                                CAH_MDL_PRIORPROD_DEA12_00013064
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 149 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 11 of 49. PageID #: 163387




                                                                                                     ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
               IN WITNESS WHEREOF, the Parties hereto have duly executed this Settlement and
        Release Agreement as of the date written above.

        On Behalf of Cardinal Health:                  On Behalf of the United States
                                                       Department of Justice,
                                                       Drug Enforcement Administration:



        Kerry Clark                                    Michele M. Leo
        Chairman and Chief Executive Officer           Acting Administrator

        Dated:                                         Dated: 9/2.4)/oe



        Ivan Fong                                (0,- Wendy H. Goggin
        Chief Legal Officer and Secretary             Chief Counsel

        Dated:                                         Dated:   1©, 9,/ 01



        John J. Carney, Esq.
        Baker & Hostetler LLP
        45 Rockefeller Plaza
        11th Floor
        New York, NY 10111
        Counsel for Cardinal Health

        Dated:



        Jodi L. Avergun, Esq.
        Cadwalader, Wickersham & Taft LLP
        1201 F Street, NW
        Washington, DC 20004
        Counsel for Cardinal Health

        Dated:




                                                10 of 10
                                                                                               DOJ 00111

CONFIDENTIAL                                                        CAH_MDL_PRIORPROD_DEA12_00013065
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 150 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 12 of 49. PageID #: 163388




                                                                                                                      ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                      IN WITNESS        i    OF, the Parties hereto have duly executed this Settlement and
               Release Agreement as of the date written above.

               On Behalf of Cardinal Health:                      On Behalf of the United States
                                                                         ent of Justice,
                                                                  Drug Enforcement A             lion!



               R. Kerry Clark                                     IvEchele M. Leonbart
               Chairman and Chief Executive Officer               Acting Adurlinistrator

               Dated: V5 4/2-49                                    Dated:



               Ivan K. Fong                                        Wendy H. Go. !I   I

               Chief Legal Officer     d Secretary                 Chief Counsel

                                                                   Dated:



               John I Came , Esq.
               Baker Hos tier LLP
               45     Welk Plaza
                           Or
               New York,      10111
               Counsel for Cardinal Health

                     ed:        4 01


                 •  L. A.vergun, Esq.     or
                   walader, Wickersham & Taft LIP
                1201 F Street. NW
                Washington, DC 20004
                Counsel for Cardinal Health

                Dated:     ci)w loe),



                                                            10 of 10




                                                                                                               DOJ 00112

CONFIDENTIAL                                                                             CAH_MDL_PRIORPROD_DEA12_00013066
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 151 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 13 of 49. PageID #: 163389




                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                       APPENDIX A




                                                                                     DOJ 00113

CONFIDENTIAL                                                  CAH_MDL_PRIORPROD_DEA12_00013067
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 152 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 14 of 49. PageID #: 163390




                                                                                                            ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                               APPENDIX A


                    (Cardinal Facilities Referenced in Paragraph 1 of this Agreement)


        1.     6012 Molloy Road, Syracuse, New York, operating under DEA registration number
               PC0003044.

        2.     2045 Interstate Drive, Lakeland, Florida, operating under DEA registration number
               RC0182080.

        3.     1240 Gluckstadt Road, Madison, Mississippi, operating under DEA registration number
               RCO221236.

        4.     15 Ingram Boulevard, La Vergne, Tennessee, operating under DEA registration number
               RCO229965 (Specialty Pharmaceutical).

        5.     2512 West Cott Boulevard, Knoxville, Tennessee, operating under DEA registration
               number RCO238104.

        6.     500 Jerry Steele Lane, McDonough, Georgia, operating under DEA registration number
               RCO271267.

        7.     14601 County Road 212, Findlay, Ohio, operating under DEA registration number
               RC0313940.

        8.     5995 Commerce Center Drive, Groveport, Ohio, operating under DEA registration
               number RC0314891.

        9.     13651 Dublin Court, Stafford, Texas, operating under DEA registration number
               RC0333524.

       10.     850 Airpark Drive, Zanesville, Ohio, operating under DEA registration number
               RC0346658.

       11.     6640 Echo Avenue, Suite D, Reno, Nevada, operating under DEA registration number
               RC0361206 (Specialty Pharmaceutical).

       12.     11 Centennial Drive, Peabody, Massachusetts, operating under DEA registration number
               RD0108200.

       13.     71 Mil-Acres Drive, Wheeling, West Virginia, operating under DEA registration number
               R00153609.




                                                    1 of 2
                                                                                                      DOJ 00114

CONFIDENTIAL                                                             CAH_MDL_PRIORPROD_DEA12_00013068
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 153 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 15 of 49. PageID #: 163391




                                                                                                             ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
        14.    955 West 3100 South, South Salt Lake City, Utah, operating under DEA registration
               number RW0191419.

        15.    801 C Street NW, Suite B, Auburn, Washington, operating under DEA registration
               number RW0191813.

        16.    7601 N.E. Gardner Avenue, Kansas City, Missouri, operating under DEA registration
               number RW0191926.

        17.    27680 Avenue Mentry, Valencia, California, operating under DEA registration number
               RW0216449.

        18.    2353 Prospect Drive, Aurora, Illinois, operating under DEA registration number
               RW0231908.

        19.    3238 Dwight Road, Elk Grove, California, operating under DEA registration number
               RW0236009.

        20.    2901 Enloe Street, Hudson, Wisconsin, operating under DEA registration number
               RW0243725.

        21.    4 Cardinal Health Court, Greensboro, North Carolina, operating under DEA registration
               number RW0243903.

        22.    600 N. 83rd Avenue, Tolleson, Arizona, operating under DEA registration number
               RW0263056.

        23.    4875 Florence Street, Denver, Colorado, operating under DEA registration number
               RW0263549.

        24.    1120 Commerce Boulevard, Swedesboro, New Jersey, operating under DEA registration
               number RW0269654.

        25.    851 Henrietta Creek Road, Roanoke, Texas, operating under DEA registration number
               RW0279996.

        26.    2840 Elm Point Industrial Drive, St. Charles, Missouri, operating under DEA registration
               number RW0283452.

        27.    4220 Hyde Park Boulevard, Niagara Falls, New York, operating under DEA registration
               number RP0337370 (Parmed Pharmaceuticals).




                                                    2 of 2
                                                                                                       DOJ 00115

CONFIDENTIAL                                                             CAH_MDL_PRIORPROD_DEA12_00013069
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 154 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 16 of 49. PageID #: 163392




                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                       APPENDIX B




                                                                                     DOJ 00116

CONFIDENTIAL                                                  CAH_MDL_PRIORPROD_DEA12_00013070
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 155 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 17 of 49. PageID #: 163393




                                                                                                                  ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                                                 U.S. Department of Justice
                                                                 Drug Enforcement Administration




        O%/ic•e aJ the Deputy Administrator                      Washington,   20537




        IN THE MATTER OF                                                               NOV 2
        Cardinal Health
        801 C Street NW, Suite B
        Auburn, Washington 98001


                                        ORDER TO SHOW CAUSE AND
                                   IMMEDIATE SUSPENSION OF REGISTRATION

              PURSUANT to Sections 303 and 304 of the Controlled Substances Act, Title 21, United
        States Code, Sections 823 and 824,

               NOTICE is hereby given to inform Cardinal Health ("Respondent") of the immediate
        suspension of Drug Enforcement Administration ("DEA") Certificate of Registration,
        RW0191813, pursuant to 21 U.S.C. § 824(d), because Respondent's continued registration
        constitutes an imminent danger to the public health and safety. DEA Certificate of Registration
        RW0191813 is assigned to Cardinal Health's Auburn, Washington, Distribution Center. Notice
        is also given to afford Respondent an opportunity to show cause before DEA, at DEA
        Headquarters located at 600 Army Navy Drive, Arlington, Virginia, on January 28, 2008 (if
        Respondent requests such a hearing), as to why DEA should not revoke such registration
        pursuant to 21 U.S.C. § 824(a)(4), and deny any pending applications for renewal or
        modification of such registration pursuant to 21 U.S.C. §§ 823(b) and (e), because Respondent's
        continued registration is inconsistent with the public interest, as that term is defined in 21 U.S.C.
        §§ 823(b) and (e). The basis for this Order to Show Cause and Immediate Suspension of
        Registration is set forth in the following non-exhaustive summary of facts.

            1. Respondent is registered with DEA as a distributor in Schedules II-V under DEA
        number RW0191813 at 801 C Street NW, Suite B, Auburn, Washington 98001. DEA number
        RW0191813 will expire on May 31, 2008.

               2. Respondent has failed to maintain effective controls against diversion of a particular
       controlled substance into other than legitimate medical, scientific and industrial channels, in
       violation of 21 U.S.C. §§ 823(h)(1) and (e)(1).

                a. Respondent's largest purchaser of combination hydrocodone products in 2007,
       Horen's Drugstore, Inc. ("Horen's Drugstore"), is a pharmacy engaged in a scheme to dispense
       controlled substances based on prescriptions that are issued for other than a legitimate medical




                                                                                                            DOJ 00117

CONFIDENTIAL                                                                   CAH_MDL_PRIORPROD_DEA12_00013071
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 156 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 18 of 49. PageID #: 163394




                                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                                         2


        purpose and by physicians acting outside the usual course of professional practice. This
        pharmacy dispensed excessive amounts of hydrocodone based on illegitimate prescriptions
        originating from rogue Internet pharmacy websites, in violation of applicable Federal and State
        law. See United Prescription Services, Inc., 72 FR 50397 (2007).

                  b. Despite the substantial guidance provided to Respondent by DEA regarding
        identifying rogue pharmacies such as Horen's Drugstore, and despite the public information
        readily available to Respondent regarding Horen's Drugstore's association with rogue Internet
        pharmacy websites, Respondent repeatedly supplied Horen's Drugstore with excessive amounts
        of hydrocodone. Specifically, Respondent distributed in excess of 600,000 dosage units of
        hydrocodone to Horen's Drugstore from March 2007 through September 2007; including over
        116,000 dosage units in July; over 129,000 dosage units in August; and over 122,000 dosage
        units in September.

                 c. Respondent, disregarding the clear indications that Horen's Drugstore was engaged
        in the diversion of controlled substances, distributed unusually large amounts of hydrocodone to
        Horen's Drugstore. See Southwood Pharmaceuticals, Inc., 72 FR 36487 (2007).

               IN view of the foregoing, and pursuant to 21 U.S.C. §§ 823(b), (e), and 824(a)(4), it is my
        preliminary finding that Respondent has failed to maintain effective controls against diversion
        and that the continued registration of Respondent would be otherwise inconsistent with the
        public health and safety. Moreover, it is my preliminary conclusion that Respondent's continued
        registration while these proceedings are pending would constitute an imminent danger to the
        public health and safety because of the substantial likelihood that Respondent will continue to
        divert large quantities of controlled substances. Accordingly, pursuant to the provisions of
        21 U.S.C. § 824(d) and 21 C.F.R. § 1301.36(e), and the authority granted me under
        28 C.F.R. § 0.100, DEA Certificate of Registration RW0191813 is hereby suspended, effective
        December 3, 2007, at 12:00 p.m. Pacific Standard Time. Such suspension shall remain in effect
        until a final determination is reached in these proceedings.

              PURSUANT to 21 U.S.C. § 824(f) and 2 t C.F.R. § 1301.36(f), the Special Agents and
        Diversion Investigators of the DEA who serve this Order to Show Cause and Immediate
        Suspension of Registration are authorized to place under seal or to remove for safekeeping all
        controlled substances that Respondent possesses pursuant to its registration, upon the effective
        date of the immediate suspension of Respondent's registration. The said Agents and
        Investigators are also directed to take into their possession Respondent's DEA Certificate of
        Registration and any unused order forms.

               THE following procedures are available to Respondent in this matter:

             1. Within 30 days after the date of receipt of this Order to Show Cause and immediate
       Suspension, Respondent may file with the Deputy Administrator of the DEA a written request
       for a hearing in the form set forth in 21 C.F.R. § 1316.47. (See 21 C.F.R. § 1301.43(a)). If
       Respondent fails to file such a request, the hearing set for January 28, 2008, shall be cancelled in
       accordance with paragraph 3, below.




                                                                                                           DOJ 00118

CONFIDENTIAL                                                                CAH_MDL_PRIORPROD_DEA12_00013072
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 157 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 19 of 49. PageID #: 163395




                                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                                         3


              2. Within 30 days after the date of receipt of this Order to Show Cause and Immediate
        Suspension of Registration, Respondent may file with the Deputy Administrator a waiver of
        hearing together with a written statement regarding Respondent's respective positions on the
        matters of fact and law involved. (See 21 C.F.R. §1301.43(c)).

              3. Should Respondent decline to file a request for a hearing or, should Respondent request
        a hearing and then fail to appear at the designated hearing, Respondent shall be deemed to have
        waived the right to a hearing and the Deputy Administrator may cancel such hearing, and may
        enter her final order in this matter without a hearing and based upon the investigative file and the
        record of this proceeding as it may then appear. (See 21 C.F.R. §§ 1301.43(d), 1301.43(e)).

              Correspondence concerning this matter, including requests referenced in paragraphs 1 and
        2 above, should be addressed to the Hearing Clerk, Office of Administrative Law Judges, Drug
        Enforcement Administration, Washington, D.C. 20537. Matters are deemed filed upon receipt
        by the Hearing Clerk. (See 21 C.F.R. § 1316.45).




                                                      Michele M. Leo                  01--
                                                      Deputy Administrator
                                                      Dnig Enforcement Administration

        cc: Hearing Clerk
            Office of Administrative Law Judges




                                               Affidavit of Service

              I hereby affirm that on the date and time signed below; this Order to Show Cause and
        Immediate Suspension of Registration was served on Respondent's authorized representative.




        Date                  Time                                    Diversion Investigator




                                                                                                          DOJ 00119

CONFIDENTIAL                                                                CAH_MDL_PRIORPROD_DEA12_00013073
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 158 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 20 of 49. PageID #: 163396




                                                                                           ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                       APPENDIX C




                                                                                     DOJ 00120

CONFIDENTIAL                                                  CAH_MDL_PRIORPROD_DEA12_00013074
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 159 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 21 of 49. PageID #: 163397




                                                                                                                ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                                                               U.S. Dept rtment of Justice
                                                               Drug Enforcement Administration




        Office of the Depray AdininOrwor                       Itlashinvon, D.C, 20537

                                                              DEC 0
        IN THE MATTER OF

        Cardinal Health
        2045 Interstate Drive
        Lakeland, Florida 33805


                                      ORDER TO SHOW CAUSE AND
                                 IMMEDIATE SUSPENSION OF REGISTRATION

               PURSUANT to Sections 303 and 304 of the Controlled Substances Act, Title 21, United
       States Code, Sections 823 and 824,

               NOTICE is hereby given to inform Cardinal Health ("Respondent") of the immediate
       suspension of Drug Enforcement Administration ("DEA") Certificate of Registration,
       RC0182080, pursuant to 21 U.S.C. § 824(d), because Respondent's continued registration
       constitutes an imminent danger to the public health and safety. DEA Certificate of Registration
       RC0182080 is assigned to Cardinal Health's Lakeland, Florida, Distribution Center. Notice is
       also given to afford Respondent an opportunity to show cause before DEA, at DEA Headquarters
       located at 600 Army Navy Drive, Arlington, Virginia, on April 9, 2008 (if Respondent requests
       such a hearing), as to why DEA should not revoke such registration pursuant to 21 U.S.C.
       § 824(a)(4), and deny any pending applications for renewal or modification of such registration
       pursuant to 21 U.S.C. §§ 823(b) and (e), because Respondent's continued registration is
       inconsistent with the public interest, as that term is defined in 21 U.S.C. §§ 823(b) and (e). The
       basis for this Order to Show Cause and Immediate Suspension of Registration is set forth in the
       following non-exhaustive summary of facts.

           1. Respondent is registered with DEA as a distributor in Schedules under DEA number
           RC0182080 at 2045 Interstate Drive, Lakeland, Florida 33805. DEA number RC0182080
           will expire on May 31, 2008.

           2. Respondent has failed to maintain effective controls against the diversion of particular
           controlled substances into other than legitimate medical, scientific and industrial channels, in
           violation of 21 U.S.C. §§ 823(b)(1) and (e)(1). From August 2005 through October 2007,
           Respondent distributed over 8,000,000 dosage units of combination hydrocodone products to
           customers that it knew or should have known were diverting hydrocodone into other than
           legitimate medical, scientific and industrial channels. Hydrocodone, in the formulation that
           Respondent distributed to these customers, is a Schedule Ill narcotic controlled substance
           that is addictive and widely abused.




                                                                                                          DOJ 00121

CONFIDENTIAL                                                                  CAH_MDL_PRIORPROD_DEA12_00013075
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 160 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 22 of 49. PageID #: 163398




                                                                                                              ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
            I. Many of Respondent's largest purchasers of combination hydrocodone products were
            pharmacies engaged in a scheme to distribute controlled substances based on purported
            prescriptions that are issued for other than a legitimate medical purpose and by physicians
            acting outside the usual course of professional practice. These pharmacies distributed
            millions of dosage units of hydrocodone based on illegitimate prescriptions originating from
            rogue Internet pharmacy websites, in violation of applicable Federal and State law. See
            United Prescription Services, Inc., 72 FR 50397 (2007).

               a. Retail pharmacies in Florida order an average of less than 8,400 dosage units of
               hydrocodone per month. Respondent distributed hydrocodone to pharmacies engaged in
               the diversion of controlled substances as reflected in the chart below. Respondent knew
               or should have known that these pharmacies were diverting hydrocodone into other than
               legitimate medical, scientific and industrial channels.

           Pharmacy           Total      Number of          Monthly Average         Dates of Distribution
                             Dosage       Months                                     (*Distributions not
                              Units     Distributions                                  made in every
                                            Made                                           month)
        Medipharm-Rx,        620,030          4                           155,007   Aug — Dec 05*
        Inc.
        DRM                  929,600         22                            42,254   Jan 06 — Oct 07
        Enterprises, Inc.
        Jen-Mar              353,700         11                            32,154   Mar 06    Feb 07*
        Pharmacy                                        l st 3 mos:         2,766
        Services, Inc.                                  Last 8 mos:        43,175
        Armenia              132,900         12                            11,075   Mar 06    Feb 07
        Pharmacy, Inc.                                  l s` 6 mos:         1,900
                                                        Last 6 mos:        20,250
        National             659,800          9                            73,311   Aug 05 — May 06*
        Pharmacy, Inc.
        Parulmed             468,400         20                            23,420   Aug 05 - Apr 07*
        Corporation
        Q-R-G, Inc.         1,213,200         5                          242,640    Feb — June 06
        RKR Holdings,         741,000        13                           57,000    Aug 05 — Jan 07*
        Inc.
        United              1,148,100         4                          287,025    Jul — Oct 06
        Prescription
        Services, Inc.
        Satellite Drug      1,044,000        19                           54,947    Feb 06 -- Oct07*
        and Pharmacy                                    l st 4 mos:          375
                                                        Last 15 mos:      69,500

               b. Respondent distributed hydrocodone to the pharmacies identified in subparagraph 3.a,
               above, even though Respondent knew that many of the orders placed by the pharmacies
               were of an unusual size and were "suspicious" as that term is used in
               21 C.F.R. § 1301.74(b). Respondent distributed hydrocodone to each of the named
               pharmacies even though the pharmacies ordered few, if any, other drug products from the



                                                                                                        DOJ 00122

CONFIDENTIAL                                                              CAH_MDL_PRIORPROD_DEA12_00013076
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 161 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 23 of 49. PageID #: 163399




                                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
                Respondent. Respondent knew that pharmacies generally order a wide variety of
                controlled substances and other drug products from wholesale distributors. Respondent
                also knew that orders that deviate substantially from a normal pattern were "suspicious"
                as that term is used in 21 C.F.R. § 1301.74(b). Respondent distributed hydrocodone to
                each of the named pharmacies even though the pharmacies ordered hydrocodone more
                frequently than Respondent's other pharmacy customers. Respondent knew that orders
                of unusual frequency were "suspicious" as that term is used in 21 C.F.R. § 1301.74(b).

               c. Respondent distributed hydrocodone to each of the pharmacies named in
               subparagraph 3.a, above, and to other pharmacies engaged in Internet diversion schemes,
               in amounts that far exceeded the legitimate needs of its customers.

               d. On September 1, 2006, Eric Brantley, Manager of Quality and Regulatory Affairs for
               the Respondent, sent an email to DEA's E-Commerce Section stating that the Respondent
               had discontinued its sales of controlled substances to 13 suspected Internet pharmacies.
               Included in Respondent's report of discontinued accounts was the aforementioned RKR
               Holdings, Inc. ("RKR"). On that same date, Respondent distributed 200 dosage units of
               combination hydrocodone products to RKR. From September 1, 2006, to
               January 31, 2007, Respondent distributed 393,600 dosage units of combination
               hydrocodone products to RKR.

            4. Respondent repeatedly supplied the pharmacies named in paragraph 3.a, above, and other
            pharmacies, with excessive amounts of hydrocodone despite the substantial guidance
            provided to Respondent by DEA regarding identifying rogue pharmacies engaged in Internet
            diversion schemes, and despite the public information readily available to Respondent
            regarding many of its pharmacy customers' association with rogue Internet pharmacy
            websites, and despite the suspicious nature of the orders placed by these pharmacies. See
            Southwood Pharmaceuticals, Inc., 72 FR 36487 (2007).

                  IN view of the foregoing, and pursuant to 21 U.S.C. §§ 823(b), (e), and 824(a)(4), it is
        my preliminary finding that Respondent has failed to maintain effective controls against
        diversion and that the continued registration of Respondent would be otherwise inconsistent with
        the public health and safety. Moreover, it is my preliminary conclusion that Respondent's
        continued registration while these proceedings are pending would constitute an imminent danger
        to the public health and safety because of the substantial likelihood that Respondent will
        continue to divert large quantities of controlled substances. Accordingly, pursuant to the
        provisions of 21 U.S.C. § 824(d) and 21 C.F.R. § 1301.36(e), and the authority granted me under
        28 C.F.R. § 0.100, DEA Certificate of Registration RC0182080 is hereby suspended, effective
        December 10, 2007, at 12:00 p.m. Eastern Standard Time. Such suspension shall remain in
        effect until a final determination is reached in these proceedings.

                PURSUANT to 21 U.S.C. § 824(f) and 21 C.F.R. § 1301.36(f), the Special Agents and
        Diversion Investigators of the DEA who serve this Order to Show Cause and Immediate
        Suspension of Registration are authorized to place under seal or to remove for safekeeping all
        controlled substances that Respondent possesses pursuant to its registration, upon the effective
        date of the immediate suspension of Respondent's registration. The said Agents and
        Investigators are also directed to take into their possession Respondent's DEA Certificate of
        Registration and any unused order forms.



                                                                                                           DOJ 00123

CONFIDENTIAL                                                               CAH_MDL_PRIORPROD_DEA12_00013077
          3:19-cv-02783-BHH Date Filed 09/30/19 Entry Number 1-2 Page 162 of 162
        Case: 1:17-md-02804-DAP Doc #: 1964-3 Filed: 07/23/19 24 of 49. PageID #: 163400




                                                                                                                 ELECTRONICALLY FILED - 2019 Aug 15 12:55 PM - RICHLAND - COMMON PLEAS - CASE#2019CP4004521
               THE following procedures are available to Respondent in this matter:

           1. Within 30 days after the date of receipt of this Order to Show Cause and Immediate
           Suspension, Respondent may file with the Deputy Administrator of the DEA a written
           request for a hearing in the form set forth in 21 C.F.R. § 1316.47. (See 21 C.F.R.
           § 1301.43(a)). If Respondent fails to file such a request, the hearing set for April 9, 2008,
           shall be cancelled in accordance with paragraph 3, below.

           2. Within 30 days after the date of receipt of this Order to Show Cause and Immediate
           Suspension of Registration, Respondent may file with the Deputy Administrator a waiver of
           hearing together with a written statement regarding Respondent's respective positions on the
           matters of fact and law involved. (See 21 C.F.R. §1301.43(c)).

           3. Should Respondent decline to file a request for a hearing or, should Respondent request a
           hearing and then fail to appear at the designated hearing, Respondent shall be deemed to have
           waived the right to a hearing and the Deputy Administrator may cancel such hearing, and
           may enter her final order in this matter without a hearing and based upon the investigative
           file and the record of this proceeding as it may then appear. (See 21 C.F.R. §§ 1301.43(d),
           1301.43(e)).

                Correspondence concerning this matter, including requests referenced in paragraphs 1
        and 2 above, should be addressed to the Hearing Clerk, Office of Administrative Law Judges,
        Drug Enforcement Administration, Washington, D.C. 20537. Matters are deemed filed upon
        receipt by the Hearing Clerk. (See 21 C.F.R. § 1316.45).




                                                     Michele M. Leon
                                                     Deputy Administrator
                                                     Drug Enforcement Administration

        cc: Hearing Clerk
            Office of Administrative Law Judges

                                              Affidavit of Service

              I hereby affirm that on the date and time signed below; this Order to Show Cause and
        Immediate Suspension of Registration was served on Respondent's authorized representative.




        Date                                 Time                    Diversion Investigator




                                                                                                           DOJ 00124

CONFIDENTIAL                                                                CAH_MDL_PRIORPROD_DEA12_00013078
